
	
		I
		112th CONGRESS
		1st Session
		H. R. 3638
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Grijalva (for
			 himself and Mr. Ellison) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Education and the
			 Workforce, Natural
			 Resources, Agriculture,
			 the Judiciary,
			 Science, Space, and
			 Technology, Energy and
			 Commerce, Oversight and
			 Government Reform, Small
			 Business, Transportation
			 and Infrastructure, Financial Services,
			 Veterans’ Affairs,
			 the Budget,
			 Armed Services, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To create American jobs and reduce the deficit, and for
		  other purposes.
	
	
		1.Short title; Table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Restore the American Dream for the 99% Act or the
			 Act for the 99%.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Title I—Emergency job creation to rebuild America
					Subtitle A—Emergency Jobs to Restore the American Dream Act
				
					Sec. 1001. Short title.
					Part 1—School Improvement Corps 
					Sec. 1011. Purpose.
					Sec. 1012. Definitions.
					Subpart A—Grants for modernization, renovation, or repair of
				public school facilities
					Sec. 1021. Purpose.
					Sec. 1022. Allocation of funds.
					Sec. 1023. Allowable uses of funds.
					Sec. 1024. Priority projects.
					Subpart B—Grants for maintenance Costs
					Sec. 1031. Allocation to States.
					Sec. 1032. Allowable uses of funds.
					Subpart C—General provisions
					Sec. 1041. Supplement, not supplant.
					Sec. 1042. Prohibition regarding State aid.
					Sec. 1043. Maintenance of effort.
					Sec. 1044. Special rules on contracting.
					Sec. 1045. Use of American iron, steel, and manufactured
				goods.
					Sec. 1046. Labor standards; compliance with existing
				statutes.
					Sec. 1047. Charter schools.
					Sec. 1048. Green schools.
					Sec. 1049. Reporting.
					Sec. 1050. Special rules.
					Sec. 1051. Promotion of employment experiences.
					Sec. 1052. Availability of funds.
					Sec. 1053. Alternate distribution of funds.
					Part 2—Student Jobs Corps
					Sec. 1061. Student Jobs Corps.
					Part 3—Public Lands Corps and Civilian Conservation
				Corps
					Sec. 1071. Appropriation of additional funds for existing
				Public Lands Corps.
					Sec. 1072. Establishment and operation of new Civilian
				Conservation Corps.
					Part 4—Neighborhood Heroes Corps
					Sec. 1081. Teacher Corps.
					Sec. 1082. Appropriation of additional funds for Community
				Oriented Policing Services.
					Sec. 1083. Firefighters Corps.
					Part 5—Health Care Corps
					Sec. 1091. Purpose.
					Sec. 1092. Health care and long-term care
				providers.
					Sec. 1093. Supplement, not supplant.
					Part 6—Community Corps 
					Sec. 1101. Purpose.
					Sec. 1102. Community Corps.
					Sec. 1103. Application.
					Sec. 1104. Activities of the Community Corps.
					Sec. 1105. Hiring and preferences.
					Sec. 1106. Additional requirements for States and units of
				general local government.
					Sec. 1107. Employment status and compensation.
					Sec. 1108. Nondisplacement of existing employees.
					Sec. 1109. Dispute resolutions, whistleblower hotline, and
				enforcement by the Secretary.
					Sec. 1110. Definitions.
					Part 7—Child Development Corps 
					Sec. 1121. Purpose.
					Sec. 1122. Child Development Corps.
					Part 8—On-the-job Training
					Sec. 1131. Appropriation.
					Part 9—General Provisions
					Sec. 1141. General requirements for entities receiving funding
				under this subtitle.
					Sec. 1142. Reporting.
					Sec. 1143. Hiring and preferences.
					Sec. 1144. Flexibility on hiring.
					Sec. 1145. Nondisplacement.
					Sec. 1146. Employment status and compensation in new
				programs.
					Sec. 1147. Dispute resolutions, whistleblower hotline, and
				enforcement by the Secretary.
					Sec. 1148. Termination.
					Subtitle B—Buy American Enhancement Act of 2011
					Sec. 1201. Short title.
					Sec. 1202. Domestic content requirement for the Buy American
				Act.
					Sec. 1203. Requirement for indirect contracts to comply with
				the Buy American Act.
					Sec. 1204. Buy American waiver reporting
				requirement.
					Sec. 1205. Implementation through the Federal Acquisition
				Regulation.
					Sec. 1206. Definitions.
					Subtitle C—Fairness and Transparency in Contracting Act of
				2011
					Sec. 1301. Short title.
					Sec. 1302. Definitions.
					Sec. 1303. Purpose.
					Sec. 1304. Definition of small business concern and status
				review.
					Sec. 1305. Notification.
					Sec. 1306. Reporting.
					Sec. 1307. List of contractors.
					Sec. 1308. Contracting databases.
					Sec. 1309. Enforcement.
					Subtitle D—National Infrastructure Development Bank Act of
				2011
					Sec. 1401. Short title.
					Sec. 1402. Findings.
					Sec. 1403. Definitions.
					Sec. 1404. Establishment of national infrastructure development
				bank.
					Sec. 1405. Board of directors.
					Sec. 1406. Executive committee.
					Sec. 1407. Risk management committee.
					Sec. 1408. Audit Committee.
					Sec. 1409. Personnel.
					Sec. 1410. Eligibility criteria for assistance from
				Bank.
					Sec. 1411. Exemption from local taxation.
					Sec. 1412. Status and applicability of certain Federal laws; no
				full faith and credit.
					Sec. 1413. Compliance with Davis-Bacon Act.
					Sec. 1414. Applicability of certain State laws.
					Sec. 1415. Audits; Reports to President and
				Congress.
					Sec. 1416. Capitalization of bank.
					Sec. 1417. Sunset.
					Subtitle E—Wounded Veteran Job Security Act
					Sec. 1501. Short title.
					Sec. 1502. Expansion of definition of service in uniformed
				services for purposes of USERRA.
					Sec. 1503. Documentation of treatment for purposes of
				reemployment under USERRA.
					Sec. 1504. Notification of employer of intent to return to a
				position of employment.
					Sec. 1505. Effective date.
					Subtitle F—Emergency Unemployment Compensation Extension Act
				of 2011
					Sec. 1601. Short title.
					Sec. 1602. Extension of emergency unemployment compensation
				program.
					Sec. 1603. Temporary extension of extended benefit
				provisions.
					Subtitle G—Emergency Unemployment Compensation Expansion Act
				of 2011
					Sec. 1701. Short title.
					Sec. 1702. Additional first-tier emergency unemployment
				compensation.
					Sec. 1703. Regulations.
					Sec. 1704. Effective date.
					Subtitle H—Currency Reform for Fair Trade Act
					Sec. 1801. Short title.
					Sec. 1802. Clarification regarding definition of
				countervailable subsidy.
					Sec. 1803. Report on implementation of subtitle.
					Sec. 1804. Application to goods from Canada and
				Mexico.
					Subtitle I—Prioritize Emergency Job Creation Act
					Sec. 1851. Short title.
					Sec. 1852. Emergency job creation.
					Subtitle J—Fair Employment Opportunity Act of 2011
					Sec. 1901. Short title.
					Sec. 1902. Findings and purpose.
					Sec. 1903. Definitions.
					Sec. 1904. Prohibited acts.
					Sec. 1905. Enforcement.
					Subtitle K—New Jobs for America Act of 2011
					Sec. 1951. Short title.
					Sec. 1952. Compensated employment training grants.
					Subtitle L—Transportation infrastructure
				investment
					Sec. 1961. Transportation infrastructure
				investment.
					Subtitle M—Jobs NOW Act
					Sec. 1971. Short title.
					Sec. 1972. Restoration of TANF Emergency Contingency
				Fund.
					Subtitle N—Discretionary spending limits
					Sec. 1981. Repeal of new discretionary spending
				limits.
					Subtitle O—Emergency job creation designation
					Sec. 1991. Congressional Designation.
					Title II—Responsible savings and fair taxation
					Subtitle A—Responsible End to the War in Afghanistan
				Act
					Sec. 2001. Short title.
					Sec. 2002. Statement of policy.
					Sec. 2003. Limitation on use of funds for operations of the
				Armed Forces in Afghanistan.
					Subtitle B—Defense and Deficit Reduction Act
					Sec. 2101. Short title.
					Sec. 2102. Findings.
					Sec. 2103. Reduction and freeze in budget of Department of
				Defense.
					Subtitle C—Reduction in Military End Strength Level in
				Europe
					Sec. 2201. Reduction in end strength level of members of the
				United States Armed Forces assigned to permanent duty in Europe and
				corresponding general end strength reductions.
					Sec. 2202. Conforming changes to Armed Forces end strength
				levels.
					Subtitle D—V–22 Osprey aircraft program
					Sec. 2401. Termination of V–22 Osprey aircraft
				program.
					Subtitle E—Fairness in Taxation
					Sec. 2501. Increased tax rates for taxpayers with more than
				$1,000,000 taxable income.
					Sec. 2502. Recapture of lower capital gains rates for
				individuals subject to added rate brackets.
					Subtitle F—End Big Oil Tax Subsidies Act of 2011
					Sec. 2601. Short title.
					Sec. 2602. Amortization of geological and geophysical
				expenditures.
					Sec. 2603. Producing oil and gas from marginal
				wells.
					Sec. 2604. Enhanced oil recovery credit.
					Sec. 2605. Intangible drilling and development costs in the
				case of oil and gas wells.
					Sec. 2606. Percentage depletion.
					Sec. 2607. Tertiary injectants.
					Sec. 2608. Passive activity losses and credits
				limited.
					Sec. 2609. Income attributable to domestic production
				activities.
					Sec. 2610. Prohibition on using last-in, first-out accounting
				for major integrated oil companies.
					Sec. 2611. Modifications of foreign tax credit rules applicable
				to dual capacity taxpayers.
					Subtitle G—Superfund Reinvestment Act
					Sec. 2701. Short title.
					Sec. 2702. Use of Hazardous Substance Superfund for
				cleanup.
					Sec. 2703. Budgetary treatment of Hazardous Substance
				Superfund.
					Sec. 2704. Extension of Superfund taxes.
					Sec. 2705. Applicability.
					Subtitle H—Wall Street Trading and Speculators Tax
				Act
					Sec. 2801. Short title.
					Sec. 2802. Transaction tax.
					Subtitle I—Making Work Pay tax credit
					Sec. 2901. Two-year extension of making work pay
				credit.
					Subtitle J—Employee Misclassification Prevention
				Act
					Sec. 2951. Short title.
					Sec. 2952. Classification of employees and
				non-employees.
					Sec. 2953. Misclassification of employees for unemployment
				compensation purposes.
					Sec. 2954. Department of Labor coordination, referral, and
				regulations.
					Sec. 2955. Targeted audits.
					Subtitle K—Corporate Assets Should be used to Hire
				Act
					Sec. 2961. Short title.
					Sec. 2962. Temporary surtax on increases in retained earnings
				of domestic corporations.
					Title III—Protect and strengthen Social Security, Medicare, and
				Medicaid
					Subtitle A—Public Option Deficit Reduction Act 
					Sec. 3001. Short title.
					Sec. 3002. Public health insurance option.
					Subtitle B—Medicare Prescription Drug Price Negotiation Act of
				2011
					Sec. 3101. Short title.
					Sec. 3102. Negotiation of lower covered part d drug prices on
				behalf of medicare beneficiaries.
					Subtitle C—Medicaid Enhancement and Emergency Job Creation Act
				of 2011
					Sec. 3201. Short title.
					Sec. 3202. Extension of ARRA increase in FMAP through fiscal
				year 2012.
					Subtitle D—Keeping Our Social Security Promises
				Act
					Sec. 3301. Short title.
					Sec. 3302. Payroll tax on remuneration up to contribution and
				benefit base and more than $250,000.
					Sec. 3303. Tax on net earnings from self-employment up to
				contribution and benefit base and more than $250,000.
				
			IEmergency job
			 creation to rebuild America
			AEmergency Jobs to
			 Restore the American Dream Act 
				1001.Short
			 titleThis subtitle may be
			 cited as the Emergency Jobs to Restore
			 the American Dream Act.
				1School
			 Improvement Corps 
					1011.PurposeIt is the purpose of this part to provide
			 for the creation of 400,000 construction jobs for the purpose of modernizing,
			 renovating, or repairing public school facilities; and 250,000 maintenance jobs
			 for the purpose of maintaining and improving public school facilities.
					1012.DefinitionsIn this part:
						(1)The term
			 Bureau-funded school has the meaning given such term in section
			 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
						(2)The term
			 charter school has the meaning given such term in section 5210 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i).
						(3)The term CHPS Criteria means
			 the green building rating program developed by the Collaborative for High
			 Performance Schools.
						(4)The term Energy Star means the
			 Energy Star program of the United States Department of Energy and the United
			 States Environmental Protection Agency.
						(5)The term
			 Green Globes means the Green Building Initiative environmental
			 design and rating system referred to as Green Globes.
						(6)The term LEED Green Building Rating
			 System means the United States Green Building Council Leadership in
			 Energy and Environmental Design green building rating standard referred to as
			 LEED Green Building Rating System.
						(7)The term
			 local educational agency—
							(A)has the meaning given such term in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801);
							(B)includes any public charter school that
			 constitutes a local educational agency under State law; and
							(C)includes the
			 Recovery School District of Louisiana.
							(8)The term outlying area—
							(A)means the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands; and
							(B)includes the
			 Republic of Palau.
							(9)The term public school
			 facilities means existing public elementary or secondary school
			 facilities, including public charter school facilities and other existing
			 facilities planned for adaptive reuse as public charter school
			 facilities.
						(10)The term
			 Secretary means the Secretary of Education.
						(11)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
						AGrants for
			 modernization, renovation, or repair of public school facilities
						1021.PurposeGrants under this subpart shall be for the
			 purpose of modernizing, renovating, or repairing public school facilities
			 (including early learning facilities, as appropriate), based on the need of the
			 facilities for such improvements, to ensure that public school facilities are
			 safe, healthy, high-performing, and technologically up-to-date.
						1022.Allocation of
			 funds
							(a)Reservation
								(1)In
			 generalFrom the amount
			 appropriated to carry out this subpart for each fiscal year pursuant to section
			 1052(a)(1), the Secretary shall reserve 2 percent of such amount, consistent
			 with the purpose described in section 1052(a)(1)—
									(A)to provide
			 assistance to the outlying areas; and
									(B)for payments to the Secretary of the
			 Interior to provide assistance to Bureau-funded schools.
									(2)Use of reserved
			 fundsIn each fiscal year,
			 the amount reserved under paragraph (1) shall be divided between the uses
			 described in subparagraphs (A) and (B) of such paragraph in the same proportion
			 as the amount reserved under section 1121(a) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6331(a)) is divided between the uses described
			 in paragraphs (1) and (2) of such section 1121(a) in such fiscal year.
								(3)Distressed areas
			 and natural disastersFrom
			 the amount appropriated to carry out this subpart for each fiscal year pursuant
			 to section 1052(a), the Secretary shall reserve 5 percent of such amount for
			 grants to—
									(A)local educational agencies serving
			 geographic areas with significant economic distress, to be used consistent with
			 the purpose described in section 1021 and the allowable uses of funds described
			 in section 1023;
									(B)local educational agencies serving
			 geographic areas recovering from a natural disaster; and
									(C)local educational
			 agencies serving geographic areas that contain a military installation selected
			 for closure under the base closure and realignment process pursuant to the
			 Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note).
									(b)Allocation to
			 States
								(1)State-by-State
			 allocationOf the amount
			 appropriated to carry out this subpart for each fiscal year pursuant to section
			 1052(a)(1), and not reserved under
			 subsection (a), each State shall be
			 allocated an amount in proportion to the amount received by all local
			 educational agencies in the State under part A of title I of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous
			 fiscal year relative to the total amount received by all local educational
			 agencies in every State under such part for such fiscal year.
								(2)State
			 administrationA State may
			 reserve up to 1 percent of its allocation under
			 paragraph (1) to carry out its
			 responsibilities under this subpart, which include—
									(A)providing technical assistance to local
			 educational agencies;
									(B)developing an online, publicly searchable
			 database that includes an inventory of public school facilities in the State,
			 including for each such facility, its design, condition, modernization,
			 renovation and repair needs, utilization, energy use, and carbon footprint;
			 and
									(C)creating voluntary guidelines for
			 high-performing school buildings, including guidelines concerning the
			 following:
										(i)Site
			 location, storm water management, outdoor surfaces, outdoor lighting, and
			 transportation, including public transit and pedestrian and bicycle
			 accessability.
										(ii)Outdoor water
			 systems, landscaping to minimize water use, including elimination of irrigation
			 systems for landscaping, and indoor water use reduction.
										(iii)Energy
			 efficiency (including minimum and superior standards, such as for heating,
			 ventilation, and air conditioning systems), use of alternative energy sources,
			 commissioning, and training.
										(iv)Use of durable, sustainable materials,
			 including life-cycle cost effectiveness, and waste reduction.
										(v)Indoor environmental quality, such as day
			 lighting in classrooms, lighting quality, indoor air quality (including with
			 reference to reducing the incidence and effects of asthma and other respiratory
			 illnesses), acoustics, and thermal comfort.
										(vi)Operations and
			 management, such as use of energy-efficient equipment, indoor environmental
			 management plan, maintenance plan, and pest management.
										(3)Grants to local
			 educational agenciesFrom the
			 amount allocated to a State under
			 paragraph (1), each eligible local
			 educational agency in the State shall receive an amount in proportion to the
			 amount received by such local educational agency under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 previous fiscal year relative to the total amount received by all local
			 educational agencies in the State under such part for such fiscal year, except
			 that no local educational agency that received funds under such part for such
			 fiscal year shall receive a grant of less than $5,000 in any fiscal year under
			 this subpart.
								(4)Special
			 ruleSection 1122(c)(3) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6332(c)(3)) shall
			 not apply to
			 paragraph (1) or
			 (3).
								(c)Special
			 rules
								(1)Distributions by
			 SecretaryThe Secretary shall
			 make and distribute the reservations and allocations described in
			 subsections (a) and
			 (b) not later than 90 days after an
			 appropriation of funds for this subpart is made.
								(2)Distributions by
			 StatesA State shall make and
			 distribute the allocations described in
			 subsection (b)(3) within 60 days of
			 receiving such funds from the Secretary.
								1023.Allowable uses
			 of funds
							(a)In
			 generalA local educational
			 agency receiving a grant under this subpart shall use the grant for
			 modernization, renovation, or repair of public school facilities (including
			 early learning facilities and charter schools, as appropriate),
			 including—
								(1)repair, replacement, or installation of
			 roofs, including extensive, intensive or semi-intensive green roofs, electrical
			 wiring, water supply and plumbing systems, sewage systems, storm water runoff
			 systems, lighting systems, building envelope, windows, ceilings, flooring, or
			 doors, including security doors;
								(2)repair, replacement, or installation of
			 heating, ventilation, or air conditioning systems, including insulation, and
			 conducting indoor air quality assessments;
								(3)compliance with fire, health, seismic, and
			 safety codes, including professional installation of fire and life safety
			 alarms, and modernizations, renovations, and repairs that ensure that schools
			 are prepared for emergencies, such as improving building infrastructure to
			 accommodate security measures and installing or upgrading technology to ensure
			 that schools are able to respond to emergencies such as acts of terrorism,
			 campus violence, and natural disasters;
								(4)retrofitting
			 necessary to increase the energy efficiency and water efficiency of public
			 school facilities;
								(5)modifications
			 necessary to make facilities accessible in compliance with the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794);
								(6)abatement, removal, or interim controls of
			 asbestos, polychlorinated biphenyls, mold, mildew, lead-based hazards,
			 including lead-based paint hazards, or a proven carcinogen;
								(7)measures designed to reduce or eliminate
			 human exposure to classroom noise and environmental noise pollution;
								(8)modernization, renovation, or repair
			 necessary to reduce the consumption of coal, electricity, land, natural gas,
			 oil, or water;
								(9)installation or
			 upgrading of educational technology infrastructure;
								(10)modernization,
			 renovation, or repair of science and engineering laboratories, libraries, and
			 career and technical education facilities, and improvements to building
			 infrastructure to accommodate bicycle and pedestrian access;
								(11)installation or upgrading of renewable
			 energy generation and heating systems, including solar, photovoltaic, wind,
			 biomass (including wood pellet and woody biomass), waste-to-energy, and
			 solar-thermal and geothermal systems, and for energy audits;
								(12)measures designed to reduce or eliminate
			 human exposure to airborne particles such as dust, sand, and pollens;
								(13)creating
			 greenhouses, gardens (including trees), and other facilities for environmental,
			 scientific, or other educational purposes, or to produce energy savings;
								(14)modernizing, renovating, or repairing
			 physical education facilities for students, including upgrading or installing
			 recreational structures made from post-consumer recovered materials in
			 accordance with the comprehensive procurement guidelines prepared by the
			 Administrator of the Environmental Protection Agency under section 6002(e) of
			 the Solid Waste Disposal Act (42 U.S.C. 6962(e));
								(15)other modernization, renovation, or repair
			 of public school facilities to—
									(A)improve teachers’
			 ability to teach and students’ ability to learn;
									(B)ensure the health
			 and safety of students and staff;
									(C)make them more
			 energy efficient; or
									(D)reduce class size;
			 and
									(16)required environmental remediation related
			 to modernization, renovation, or repair described in paragraphs (1) through
			 (15).
								(b)Administrative
			 costsA local educational agency receiving a grant under this
			 part may not use more than 1 percent of such grant funds for administrative
			 costs.
							1024.Priority
			 projectsIn selecting a
			 project under
			 section 113, a local educational agency may
			 give priority to projects involving the abatement, removal, or interim controls
			 of asbestos, polychlorinated biphenyls, mold, mildew, lead-based hazards,
			 including lead-based paint hazards, or a proven carcinogen.
						BGrants for
			 maintenance Costs
						1031.Allocation to
			 States
							(a)State-by-State
			 allocationOf the amount
			 appropriated to carry out this subpart for each fiscal year pursuant to section
			 1052(a)(2), each State shall be allocated an amount in proportion to the amount
			 received by all local educational agencies in the State under part A of title I
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.)
			 for the previous fiscal year relative to the total amount received by all local
			 educational agencies in every State under such part for such fiscal
			 year.
							(b)Grants to local
			 educational agenciesFrom the amount allocated to a State under
			 subsection (a), each eligible local
			 educational agency in the State shall receive an amount in proportion to the
			 amount received by such local educational agency under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 previous fiscal year relative to the total amount received by all local
			 educational agencies in the State under such part for such fiscal year.
							1032.Allowable uses
			 of funds
							(a)Required use of
			 fundsA local educational
			 agency receiving a grant under this subpart shall use the grant for payment of
			 maintenance costs, including routine repairs classified as current expenditures
			 under State or local law.
							(b)Administrative
			 costsA local educational
			 agency receiving a grant under this subpart may not use more than 1 percent of
			 such grant funds for administrative costs.
							CGeneral
			 provisions
						1041.Supplement,
			 not supplantA local
			 educational agency receiving a grant under this part shall use such Federal
			 funds only to supplement and not supplant the amount of funds that would, in
			 the absence of such Federal funds, be available for modernization, renovation,
			 repair, maintenance, and construction of public school facilities.
						1042.Prohibition
			 regarding State aidA State
			 shall not take into consideration payments under this part in determining the
			 eligibility of any local educational agency in that State for State aid, or the
			 amount of State aid, with respect to free public education of children.
						1043.Maintenance of
			 effort
							(a)In
			 generalA local educational
			 agency may receive a grant under this part for any fiscal year only if either
			 the combined fiscal effort per student or the aggregate expenditures of the
			 agency and the State involved with respect to the provision of free public
			 education by the agency for the preceding fiscal year was not less than 90
			 percent of the combined fiscal effort or aggregate expenditures for the second
			 preceding fiscal year.
							(b)WaiverThe
			 Secretary shall waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
								(1)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
								(2)a precipitous
			 decline in the financial resources of the local educational agency.
								1044.Special rules
			 on contracting
							(a)Local
			 educational agency requirements
								(1)In
			 generalEach local educational agency receiving a grant under
			 this part shall ensure that, if the agency carries out modernization,
			 renovation, repair, maintenance, or construction through a contract, the
			 process for any such contract ensures the maximum number of qualified bidders,
			 including local, small, minority, and women- and veteran-owned businesses,
			 through full and open competition.
								(2)Review of
			 applicationsIn reviewing awarding contracts under paragraph (1),
			 a local educational agency shall give preference to businesses that
			 demonstrate—
									(A)current and past
			 compliance with Federal and State labor laws, including laws concerning wage
			 and hour, labor relations, family and medical leave, occupational safety and
			 health, and living wage standards; and
									(B)terms and
			 conditions of employment including payment of living wage; availability of
			 sick, vacation and retirement benefits; and existence of grievance procedures
			 and labor-management committees.
									(b)Certification by
			 businessesAny business
			 competing for a contract with a local educational agency receiving funds under
			 this part shall certify to the local educational agency that the business has a
			 record of compliance and is currently in compliance with Federal, State, and
			 local labor and workplace laws, including statutes concerning wage and hour,
			 labor relations, family and medical leave, occupational safety and health, and
			 living wage standards.
							1045.Use of
			 American iron, steel, and manufactured goods
							(a)In
			 generalNone of the funds appropriated or otherwise made
			 available by this part may be used for a project for the modernization,
			 renovation, repair, maintenance, or construction of a public school facility
			 unless all of the iron, steel, and manufactured goods used in the project are
			 produced in the United States.
							(b)ExceptionsSubsection
			 (a) shall not apply in any case or category of cases in which the Secretary
			 finds that—
								(1)applying
			 subsection (a) would be inconsistent with
			 the public interest;
								(2)iron, steel, and
			 the relevant manufactured goods are not produced in the United States in
			 sufficient and reasonably available quantities and of a satisfactory quality;
			 or
								(3)inclusion of iron,
			 steel, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.
								(c)Publication of
			 justificationIf the Secretary determines that it is necessary to
			 waive the application of subsection (a) based on a finding under subsection
			 (b), the Secretary shall publish in the Federal Register a detailed written
			 justification of the determination.
							(d)ConstructionThis
			 section shall be applied in a manner consistent with United States obligations
			 under international agreements.
							1046.Labor
			 standards; compliance with existing statutes
							(a)In
			 generalThe grant programs
			 under this subpart are applicable programs (as that term is defined in section
			 400 of the General Education Provisions Act (20 U.S.C. 1221)) subject to
			 section 439 of such Act (20 U.S.C. 1232b).
							(b)Compliance with
			 existing statutesEach local educational agency receiving a grant
			 under this part shall comply with all applicable Federal, State, and local
			 health, safety, labor, and civil rights laws.
							1047.Charter
			 schoolsA local educational
			 agency receiving a grant under this part may reserve an amount of that grant
			 for charter schools within its jurisdiction for modernization, renovation,
			 repair, and construction, or maintenance of charter school facilities
			 (including early learning facilities, as appropriate).
						1048.Green
			 schools
							(a)In
			 generalA local educational
			 agency receiving a grant under this part shall, to the maximum extent
			 practicable, use such funds for public school modernization, renovation,
			 repair, or construction or maintenance that are certified, verified, or
			 consistent with any applicable provisions of—
								(1)the LEED Green Building Rating
			 System;
								(2)Energy Star;
								(3)the CHPS Criteria;
								(4)Green Globes;
			 or
								(5)an equivalent program adopted by the State,
			 or another jurisdiction with authority over the local educational agency, that
			 includes a verifiable method to demonstrate compliance with such
			 program.
								(b)Rule of
			 constructionNothing in this
			 section shall be construed to prohibit a local educational agency from using
			 sustainable, domestic hardwood lumber as ascertained through the forest
			 inventory and analysis program of the Forest Service of the Department of
			 Agriculture under the Forest and Rangeland Renewable Resources Research Act of
			 1978 (16 U.S.C. 1641 et seq.) for public school modernization, renovation,
			 repairs, or construction.
							(c)Technical
			 assistanceThe Secretary, in
			 consultation with the Secretary of Energy and the Administrator of the
			 Environmental Protection Agency, shall provide outreach and technical
			 assistance to States and local educational agencies concerning the best
			 practices in school modernization, renovation, repair, and construction,
			 including those related to student academic achievement, student and staff
			 health, energy efficiency, and environmental protection.
							1049.Reporting
							(a)Reports by local
			 educational agenciesLocal educational agencies receiving a grant
			 under this part shall annually compile a report describing the projects for
			 which such funds were used, including—
								(1)the number and identity of public schools
			 in the agency, including the number of charter schools, and for each school,
			 the total number of students, and the number of students counted under section
			 1113(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6313(a)(5));
								(2)the total amount of funds received by the
			 local educational agency under this part, and for each public school in the
			 agency, including each charter school, the amount of such funds expended, and
			 the types of modernization, renovation, repair, or construction projects for
			 which such funds were used;
								(3)the number of
			 students impacted by such projects, including the number of students so
			 impacted who are counted under section 1113(a)(5) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6313(a)(5));
								(4)the number of
			 public schools in the agency with a metro-centric locale code of 41, 42, or 43
			 as determined by the National Center for Education Statistics and the
			 percentage of funds received by the agency under subpart A or subpart B of this
			 part that were used for projects at such schools;
								(5)the number of public schools in the agency
			 that are eligible for schoolwide programs under section 1114 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6314) and the percentage of
			 funds received by the agency under subpart A or subpart B of this part that
			 were used for projects at such schools;
								(6)for each
			 project—
									(A)the cost;
									(B)the standard described in
			 section 128(a) with which the use of the
			 funds complied or, if the use of funds did not comply with a standard described
			 in
			 section 128(a), the reason such funds were
			 not able to be used in compliance with such standards and the agency’s efforts
			 to use such funds in an environmentally sound manner; and
									(C)any demonstrable or expected benefits as a
			 result of the project (such as energy savings, improved indoor environmental
			 quality, student and staff health, including the reduction of the incidence and
			 effects of asthma and other respiratory illnesses, and improved climate for
			 teaching and learning);
									(7)the total number
			 and amount of contracts awarded, and the number and amount of contracts awarded
			 to local, small, minority, women, and veteran-owned businesses; and
								(8)the total number of jobs created by funding
			 under this part by—
									(A)the local
			 educational agency; and
									(B)contractors who
			 performed work for the local educational agency under this part.
									(b)Availability of
			 reportsA local educational
			 agency shall—
								(1)submit the report
			 described in
			 subsection (a) to the State educational
			 agency, which shall compile such information and report it annually to the
			 Secretary; and
								(2)make the report described in
			 subsection (a) publicly available,
			 including on the agency’s Web site.
								(c)Reports by
			 SecretaryNot later than
			 March 31 of each fiscal year, the Secretary shall submit to the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor and Pensions of the Senate, and make available on
			 the Department of Education’s Web site, a report on grants made under this
			 subpart, including the information from the reports described in
			 subsection (b)(1).
							1050.Special
			 rulesNotwithstanding any
			 other provision of this subpart, none of the funds authorized by this part may
			 be—
							(1)used to employ
			 workers in violation of section 274A of the Immigration and Nationality Act (8
			 U.S.C. 1324a); or
							(2)distributed to a
			 local educational agency that does not have a policy that requires a criminal
			 background check on all employees of the agency.
							1051.Promotion of
			 employment experiencesThe
			 Secretary of Education, in consultation with the Secretary of Labor, shall work
			 with recipients of funds under this subpart to promote appropriate
			 opportunities to gain employment experience working on modernization,
			 renovation, repair, maintenance, and construction projects funded under this
			 subpart for—
							(1)participants in a
			 YouthBuild program (as defined in section 173A of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2918a));
							(2)individuals
			 enrolled in the Job Corps program carried out under subtitle C of title I of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2881 et seq.);
							(3)individuals
			 enrolled in a junior or community college (as defined in section 312(f) of the
			 Higher Education Act of 1965 (20 U.S.C. 1088(f))) certificate or degree program
			 relating to projects described in
			 section 128(a); and
							(4)participants in
			 preapprenticeship programs that have direct linkages with apprenticeship
			 programs that are registered with the Department of Labor or a State
			 Apprenticeship Agency under the National Apprenticeship Act of 1937 (29 U.S.C.
			 50 et seq.).
							1052.Availability
			 of funds
							(a)Authorization
			 and appropriationThere are
			 authorized to be appropriated, and there are appropriated, for each of fiscal
			 years 2012 and 2013—
								(1)to carry out
			 subpart A (in addition to any other amounts appropriated to carry out such
			 title and out of any money in the Treasury not otherwise appropriated),
			 $40,000,000,000; and
								(2)to carry out subpart B (in addition to any
			 other amounts appropriated to carry out such title and out of any money in the
			 Treasury not otherwise appropriated), $10,000,000,000.
								(b)Prohibition on
			 earmarksNone of the funds
			 appropriated under this section may be used for a Congressional earmark as
			 defined in clause 9(d) of rule XXI of the Rules of the House of Representatives
			 for the 112th Congress.
							(c)SunsetThe
			 authority to award grants under this part shall expire at the end of fiscal
			 year 2013.
							1053.Alternate
			 distribution of fundsIf,
			 within 30 days after the date of the enactment of this Act, a local educational
			 agency has submitted to the Secretary a certification that they are refusing
			 funds they are eligible to receive under this part, the Secretary shall provide
			 for funds allocated to that local educational agency to be distributed to
			 another entity or other entities in the State, under such terms and conditions
			 as the Secretary may establish, provided that all terms and conditions that
			 apply to funds appropriated under this section shall apply to such funds
			 distributed to such entity or entities.
						2Student Jobs
			 Corps
					1061.Student Jobs
			 Corps
						(a)PurposeIt is the purpose of this section to
			 provide for an additional 250,000 part-time work-study jobs through the Federal
			 Work-Study Program under part C of title IV of the Higher Education Act of 1965
			 (20 U.S.C. 2751 et seq.).
						(b)Appropriation of
			 additional amountsThere are
			 authorized to be appropriated, and there are hereby appropriated, out of
			 amounts in the Treasury not otherwise appropriated, to the Secretary of
			 Education $425,000,000 for each of the fiscal years 2012 and 2013 for grants to
			 institutions of higher education under part C of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 2751 et seq.) for payments to students
			 participating in work-study programs in accordance with such part.
						(c)Relation to
			 other fundsAmounts
			 appropriated by subsection (b) are in addition to amounts appropriated pursuant
			 to the authorization of appropriations in section 441(b) of the Higher
			 Education Act of 1965 (20 U.S.C. 2751(b)) and amounts otherwise made available
			 by any other Act for the Federal Work-Study program under part C of such Act of
			 1965.
						(d)Matching funds
			 not requiredNotwithstanding
			 section 443(b)(5) of the Higher Education Act of 1965 (20 U.S.C. 2753(b)(5)) or
			 an agreement made pursuant to such section 443, an institution of higher
			 education shall not be required to provide matching funds for any funds made
			 available to the institution by this section.
						3Public
			 Lands Corps and Civilian Conservation Corps
					1071.Appropriation
			 of additional funds for existing Public Lands Corps
						(a)PurposeIt is the purpose of this section to
			 provide for the creation of an additional 100,000 positions in the Public Lands
			 Corps established under section 204 of the Public Lands Corps Act of 1993 (16
			 U.S.C. 1723).
						(b)Authorization
			 and appropriation of additional funds
							(1)Forest
			 ServiceThere are authorized
			 to be appropriated, and there are hereby appropriated, out of amounts in the
			 Treasury not otherwise appropriated, to the Secretary of Agriculture
			 $125,000,000 for each of fiscal years 2012 and 2013—
								(A)to carry out the Public Lands Corps
			 established in the Department of Agriculture under section 204 of the Public
			 Lands Corps Act of 1993 (16 U.S.C. 1723);
								(B)to support
			 qualified youth or conservation corps to perform conservation projects referred
			 to in subsection (d) of such section; and
								(C)to support
			 resource assistants selected under section 206 of such Act (16 U.S.C.
			 1725).
								(2)Department of
			 the InteriorThere are
			 authorized to be appropriated, and there are hereby appropriated, out of
			 amounts in the Treasury not otherwise appropriated, to the Secretary of the
			 Interior $125,000,000 for each of fiscal years 2012 and 2013—
								(A)to carry out the Public Lands Corps
			 established in the Department of the Interior under section 204 of the Public
			 Lands Corps Act of 1993 (16 U.S.C. 1723);
								(B)to support
			 qualified youth or conservation corps to perform conservation projects referred
			 to in subsection (d) of such section; and
								(C)to support
			 resource assistants selected under section 206 of such Act (16 U.S.C.
			 1725).
								(c)Relation to
			 other funds for Public Lands CorpsAmounts appropriated by subsection (b) are
			 in addition to amounts appropriated pursuant to the authorization of
			 appropriations in section 211 of the Public Lands Corps Act of 1993 (16 U.S.C.
			 1730) and amounts allocated to the Public Lands Corps through other Federal
			 programs or projects.
						(d)Expedited
			 obligation of fundsNot later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Agriculture and the Secretary of the Interior shall commence obligation of the
			 funds appropriated by subsection (b) for fiscal year 2012 by utilizing the pool
			 of remaining applications for fiscal year 2011 assistance under the Public
			 Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.). If the number of fiscal year
			 2011 applications is insufficient to use the entire amount of the additional
			 funds appropriated for fiscal year 2012, the Secretaries shall announce an open
			 solicitation process for new applications for assistance.
						(e)Waiver of
			 cost-Sharing requirementsThe
			 cost-sharing requirements of sections 206(b) and 210 of the Public Lands Corps
			 Act of 1993 (16 U.S.C. 1725, 1730) shall not apply with respect to the
			 expenditure of amounts appropriated by subsection (b).
						1072.Establishment
			 and operation of new Civilian Conservation Corps
						(a)Establishment
			 and purposeThe President may
			 establish and operate a Civilian Conservation Corps to employ citizens of the
			 United States in the construction, maintenance, and carrying on of additional
			 works of a public nature in connection with—
							(1)the forestation of
			 lands belonging to the United States or a State;
							(2)the prevention of
			 forest fires, floods, and soil erosion;
							(3)plant pest and
			 disease control;
							(4)the construction,
			 maintenance, or repair of paths, trails, and fire-lanes in units of the
			 National Park System, public lands, and other lands under the jurisdiction of
			 the Secretary of the Interior and units of the National Forest System;
			 and
							(5)such other work on Federal or State land
			 incidental to or necessary in connection with any projects of the character
			 enumerated in paragraphs (1) through (4) that the President determines to be
			 desirable.
							(b)Role of Federal
			 agenciesTo operate the
			 Civilian Conservation Corps, the President may utilize existing Federal
			 departments and agencies, including the Department of Labor, the Department of
			 Defense, the National Guard Bureau, the Department of Interior, the Department
			 of Agriculture, the Army Corps of Engineers, the Department of Transportation,
			 the Department of Energy, the Environmental Protection Agency, and Federal
			 governmental corporations.
						(c)Contract
			 authorityFor the purpose of
			 carrying out the Civilian Conservation Corps, the President may enter into such
			 contracts or agreements with States as may be necessary, including provisions
			 for utilization of existing State administrative agencies.
						(d)Acquisition of
			 real propertyThe President,
			 or the head of any department or agency authorized by the President to
			 construct any project or to carry on any public works through the Civilian
			 Conservation Corps, may acquire real property for such project or public work
			 by purchase, donation, condemnation, or otherwise.
						(e)Employment
			 preferenceIf amounts
			 appropriated to carry out a Civilian Conservation Corps for a fiscal year will
			 be insufficient to employ all of the citizens of the United States who are
			 seeking or likely to seek employment in the Civilian Conservation Corps, while
			 also continuing the employment of current employees who desire to remain in the
			 Civilian Conservation Corps, the President shall employ additional persons in
			 the Civilian Conservation Corps in the following order of preference:
							(1)Unemployed veterans of the Armed Forces and
			 unemployed members of the reserve components of the Armed Forces.
							(2)Unemployed citizens who have exhausted
			 their entitlement to unemployment compensation.
							(3)Unemployed citizens, who immediately before
			 employment in the Civilian Conservation Corps, are eligible for unemployment
			 compensation payable under any State law or Federal unemployment compensation
			 law, including any additional compensation or extended compensation under such
			 laws.
							(4)Other interested citizens.
							(f)Authorization of
			 appropriations
							(1)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the President $16,000,000,000 for each of
			 fiscal years 2012 through 2015 to establish and operate a Civilian Conservation
			 Corps.
							(2)Use of
			 unobligated funds appropriated for public works
								(A)Use of existing
			 fundsThe President may use
			 any moneys previously appropriated for public works and unobligated as of the
			 date of the enactment of this Act to establish and operate a Civilian
			 Conservation Corps.
								(B)Use to relieve
			 unemploymentNot less than 80
			 percent of the funds utilized pursuant to subparagraph (A) must be used to
			 provide for the employment of individuals in the Civilian Conservation
			 Corps.
								(C)ExceptionsSubparagraph
			 (A) does not apply to—
									(i)unobligated moneys appropriated for public
			 works on which actual construction has been commenced as of the date of the
			 enactment of this Act or may be commenced within 90 days after that date;
			 and
									(ii)maintenance funds
			 for river and harbor improvements already allocated as of the date of the
			 enactment of this Act.
									(3)Duration of
			 availabilityAmounts appropriated pursuant to the authorization
			 of appropriations in paragraph (1) or made available under paragraph (2) shall
			 remain available until expended.
							4Neighborhood
			 Heroes Corps
					1081.Teacher
			 Corps
						(a)PurposeIt
			 is the purpose of this section to provide for the retention, rehiring, and
			 hiring of 300,000 education jobs.
						(b)Authorization
			 and appropriationThere are
			 authorized to be appropriated and there are appropriated out of any money in
			 the Treasury not otherwise obligated for necessary expenses for a Teacher
			 Corps, $20,000,000,000 for each of fiscal years 2012 and 2013:
			 Provided, That the amount under this section shall be
			 administered under the terms and conditions of sections 14001 through 14013 and
			 title XV of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5) except as follows:
							(1)Allocation of
			 funds
								(A)Funds appropriated
			 under this section shall be available only for allocation by the Secretary of
			 Education (in this section referred to as the Secretary) in accordance with
			 subsections (a), (b), (d), (e), and (f) of section 14001 of division A of
			 Public Law 111–5 and subparagraph (B) of this paragraph, except that the amount
			 reserved under such subsection (b) shall not exceed $4,000,000 and such
			 subsection (f) shall be applied by substituting one year for two years.
								(B)Prior to
			 allocating funds to States under section 14001(d) of division A of Public Law
			 111–5, the Secretary shall allocate 0.5 percent to the Secretary of the
			 Interior for schools operated or funded by the Bureau of Indian Affairs on the
			 basis of the schools’ respective needs for activities consistent with this
			 section under such terms and conditions as the Secretary of the Interior may
			 determine.
								(2)ReservationA
			 State that receives an allocation of funds appropriated under this section may
			 reserve not more than 1 percent for the administrative costs of carrying out
			 its responsibilities with respect to those funds.
							(3)Awards to local
			 educational agencies
								(A)Except as
			 specified in paragraph (2), an allocation of funds to a State shall be used
			 only for awards to local educational agencies for the support of elementary and
			 secondary education in accordance with paragraph (5) for the 2011–2012 and
			 2012–2013 school years.
								(B)Funds used to
			 support elementary and secondary education shall be distributed through a
			 State’s primary elementary and secondary funding formulae or based on local
			 educational agencies’ relative shares of funds under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the
			 most recent fiscal year for which data are available.
								(C)Subsections (a)
			 and (b) of section 14002 of division A of Public Law 111–5 shall not apply to
			 funds appropriated under this section.
								(4)Compliance with
			 education reform assurancesFor purposes of awarding funds
			 appropriated under this section, any State that has an approved application for
			 Phase II of the State Fiscal Stabilization Fund that was submitted in
			 accordance with the application notice published in the Federal Register on
			 November 17, 2009 (74 Fed. Reg. 59142) shall be deemed to be in compliance with
			 subsection (b) and paragraphs (2) through (5) of subsection (d) of section
			 14005 of division A of Public Law 111–5.
							(5)Requirement to
			 use funds to retain or create education jobsNotwithstanding
			 section 14003(a) of division A of Public Law 111–5, funds awarded to local
			 educational agencies under paragraph (3)—
								(A)may be used only
			 for compensation and benefits and other expenses, such as support services,
			 necessary to retain existing employees, to recall or rehire former employees,
			 and to hire new employees, in order to provide early childhood, elementary, or
			 secondary educational and related services; and
								(B)may not use more than 1 percent of such
			 grant funds for administrative costs.
								(6)Prohibition on
			 use of funds for rainy-day funds or debt retirementA State that
			 receives an allocation may not use such funds, directly or indirectly,
			 to—
								(A)establish,
			 restore, or supplement a rainy-day fund;
								(B)supplant State
			 funds in a manner that has the effect of establishing, restoring, or
			 supplementing a rainy-day fund;
								(C)reduce or retire
			 debt obligations incurred by the State; or
								(D)supplant State
			 funds in a manner that has the effect of reducing or retiring debt obligations
			 incurred by the State.
								(7)Supplement, not
			 supplantFunds made available
			 under this section shall be used to supplement, not supplant, the amount of
			 funds that would, in the absence of the Federal funds made available under this
			 section, be made available from local, State, and Federal sources to provide
			 compensation and other expenses such as support services, necessary to retain
			 existing employees, to recall or rehire former employees, and to hire new
			 employees, in order to provide early childhood, elementary, or secondary
			 educational and related services.
							(8)Deadline for
			 awardThe Secretary shall award funds appropriated under this
			 section not later than 45 days after the date of the enactment of this Act to
			 States that have submitted applications meeting the requirements applicable to
			 funds under this section. The Secretary shall not require information in
			 applications beyond what is necessary to determine compliance with applicable
			 provisions of law.
							(9)Alternate
			 distribution of fundsIf, within 30 days after the date of the
			 enactment of this Act, a Governor has not submitted an approvable application,
			 the Secretary shall provide for funds allocated to that State to be distributed
			 to another entity or other entities in the State (notwithstanding section
			 14001(e) of division A of Public Law 111–5) for support of elementary and
			 secondary education, under such terms and conditions as the Secretary may
			 establish, provided that all terms and conditions that apply to funds
			 appropriated under this section shall apply to such funds distributed to such
			 entity or entities. No distribution shall be made to a State under this
			 paragraph, however, unless the Secretary has determined (on the basis of such
			 information as may be available) that the requirements of paragraph (11) are
			 likely to be met, notwithstanding the lack of an application from the Governor
			 of that State.
							(10)Local
			 educational agency applicationSection 442 of the General
			 Education Provisions Act shall not apply to a local educational agency that has
			 previously submitted an application to the State under title XIV of division A
			 of Public Law 111–5. The assurances provided under that application shall
			 continue to apply to funds awarded under this section.
							(11)Maintenance of
			 effort
								(A)In
			 generalSubject to subparagraph (B), a local educational agency
			 may receive a grant under this part for any fiscal year only if either the
			 combined fiscal effort per student or the aggregate expenditures of the agency
			 and the State involved with respect to the provision of free public education
			 by the agency for the preceding fiscal year was not less than 90 percent of the
			 combined fiscal effort or aggregate expenditures for the second preceding
			 fiscal year.
								(B)WaiverThe
			 Secretary shall waive the requirements of this section if the Secretary
			 determines that a waiver would be equitable due to—
									(i)exceptional or
			 uncontrollable circumstances, such as a natural disaster; or
									(ii)a precipitous
			 decline in the financial resources of the local educational agency.
									(C)ARRA provision
			 not applicableSection 14005(d)(1) and subsections (a) through
			 (c) of section 14012 of division A of Public Law 111–5 shall not apply to funds
			 appropriated under this section.
								1082.Appropriation
			 of additional funds for Community Oriented Policing Services
						(a)PurposeIt is the purpose of this section to
			 provide for the hiring and rehiring of an additional 40,000 State, local, and
			 tribal career law enforcement officers through the Community Oriented Policing
			 Services program under part Q of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd et seq.).
						(b)Authorization
			 and appropriation of additional amountsThere are authorized to be appropriated,
			 and there are hereby appropriated, out of amounts in the Treasury not otherwise
			 appropriated, to the Attorney General $5,000,000,000 for each of the fiscal
			 years 2012 and 2013 for grants under section 1701(b)(1) and (2) of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)(1)
			 and (2)) for hiring and rehiring of additional career law enforcement officers
			 under part Q of such title, notwithstanding subsection (i) of such
			 section.
						(c)Relation to
			 other funds for COPSAmounts
			 appropriated by
			 subsection (b) are in addition to amounts
			 appropriated pursuant to the authorization of appropriations in section
			 1001(a)(11) of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3793(a)(11)) and amounts otherwise made available for grants under
			 section 1701 of such Act (42 U.S.C. 3796dd) by any other Act.
						(d)Expedited
			 obligation of fundsNot later
			 than 90 days after the date of the enactment of this Act, the Attorney General
			 shall commence obligation of the funds appropriated by
			 subsection (b) for fiscal year 2012 by
			 utilizing the pool of applicants who submitted applications for fiscal year
			 2011 grants under part Q of title I of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796dd et seq.) but did not receive funding
			 under such part for such fiscal year for hiring and rehiring of additional
			 career law enforcement officers. If the number of such fiscal year 2011
			 applicants is insufficient to use the entire amount of the additional funds
			 appropriated for fiscal year 2012, the Attorney General shall announce an open
			 solicitation process for new applications for grants, to be submitted in
			 accordance with the requirements of section 1702 of such Act (42 U.S.C.
			 3796dd–1).
						(e)Waiver of
			 certain requirementsNotwithstanding any other provision of law,
			 subsection (g) of section 1701 of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796dd(g)) and subsection (c) of section 1704 of such
			 Act (42 U.S.C. 3796dd–3(c)) shall not apply with respect to grants awarded
			 using any funds made available under this section.
						1083.Firefighters
			 Corps
						(a)PurposeIt is the purpose of this section to
			 provide for the hiring and rehiring of an additional 12,000 firefighters
			 through section 34 of the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2229a).
						(b)Amendment
			 authorizing fundsSection
			 34(i) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2229a(i)) is amended—
							(1)in paragraph (6)
			 by striking and;
							(2)in paragraph (7)
			 by striking the period at the end and inserting a semicolon; and
							(3)by adding at the
			 end the following:
								
									(8)$1,200,000,000 for fiscal year 2012;
				and
									(9)$1,200,000,000 for fiscal year
				2013.
									.
							(c)Appropriation
							(1)In
			 generalThere is hereby appropriated out of any money in the
			 Treasury not otherwise appropriated $1,200,000,000 for each of the fiscal years
			 2012 and 2013 to carry out section 34 of the Federal Fire Prevention and
			 Control Act of 1974 (15 U.S.C. 2229a).
							(2)LimitationNone
			 of the funds made available under paragraph (1) of this subsection may be used
			 to enforce the requirements of subparagraphs (A), (B), or (E) of subsection
			 (a)(1) or paragraphs (1), (2), or (4)(A) of subsection (c) of such section
			 34.
							(d)Expedited
			 obligation of fundsNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall commence
			 obligation of the funds appropriated by subsection (c) for fiscal year 2012 by
			 utilizing the pool of applicants who submitted applications for fiscal year
			 2011 grants under section 34 of the Federal Fire Prevention and Control Act of
			 1974 but did not receive funding under such section for such fiscal year for
			 hiring and rehiring of additional firefighters. If the number of such fiscal
			 year 2011 applicants is insufficient to use the entire amount of the additional
			 funds appropriated for fiscal year 2012, the Secretary of Homeland Security
			 shall announce an open solicitation process for new applications for grants, to
			 be submitted in accordance with the requirements of such section 34.
						5Health
			 Care Corps
					1091.PurposeIt is the purpose of this part to provide
			 for the creation of a grant to hire at least 40,000 health care and long-term
			 care professionals to expand access to care.
					1092.Health care
			 and long-term care providersPart D of title III of the Public Health
			 Service Act is amended by inserting after subpart III (42 U.S.C. 254l et seq.)
			 the following:
						
							IVHiring and
				retaining additional health care and long-Term care professionals
								338N.Hiring and
				retaining additional health care and long-term care professionals
									(a)In
				generalThe Secretary may
				provide financial assistance to health care or long-term care providers to pay
				all or part of the costs of hiring and retaining health care or long-term care
				professionals in addition to the professionals who, but for such assistance,
				would be hired and retained.
									(b)Eligible
				assistance recipientsHealth
				care and long-term care providers eligible for assistance under subsection (a)
				include the following:
										(1)A health care or
				long-term care provider serving a health professional shortage area designated
				under section 332.
										(2)A Federally qualified health center (as
				defined in section 1861(aa) of the Social Security Act).
										(3)A rural health
				clinic.
										(4)A health care or
				long-term care provider that receives payment under title XVIII of the Social
				Security Act or under a State plan or State child health plan under title XIX
				or XXI, respectively, of such Act.
										(5)A public
				hospital.
										(6)A public health
				agency.
										(7)A nursing home or
				long-term care facility.
										(8)An intermediate
				care or developmentally disabled facility.
										(9)A critical access
				hospital.
										(10)A school-based
				health center.
										(11)A university or
				college mental health facility.
										(12)An Indian health program or facility
				operated by an Indian tribe or tribal organization.
										(13)A correctional
				facility.
										(c)Eligible health
				professionalsHealth care and
				long-term care professionals who may be hired or retained using assistance
				provided under this section include the following:
										(1)Dentists.
										(2)Certified nurse
				midwives.
										(3)Psychologists.
										(4)Licensed clinical
				social workers.
										(5)Licensed
				professional counselors.
										(6)Marriage and
				family therapists.
										(7)Nurse
				practitioners, including those specializing in psychiatry.
										(8)Nurses, including
				advanced practice nurses.
										(9)Physicians,
				including osteopathic physicians.
										(10)Physician
				assistants, including those specializing in psychiatry.
										(11)Psychiatric nurse
				specialists.
										(12)Registered dental
				hygienists.
										(13)Community health
				workers.
										(14)Occupational and
				physical therapists.
										(15)Optometrists.
										(16)Certified nursing
				assistants.
										(17)Direct care
				workers.
										(d)Application
				process
										(1)In
				generalThe Secretary
				shall—
											(A)not later than 60
				days after the date of the enactment of this section, solicit applications for
				financial assistance under this section;
											(B)require that any
				such application be submitted—
												(i)not later than 90
				days after the date of the enactment of this section; and
												(ii)in such manner
				and containing such information as the Secretary may require; and
												(C)not later than 120
				days after the date of the enactment of this section, determine which such
				applications will be approved and provide notice of such determination to the
				applicants.
											(2)Compliance with
				labor and workplace lawsAs a
				condition on eligibility for financial assistance under this section, an
				application under paragraph (1) shall demonstrate to the Secretary’s
				satisfaction that the applicant has a record of compliance, and is currently in
				compliance, with Federal, State, and local labor and workplace laws, including
				Federal, State, and local laws—
											(A)relevant to hiring
				and retaining health care or long-term care professionals, such as laws—
												(i)requiring
				background checks in connection with hiring;
												(ii)requiring such
				professionals to be licensed or certified; or
												(iii)limiting the
				scope of practice;
												(B)concerning wage and hour, labor relations,
				family and medical leave, occupational safety and health, or living wage
				standards; or
											(C)concerning other
				terms and conditions of employment such as the availability of sick, vacation,
				and retirement benefits and the existence of grievance procedures and
				labor-management committees.
											(e)Authorization
				and appropriation of additional amountsTo carry out this section, there are
				authorized to be appropriated, and there are hereby appropriated to the
				Department of Health and Human Services, out of amounts in the Treasury not
				otherwise appropriated, $4,000,000,000 for each of fiscal years 2012 and
				2013.
									.
					1093.Supplement,
			 not supplantA health care or
			 long-term care provider receiving a grant under this part shall use such
			 Federal funds only to supplement and not supplant the amount of funds that
			 would, in the absence of such Federal funds, be available for hiring and
			 retaining health care or long-term care professionals.
					6Community Corps
			 
					1101.PurposeIt is the purpose of this part to provide
			 for the creation of an additional 750,000 jobs through funding to States and
			 units of general local government to establish and administer a Community
			 Corps.
					1102.Community
			 Corps
						(a)FundingThere are authorized to be appropriated and
			 there are appropriated out of any money in the Treasury not otherwise obligated
			 for necessary expenses to the Secretary of Labor, in consultation with the
			 Secretary of Housing and Urban Development, to provide to States and units of
			 general local government to establish and administer a Community Corps,
			 $30,000,000,000 for each of fiscal years 2012 and 2013.
						(b)Allotment
			 Formula
							(1)Reservations by
			 the SecretaryOf the amount appropriated under
			 subsection (a) for each fiscal year, the
			 Secretary may reserve—
								(A)not more than 1
			 percent to administer this part;
								(B)not more than 0.5
			 percent to award grants, on a competitive basis, to Indian tribes for purposes
			 of this part.
								(2)Making Funds
			 Available for Allotment by the SecretaryOf the amounts
			 appropriated under
			 subsection (a) and not reserved under
			 paragraph (1) of this subsection, the
			 Secretary shall allot the amounts for each fiscal year as follows:
								(A)Seventy percent to
			 entitlement communities, of which the Secretary shall allot—
									(i)25
			 percent by allotting to each entitlement community an amount which bears the
			 same ratio to the total amount to be allotted under this clause as the
			 population of the entitlement community bears to the total population of all
			 entitlement communities;
									(ii)25
			 percent by allotting each entitlement community an amount which bears the same
			 ratio to the total amount to be allotted under this clause as the extent of
			 poverty in the entitlement community bears to the extent of poverty in all
			 entitlement communities; and
									(iii)50
			 percent by allotting to each entitlement community in an amount which bears the
			 same ratio to the total to be allotted under this clause as the number of
			 unemployed individuals in the entitlement community bears to the total number
			 of unemployed individuals in all entitlement communities.
									(B)Thirty percent to
			 States, of which the Secretary shall allot—
									(i)25
			 percent by allotting to each State an amount which bears the same ratio to the
			 total amount to be allotted under this clause as the population of the State
			 bears to the total population of all States;
									(ii)25
			 percent by allotting to each State an amount which bears the same ratio to the
			 total amount to be allotted under this clause as the extent of poverty in the
			 State bears to the extent of poverty in all States; and
									(iii)50
			 percent by allotting to each State an amount which bears the same ratio to the
			 total amount to be allotted under this clause as the number of unemployed
			 individuals in the State bears to the total number of unemployed individuals in
			 all States.
									(3)Reservation and
			 Allotments by States
								(A)ReservationOf
			 the amount of funds allotted to a State under
			 paragraph (2)(B) for each fiscal
			 year, a State may reserve not more than 50 percent to carry out a State-wide
			 Community Corps.
								(B)Allotments by
			 StatesA State shall provide all of the funds allotted to the
			 State under
			 paragraph (2)(B) that are not
			 reserved under
			 subparagraph (A) to units of general
			 local government located in nonentitlement areas of the State to employ
			 individuals under the Community Corps program, of which the State shall
			 allot—
									(i)25
			 percent to each such unit in an amount which bears the same ratio to the total
			 amount made available under this clause as the population of the unit bears to
			 the total population of all such units;
									(ii)25
			 percent to each such unit in an amount which bears the same ratio to the total
			 amount made available under this clause as the extent of poverty in the unit
			 bears to the extent of poverty in such units; and
									(iii)50
			 percent to each such unit in an amount which bears the same ratio to the total
			 amount made available under this clause as the number of unemployed individuals
			 in the unit bears to the total number of unemployed individuals in all such
			 units.
									(4)ReallocationIf
			 a State or entitlement community does not apply for an allotment under this
			 section for any fiscal year, or if a State’s or entitlement community’s
			 application is not approved, the Secretary shall reallot such amount to the
			 remaining States or entitlement in accordance with
			 paragraph (2).
							1103.Application
						(a)In
			 generalEach State or
			 entitlement community desiring to establish a Community Corps under this part
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
						(b)Fiscal year 2012
			 requirementsFor fiscal year 2012—
							(1)application
			 requirements shall be released by Secretary within 30 days of enactment of this
			 Act;
							(2)States and
			 entitlement communities desiring to receive funds under this part for such
			 fiscal year shall submit to the Secretary an application within 60 days of the
			 date of enactment of this Act; and
							(3)the first
			 allotments under this part shall be awarded by the Secretary not later than 90
			 days after the date of enactment of this Act.
							1104.Activities of
			 the Community Corps
						(a)ConsultationA chief executive officer of a unit of
			 general local government shall consult with the local community and labor
			 organizations representing employees of such unit in determining the Community
			 Corps positions that should be funded under this part for such unit for each
			 fiscal year.
						(b)ActivitiesEach Community Corps funded under this part
			 shall employee individuals to carry out 1 or more of the following
			 activities.
							(1)Energy audits
			 and Conservation UpgradesPerform energy audits of private homes
			 and offer to weatherize them and install attic and crawl-space insulation,
			 low-flow plumbing fixtures, and low-energy lighting fixtures. Provide
			 homeowners with objective information concerning the cost and benefits of more
			 complicated conservation upgrades the homeowners could contract with private
			 firms to install.
							(2)Recycling and
			 demanufacturingCollect categories of recyclables that currently
			 are under-collected (such as electronic components and household paints and
			 chemicals) and perform initial demanufacturing work to reclaim reusable
			 materials.
							(3)Urban Land
			 Reclamation and Addressing BlightAddress the needs of distressed,
			 foreclosure-affected, and natural-disaster affected areas. For vacant or
			 foreclosed buildings, conduct maintenance, board up, or tear down, where
			 appropriate. Salvage materials for recycling. Reclaim vacant land in urban
			 areas for use as neighborhood parks and gardens. Test for the presence of
			 hazardous materials, undertake necessary clean-up work, construct park and/or
			 garden facilities, and establish maintenance programs involving the local
			 community. For community gardens, operate model plantings to promote the
			 project, involve local residents in the work, and provide instruction in urban
			 gardening and farming.
							(4)Rural
			 Conservation WorkIn collaboration with activities under the Park
			 Improvement Corps under title III, perform conservation work. Repair and
			 upgrade trail systems in parklands. Construct shelters, bathrooms and
			 recreational facilities. Undertake watercourse cleaning and reclamation
			 projects. With proper training, conduct emergency work in cases of floods or
			 wildfires, or other natural disasters.
							(5)Public Property
			 Maintenance and BeautificationUnder the direction of public entities that
			 own public property (including building interiors and exteriors and landscapes,
			 and including community centers, playgrounds, and libraries), conduct
			 maintenance, beautification, and other improvement projects. Where appropriate,
			 collaborate with projects funded under part 1 of this subtitle (School
			 Improvement Corps).
							(6)Housing
			 Rehabilitation
								(A)In
			 generalMake improvements in privately owned rental housing units
			 necessary to improve such units so that they comply with the housing quality
			 standards applicable to units assisted under section 8(o) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)), but only if the owner of the unit
			 enters into an agreement sufficient to ensure that the owner—
									(i)pays
			 the cost of materials used in the renovation work; and
									(ii)charges rent for
			 the unit, during the 5-year period beginning upon completion of the
			 rehabilitation pursuant to this paragraph, in an amount not exceeding the fair
			 market rental established under section 8(c) of such Act for a dwelling unit of
			 the same size located in the same market area.
									(B)Free of
			 chargeThe Community Corps shall provide all labor required for
			 any rehabilitation pursuant to this paragraph free of charge, except in the
			 case of any major repairs that the Corps lacks the capacity to perform.
								(7)New Housing
			 ConstructionConstruct new homes on abandoned land in poorer
			 communities or the rehabilitate abandoned properties for use as residences,
			 using the self-help homeowner participation model employed by Habitat for
			 Humanity International under which prospective homeowners contribute a
			 significant amount of sweat equity in the construction or rehabilitation of the
			 home. Participating homeowners shall be selected on the basis of inability to
			 otherwise purchase a home in the regular housing market and willingness and
			 capability to assume the responsibilities of homeownership. Construction
			 materials shall be included in the cost of homeownership, but all construction
			 labor shall be furnished free of charge by the Community Corps.
							(8)Other community
			 improvement activitiesOther
			 community improvement activities as authorized by the Secretary.
							1105.Hiring and
			 preferences
						(a)In
			 generalIn hiring individuals
			 for a Community Corps position under this part, a State or unit of general
			 local may only employ unemployed individuals, except in a case of a position
			 (including a managerial position) for which no qualified unemployed individual
			 has applied.
						(b)Priorities in
			 Recruitment and HiringIn recruiting and hiring unemployed
			 individuals for positions funded under this part, States and units of general
			 local government shall target recruitment efforts and prioritize hiring with
			 respect to individuals who are—
							(1)unemployed
			 individuals who have exhausted their entitlement to unemployment
			 compensation;
							(2)unemployed
			 veterans of the Armed Forces and unemployed members of the reserve components
			 of the Armed Forces;
							(3)unemployed
			 individuals, who immediately before employment in the Community Corps, are
			 eligible for unemployment compensation payable under any State law or Federal
			 unemployment compensation law, including any additional compensation or
			 extended compensation under such laws;
							(4)unemployed
			 individuals who are not eligible to receive unemployment compensation because
			 they do not have sufficient wages to meet the minimum qualifications for such
			 compensation; or
							(5)unemployed young people, including those
			 who have not previously been employed.
							(c)State employment
			 agenciesIn hiring for
			 Community Corps positions under this part, a State or unit of general local
			 government shall utilize, among other methods, a State or local employment
			 agencies, such as a one-stop career center or one-stop partner.
						(d)NoticeEach
			 listing for a position for a Community Corps shall be posted on a State or
			 local employment web site.
						1106.Additional
			 requirements for States and units of general local government
						(a)Administrative
			 expensesEach State or unit
			 of general local government receiving an allotment under section 1102 may not
			 use more than 5 percent of the allotment for administrative purposes.
						(b)Compliance With
			 Local Laws and ContractsIn hiring individuals for positions
			 funded under this part, or using administrative funds under this part to
			 continue to provide employee compensation for existing employees, a State or
			 unit of general local government shall comply with all applicable Federal,
			 State, and local laws, personnel policies and regulations, and collective
			 bargaining agreements, as if such individual were hired, or such employee
			 compensation was provided, without assistance under this part.
						(c)CoordinationTo
			 the maximum extent practicable, each State or unit of general local government
			 receiving an allotment under section 1102, shall—
							(1)integrate
			 education and job skills training, including basic skills instruction and
			 secondary education services;
							(2)coordinate to the
			 maximum extent feasible with pre-apprenticeship and apprenticeship programs;
			 and
							(3)provide jobs in
			 sectors where job growth is most likely, as determined by the Secretary, and in
			 which career advancement opportunities exist to maximize long-term, sustainable
			 employment for individuals after employment funded under this subtitle
			 ends.
							(d)Supplement, not
			 supplantA State or unit of general local government receiving
			 funding under this part shall use such Federal funds only to supplement and not
			 supplant the amount of funds that would, in the absence of such Federal funds,
			 be available to pay the cost of employing individuals to perform the types of
			 work authorized under this part.
						1107.Employment
			 status and compensation
						(a)Employee
			 Status
							(1)In
			 generalAn individual hired for a position funded under this part
			 shall—
								(A)be considered an
			 employee of the State or unit of general local government by which such
			 individual was hired;
								(B)receive the same employee compensation,
			 have the same rights (including health insurance benefits and paid holidays and
			 vacations) and responsibilities and job classifications, and be subject to the
			 same job standards, employer policies, and collective bargaining agreements as
			 if such individual was hired without assistance under this part; and
								(C)fill a position
			 that offers full-time, full-year employment.
								(2)DefinitionsFor purposes of this subsection—
								(A)the term
			 full-time when used in relation to employment has the meaning
			 already established or, if the meaning has not been established, determined to
			 be appropriate for purposes of this part, by the State or unit of general local
			 government hiring an individual under this part; and
								(B)the term
			 full-year when used in relation to employment means a position
			 that provides employment for a 12-month period, except that in the case of a
			 position that provides a service required by a State or unit of general local
			 government for only the duration of a school year, the term means a position
			 that provides employment for such duration.
								(b)Limit on Number
			 of Executive, Administrative, or Professional Positions
							(1)UnitsOf
			 the total number of positions funded under this part for a fiscal year for each
			 State or unit of general local government—
								(A)not more than 20
			 percent shall be in a bona fide executive, administrative, or professional
			 capacity; and
								(B)at least 80
			 percent shall not be in a bona fide executive, administrative, or professional
			 capacity.
								(2)DefinitionsFor
			 purposes of this subsection, the terms bona fide executive,
			 bona fide administrative, and bona fide professional
			 when used in relation to capacity shall have the meanings given such terms
			 under section 13(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 213(a)(1)).
							(c)Total Amount of
			 CompensationFor each fiscal year for which funds are
			 appropriated to carry out this part, each State or unit of general local
			 government that receives funds under this part for any such fiscal year shall
			 use such funds to provide an amount equal to the total amount of employee
			 compensation for individuals hired under this part.
						(d)Limit on Period
			 of EmploymentNotwithstanding any agreement or other provision of
			 law (other than those provisions of law pertaining to civil rights in
			 employment), a State or unit of general local government shall not be obligated
			 to employ the individuals hired under this part or retain the positions filled
			 by such individuals beyond the period for which the State or unit receives
			 funding under this part.
						1108.Nondisplacement
			 of existing employees
						(a)In
			 generalA State or unit of general local government may not
			 employ an individual for a position funded under this part, if—
							(1)employing such
			 individual will result in the layoff or partial displacement (such as a
			 reduction in hours, wages, or employee benefits) of an existing employee of the
			 unit; or
							(2)such individual
			 will perform the same or substantially similar work that had previously been
			 performed by an employee of the unit who—
								(A)has been laid off
			 or partially displaced (as such term is described in
			 paragraph (1)); and
								(B)has not been
			 offered by the unit, to be restored to the position the employee had
			 immediately prior to being laid off or partially displaced.
								(b)Elimination of
			 positionFor the purposes of this subsection, a position shall be
			 considered to have been eliminated by a State or unit of general local
			 government if the position has remained unfilled and the unit has not sought to
			 fill such position for at least a period of one month.
						(c)Promotional
			 opportunitiesAn individual may not be hired for a position
			 funded under this part in a manner that infringes upon the promotional
			 opportunities of an existing employee (as of the date of such hiring) of a unit
			 receiving funding under this part.
						1109.Dispute
			 resolutions, whistleblower hotline, and enforcement by the Secretary
						(a)Establishment of
			 Arbitration Procedure
							(1)In
			 generalEach unit of general local government that is an
			 entitlement community and each State that receives funding under this part
			 shall agree to the arbitration procedure described in this subsection to
			 resolve disputes described in subsections (b) and (c).
							(2)Written
			 grievances
								(A)In
			 generalIf an employee (or an employee representative) wishes to
			 use the arbitration procedure described in this subsection, such party shall
			 file a written grievance within the time period required under subsection (b)
			 or (c), as applicable, simultaneously with the chief executive officer of a
			 unit or State involved in the dispute and the Secretary.
								(B)In-person
			 meetingNot later than 10 days after the date of the filing of
			 the grievance, the chief executive officer (or the designee of the chief
			 executive officer) shall have an in-person meeting with the party to resolve
			 the grievance.
								(3)Arbitration
								(A)SubmissionIf
			 the grievance is not resolved within the time period described in paragraph
			 (2)(B), a party, by written notice to the other party involved, may submit such
			 grievance to binding arbitration before a qualified arbitrator who is jointly
			 selected and independent of the parties.
								(B)Appointment by
			 secretaryIf the parties cannot agree on an arbitrator within 5
			 days of submitting the grievance to binding arbitration under subparagraph (A),
			 one of the parties may submit a request to the Secretary to appoint a qualified
			 and independent arbitrator. The Secretary shall appoint a qualified and
			 independent arbitrator within 15 days after receiving the request.
								(C)HearingUnless
			 the parties mutually agree otherwise, the arbitrator shall conduct a hearing on
			 the grievance and issue a decision not later than 30 days after the date such
			 arbitrator is selected or appointed.
								(D)Costs
									(i)In
			 generalExcept as provided in clause (ii), the cost of an
			 arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
									(ii)ExceptionIf
			 a grievant prevails under an arbitration proceeding, the unit of general local
			 government or State involved in the dispute shall pay the cost of such
			 proceeding, including attorneys’ fees.
									(b)Disputes
			 Concerning the Allotment of FundsIn the case where a dispute
			 arises as to whether a unit of general local government that is an entitlement
			 community or State has improperly requested funds for services, an employee or
			 employee representative of the unit or State may file a grievance under
			 subsection (a) not later than 15 days after public notice of an intent to
			 submit an application under section 1103 is published in accordance with
			 paragraph (1)(C) of such section. Upon receiving a copy of the grievance, the
			 Secretary shall withhold the funds subject to such grievance, unless and until
			 the grievance is resolved under subsection (a), by the parties or an arbitrator
			 in favor of providing such funding.
						(c)All Other
			 Disputes
							(1)In
			 generalIn the case of a dispute not covered under subsection (b)
			 concerning compliance with the requirements of this part by a unit of general
			 local government that is an entitlement community or State receiving funds
			 under this part, an employee or employee representative of the unit or State
			 may file a grievance under subsection (a) not later than 90 days after the
			 dispute arises. In such cases, an arbitrator may award such remedies as are
			 necessary to make the grievant whole, including the reinstatement of a
			 displaced employee or the payment of back wages, and may submit recommendations
			 to the Secretary to ensure further compliance with the requirements of this
			 part, including recommendations to suspend or terminate funding, or to require
			 the repayment of funds received under this part during any period of
			 noncompliance.
							(2)Existing
			 grievance proceduresA party to a dispute described in paragraph
			 (1) may use the existing grievance procedure of a unit or State involved in
			 such dispute, or the arbitration procedure described in this subsection, to
			 resolve such dispute.
							(d)Party
			 DefinedFor purposes of subsections (a), (b), and (c), the term
			 party means an employee, employee representative, unit of general
			 local government, or State, involved in a dispute described in subsection (b)
			 or (c).
						(e)Whistleblower
			 Hotline; Enforcement by the Secretary
							(1)Whistleblower
			 hotlineThe Secretary shall post on a publicly accessible
			 Internet Web site of the Department of Labor the contact information for
			 reporting noncompliance with this part by a State or unit of general local
			 government or individual receiving funding under this part.
							(2)Enforcement by
			 the Secretary
								(A)In
			 generalIf the Secretary receives a complaint alleging
			 noncompliance with this part, the Secretary may conduct an investigation and
			 after notice and an opportunity for a hearing, may order such remedies as the
			 Secretary determines appropriate, including—
									(i)withholding
			 further funds under this part to a noncompliant entity;
									(ii)requiring the
			 entity to make an injured party whole; or
									(iii)requiring the
			 entity to repay to the Secretary any funds received under this part during any
			 period of noncompliance.
									(B)DefinitionFor
			 purposes of this paragraph, the term entity means State, unit of
			 general local government, or individual.
								(C)Recommendation
			 by an arbitratorA remedy described in subparagraph (A) may also
			 be ordered by the Secretary upon recommendation by an arbitrator appointed or
			 selected under this section.
								1110.DefinitionsIn this part:
						(1)In
			 generalThe terms city; extent of
			 poverty; metropolitan city; urban county;
			 nonentitlement area; population; and
			 State have the meanings given the terms in section 102 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5302).
						(2)BenefitsThe
			 term benefits has the meaning given the term employment
			 benefits in section 101 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2611).
						(3)Employee
			 compensationThe term employee compensation includes
			 wages and benefits.
						(4)Entitlement
			 communitiesThe term entitlement communities
			 includes metropolitan cities and urban counties.
						(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
						(6)SecretaryThe
			 term Secretary means the Secretary of Labor.
						(7)Unemployed
			 individualThe term unemployed individual has the
			 meaning given such term in section 101 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2801).
						(8)Unit of general
			 local governmentThe term unit of general local
			 government means any city, county, town, township, parish, village, or
			 other general purpose political subdivision of a State; Guam, the Northern
			 Mariana Islands, the Virgin Islands, and American Samoa, or a general purpose
			 political subdivision thereof; a combination of such political subdivisions
			 that is recognized by the Secretary; and the District of Columbia.
						(9)VeteranThe
			 term veteran has the meaning given such term in section 101 of the
			 Workforce Investment Act (29 U.S.C. 2801).
						(10)WageThe
			 term wage has the meaning given such term in section 3 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203).
						7Child
			 Development Corps 
					1121.PurposeIt is the purpose of this part to provide
			 for the creation of an additional 100,000 jobs through the Head Start
			 Act.
					1122.Child Development
			 Corps
						(a)Amendments to
			 the Head Start ActThe Head
			 Start Act (42 U.S.C. 9831 et seq.) is amended—
							(1)by inserting after section 639 the
			 following:
								
									639A.Authorization
				of appropriations for employing Early Head Start professional
				employeesThere is authorized
				to be appropriated $3,000,000,000 for each of the fiscal years 2012 and 2013 to
				carry out section 640A.
									;
				and
							(2)by inserting after section 640 the
			 following:
								
									640A.Employment of
				additional infant and toddler specialists
										(a)Employment of
				additional full-Time infant and toddler specialistsNot later than 90 days after the date of
				the enactment of this Act, the Secretary shall provide funds appropriated under
				section 639A to Early Head Start programs to pay the cost of employing
				additional full-time infant and toddler specialists.
										(b)Funds to
				supplement not supplantAn
				Early Head Start program that receives funds under subsection (a) shall use
				such funds only to supplement and not supplant the amount of funds that would,
				in the absence of such Federal funds, be available to pay the cost of employing
				additional full-time infant and toddler
				specialists.
										.
							(b)AppropriationThere is hereby appropriated out of any
			 money in the Treasury not otherwise appropriated $3,000,000,000 for each of the
			 fiscal years 2012 and 2013 to carry out section 640A of the Head Start
			 Act.
						8On-the-job
			 Training
					1131.AppropriationThe following sums are appropriated, out of
			 any money in the Treasury not otherwise appropriated, and for the following
			 purposes, namely:
						Department of
		  Labor
						Employment and Training
		  Administration
						Training
		  and Employment ServicesFor an
		  additional amount for Training and Employment Services for
		  activities under the Workforce Investment Act of 1998 (WIA),
		  $500,000,000 which shall be available for obligation on the date of enactment
		  of this Act, Provided, That such funds shall be used solely
		  for on-the-job training (as such term is defined in section 101(31) of the
		  WIA): Provided further, That $250,000,000 of such amount shall
		  be for such on-the-job training for individuals who reside in local areas
		  that—
							(1)have a poverty
			 rate of 12 percent or more for each Public Use Microdata Area (PUMA) in such
			 local area; or
							(2)have an
			 unemployment rate that is 2 percent higher than the national unemployment
			 rate.
							9General
			 Provisions
					1141.General
			 requirements for entities receiving funding under this subtitle
						(a)Compliance with
			 existing laws and contractsIn hiring individuals for positions
			 funded under this subtitle, or using funds under this subtitle to continue to
			 provide employee compensation for existing employees, a State, unit of general
			 local government, community-based organization, or business shall comply with
			 all applicable Federal, State, and local laws relating to health, safety, civil
			 rights, personnel policies and regulations, labor, and collective bargaining
			 agreements, as if such individual were hired, or such employee compensation was
			 provided, without assistance under this subtitle.
						(b)Compliance with
			 federal civil rights lawsFederal civil rights laws described in
			 subsection (a) shall include the following:
							(1)Title VI of the
			 Civil Rights Act of 1964.
							(2)Title IX of the
			 Education Amendments of 1972.
							(3)Sections 503 and
			 504 of the Rehabilitation Act of 1973.
							(4)The Age
			 Discrimination Act of 1975.
							1142.Reporting
						(a)Reports to
			 SecretariesAt the end of
			 fiscal year 2012 and 2013, each State, unit of general local government,
			 community-based organization, or business, or other entity that receives
			 assistance under this subtitle shall submit to the Secretary that provided such
			 assistance a report on the number of jobs created and, if applicable, the
			 projects completed with funding under this subtitle.
						(b)Reports to
			 CongressEach Secretary that receives a report under subsection
			 (a) shall provide such reports to Congress not later than July 1, 2014.
						1143.Hiring and
			 preferences
						(a)In
			 generalIn hiring individuals for positions funded under part 1,
			 part 5, and part 7, an entity described in section 1142 receiving funding under
			 this subtitle may only employ unemployed individuals, except in a case of a
			 position (including a managerial position) for which no qualified unemployed
			 individual has applied.
						(b)Priorities in
			 recruitment and hiringIn recruiting and hiring unemployed
			 individuals for positions described in subsection, the entity shall target
			 recruitment efforts and prioritize hiring with respect to individuals who
			 are—
							(1)unemployed
			 individuals who have exhausted their entitlement to unemployment
			 compensation;
							(2)unemployed
			 veterans of the Armed Forces and unemployed members of the reserve components
			 of the Armed Forces;
							(3)unemployed
			 individuals, who immediately before employment in the programs described in
			 subparagraph (a), are eligible for unemployment compensation payable under any
			 State law or Federal unemployment compensation law, including any additional
			 compensation or extended compensation under such laws;
							(4)unemployed
			 individuals who are not eligible to receive unemployment compensation because
			 they do not have sufficient wages to meet the minimum qualifications for such
			 compensation; or
							(5)in the case of
			 employment under subpart B of part 1, unemployed young people, including those
			 who have not previously been employed.
							(c)Rule of
			 constructionNothing in this section shall supersede the
			 qualification requirements under titles I through VII or existing law, such as
			 medical licensure where applicable for health corps or certification for early
			 childhood development workers.
						1144.Flexibility on
			 hiringFunding under this
			 subtitle shall be tied to the job created with the funding rather than to the
			 individual awarded the job, and entities receiving funding under this subtitle
			 are authorized to hire new employees to replace an individual that was hired
			 with such funds, but who has left the position.
					1145.Nondisplacement
						(a)Nondisplacement
			 of Existing Employees
							(1)In
			 generalAn entity described
			 in section 1142 that receives funding under this subtitle may not employ an
			 individual for a position funded under this subtitle, if—
								(A)employing such
			 individual will result in the layoff or partial displacement (such as a
			 reduction in hours, wages, or employee benefits) of an existing employee of the
			 unit or organization; or
								(B)such individual
			 will perform the same or substantially similar work that had previously been
			 performed by an employee of the unit or organization who—
									(i)has
			 been laid off or partially displaced (as such term is described in subparagraph
			 (A)); and
									(ii)has
			 not been offered by the unit or organization, to be restored to the position
			 the employee had immediately prior to being laid off or partially
			 displaced.
									(2)Elimination of
			 positionFor the purposes of
			 this subsection, a position shall be considered to have been eliminated by an
			 entity receiving funding under this subtitle if the position has remained
			 unfilled and the unit or organization has not sought to fill such position for
			 at least a period of one month.
							(3)Promotional
			 opportunitiesAn individual may not be hired for a position
			 funded under this part in a manner that infringes upon the promotional
			 opportunities of an existing employee (as of the date of such hiring) of an
			 entity receiving funding under this subtitle.
							(b)Nondisplacement
			 of Local Government ServicesA business or community-based
			 organization receiving funds under this part may not use such funds to provide
			 services or functions that are customarily provided by a unit of general local
			 government where such services or functions are provided by the
			 organization.
						(c)Nondisplacement
			 of local businessWhere appropriate, any unit of government or
			 community-based organizations receiving funds under this subtitle cannot use
			 those funds to provide services or functions that are currently provided by a
			 local business.
						1146.Employment
			 status and compensation in new programs
						(a)Employee
			 StatusAn individual hired for a position funded under part 1,
			 part 5, or part 6, or section 1081 of part 4 shall—
							(1)be considered an
			 employee of the unit of general local government, business, or community-based
			 organization, by which such individual was hired; and
							(2)receive the same
			 employee compensation, have the same rights and responsibilities and job
			 classifications, and be subject to the same job standards, employer policies,
			 and collective bargaining agreements as if such individual was hired without
			 assistance under this subtitle.
							(b)Total Amount of
			 CompensationFor each fiscal year for which funds are
			 appropriated to carry out this subtitle, each unit of general local government,
			 each business, and each community-based organization that receives funds under
			 the provisions described in subsection (a) for any such fiscal year shall use
			 such funds to provide an amount equal to the total amount of employee
			 compensation for the individuals such the entity hired under this
			 subtitle.
						(c)Limit on Period
			 of EmploymentNotwithstanding
			 any agreement or other provision of law (other than those provisions of law
			 pertaining to civil rights in employment), a unit of general local government,
			 business, or community-based organization shall not be obligated to employ the
			 individuals hired under this subtitle or retain the positions filled by such
			 individuals beyond the period for which the unit or organization receives
			 funding under the provisions described in subsection (a).
						1147.Dispute
			 resolutions, whistleblower hotline, and enforcement by the Secretary
						(a)Establishment of
			 Arbitration Procedure
							(1)In
			 generalEach entity that receives funding under this subtitle
			 shall agree to the arbitration procedure described in this subsection to
			 resolve disputes described in subsections (b) and (c).
							(2)Written
			 grievances
								(A)In
			 generalIf an employee (or an employee representative) wishes to
			 use the arbitration procedure described in this subsection, such party shall
			 file a written grievance within the time period required under subsection (b)
			 or (c), as applicable, simultaneously with the chief executive officer of an
			 entity involved in the dispute and the Secretary of Labor.
								(B)In-person
			 meetingNot later than 10 days after the date of the filing of
			 the grievance, the chief executive officer (or the designee of the chief
			 executive officer) shall have an in-person meeting with the party to resolve
			 the grievance.
								(3)Arbitration
								(A)SubmissionIf
			 the grievance is not resolved within the time period described in paragraph
			 (2)(B), a party, by written notice to the other party involved, may submit such
			 grievance to binding arbitration before a qualified arbitrator who is jointly
			 selected and independent of the parties.
								(B)Appointment by
			 secretaryIf the parties cannot agree on an arbitrator within 5
			 days of submitting the grievance to binding arbitration under subparagraph (A),
			 one of the parties may submit a request to the Secretary of Labor to appoint a
			 qualified and independent arbitrator. The Secretary of Labor shall appoint a
			 qualified and independent arbitrator within 15 days after receiving the
			 request.
								(C)HearingUnless
			 the parties mutually agree otherwise, the arbitrator shall conduct a hearing on
			 the grievance and issue a decision not later than 30 days after the date such
			 arbitrator is selected or appointed.
								(D)Costs
									(i)In
			 generalExcept as provided in clause (ii), the cost of an
			 arbitration proceeding shall be divided evenly between the parties to the
			 arbitration.
									(ii)ExceptionIf
			 a grievant prevails under an arbitration proceeding, the entity involved in the
			 dispute shall pay the cost of such proceeding, including attorneys’
			 fees.
									(b)Disputes
			 concerning the allotment of fundsIn the case where a dispute
			 arises as to whether an entity has improperly requested funds for services, an
			 employee or employee representative of entity may file a grievance under
			 subsection (a) not later than 15 days after public notice of an intent to
			 request funds for services. Upon receiving a copy of the grievance, the
			 Secretary of Labor shall withhold the funds subject to such grievance, unless
			 and until the grievance is resolved under subsection (a), by the parties or an
			 arbitrator in favor of providing such funding.
						(c)All Other
			 Disputes
							(1)In
			 generalIn the case of a dispute not covered under subsection (b)
			 concerning compliance with the requirements of this subtitle by an entity
			 receiving funds under this part, an employee or employee representative of an
			 entity may file a grievance under subsection (a) not later than 90 days after
			 the dispute arises. In such cases, an arbitrator may award such remedies as are
			 necessary to make the grievant whole, including the reinstatement of a
			 displaced employee or the payment of back wages, and may submit recommendations
			 to the Secretary of Labor to ensure further compliance with the requirements of
			 this subtitle, including recommendations to suspend or terminate funding, or to
			 require the repayment of funds received under this part during any period of
			 noncompliance.
							(2)Existing
			 grievance proceduresA party to a dispute described in paragraph
			 (1) may use the existing grievance procedure of an entity involved in such
			 dispute, or the arbitration procedure described in this subsection, to resolve
			 such dispute.
							(d)Party
			 DefinedFor purposes of subsections (a), (b), and (c), the term
			 party means an employee, employee representative, or entity
			 involved in a dispute described in subsection (b) or (c).
						(e)Whistleblower
			 Hotline; Enforcement by the Secretary
							(1)Whistleblower
			 hotlineThe Secretary of Labor shall post on a publicly
			 accessible Internet Web site of the Department of Labor the contact information
			 for reporting noncompliance with this part by a State, unit of general local
			 government, community-based organization, business, or individual receiving
			 funding under this part.
							(2)Enforcement by
			 the secretary
								(A)In
			 generalIf the Secretary of Labor receives a complaint alleging
			 noncompliance with this subtitle, the Secretary may conduct an investigation
			 and after notice and an opportunity for a hearing, may order such remedies as
			 the Secretary of Labor determines appropriate, including—
									(i)withholding
			 further funds under this part to a noncompliant entity;
									(ii)requiring the
			 entity to make an injured party whole; or
									(iii)requiring the
			 entity to repay to the Secretary of Labor any funds received under this part
			 during any period of noncompliance.
									(B)Recommendation
			 by an arbitratorA remedy described in subparagraph (A) may also
			 be ordered by the Secretary of Labor upon recommendation by an arbitrator
			 appointed or selected under this section.
								1148.TerminationPrograms and funding authorized under this
			 subtitle shall be phased-out over a 90-day period if national unemployment, as
			 measured by the Bureau of Labor Statistics, falls under 5 percent. Such
			 phase-out shall ensure that—
						(1)an individual
			 hired under this subtitle shall not be fired prematurely;
						(2)projects funded
			 under this subtitle shall be continued until completion; and
						(3)an individual
			 hired under this subtitle may be replaced when such individual leaves the
			 position for which the individual was hired.
						BBuy American
			 Enhancement Act of 2011
				1201.Short
			 titleThis subtitle may be
			 cited as the The Buy American
			 Enhancement Act of 2011.
				1202.Domestic
			 content requirement for the Buy American Act
					(a)Substantially
			 all definedSection 8301 of
			 title 41, United States Code, is amended—
						(1)by redesignating
			 paragraph (2) as paragraph (3); and
						(2)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Substantially
				allArticles, materials, or
				supplies shall be treated as made substantially all from articles, materials,
				or supplies mined, produced, or manufactured in the United States if the cost
				of the domestic components of such articles, materials, or supplies exceeds 75
				percent of the total cost of all components of such articles, materials, or
				supplies.
								.
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect not
			 later than 180 days after the date of the enactment of this subtitle.
					1203.Requirement
			 for indirect contracts to comply with the Buy American Act
					(a)Contract
			 requirementThe head of each
			 Federal agency shall ensure that each contract described in subsection (b)
			 awarded by such Federal agency includes a provision requiring any articles,
			 materials, and supplies provided under the contract to comply with chapter 83
			 of title 41, United States Code (popularly referred to as the Buy
			 American Act), subject to the exceptions to that chapter provided in
			 the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.) or
			 otherwise provided by law.
					(b)Contracts
			 describedThe contracts described in this subsection include each
			 of the following:
						(1)Housing leases,
			 including military housing provided by a private entity.
						(2)Power purchase agreements.
						(3)Enhanced-use leases.
						(4)Energy savings
			 performance contracts.
						(5)Utility energy
			 service contracts.
						1204.Buy American
			 waiver reporting requirement
					(a)Waiver
			 definedSection 8301 of title
			 41, United States Code, as amended by section 1202, is further amended by
			 adding at the end the following new paragraph:
						
							(4)WaiverThe term waiver means, with
				respect to the acquisition of an article, material, or supply for public use,
				the inapplicability of this chapter to the acquisition by reason of any of the
				following:
								(A)A determination by
				the head of the Federal agency concerned that the acquisition is inconsistent
				with the public interest.
								(B)A determination by
				the head of the Federal agency concerned that the cost of the acquisition is
				unreasonable.
								(C)Use outside of the
				United States.
								(D)A determination by
				the head of the Federal agency concerned that the article, material, or supply
				is not mined, produced, or manufactured in the United States in sufficient and
				reasonably available commercial quantities of a satisfactory quality.
								(E)Procured under a
				contract with an award value that is not more than the micro-purchase threshold
				under section 1902 of this title.
								(F)An exception under
				the Trade Agreements Act of 1979 (19 U.S.C. 2501 et seq.).
								(G)Any other
				exception otherwise provided by
				law.
								.
					(b)Waiver reporting
			 requirementSection 8302 of title 41, United
			 States Code, is amended by adding at the end the following new section:
						
							(c)Waiver reporting
				requirementThe head of each
				Federal agency shall establish a location on the website of such agency for the
				publication of waivers accessible by the public and shall publish a list at
				such location of each waiver granted under this chapter not later than 30 days
				after such waiver is
				granted.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect not later than 180 days after the date of the
			 enactment of this subtitle.
					1205.Implementation
			 through the Federal Acquisition RegulationNot later than 180 days after the date of
			 the enactment of this subtitle, the Federal Acquisition Regulation shall be
			 revised as necessary to implement the provisions of this subtitle.
				1206.DefinitionsIn this subtitle:
					(1)Energy savings
			 performance contractThe term
			 energy savings performance contract has the meaning given that
			 term under section 436.31 of title 10, Code
			 of Federal Regulations.
					(2)Federal
			 agencyThe term Federal
			 agency means any executive agency (as defined in section 133 of title
			 41, United States Code) or any establishment in the legislative or judicial
			 branch of the Federal Government.
					CFairness and
			 Transparency in Contracting Act of 2011
				1301.Short
			 titleThis subtitle may be
			 cited as the Fairness and Transparency
			 in Contracting Act of 2011.
				1302.DefinitionsIn this subtitle—
					(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
					(2)the term
			 parent company, relating to a business concern, means a person
			 other than an individual that owns not less than 51 percent of that business
			 concern;
					(3)the terms
			 small business concern, small business concern owned and
			 controlled by veterans, small business concern owned and
			 controlled by service-disabled veterans, and small business
			 concern owned and controlled by women have the meanings given those
			 terms in section 3 of the Small Business Act (15 U.S.C. 632), as amended by
			 this subtitle; and
					(4)the term
			 small business concern owned and controlled by socially and economically
			 disadvantaged individuals has the meaning given that term in section
			 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)).
					1303.PurposeThe purpose of this subtitle is to modify
			 the definitions relating to whether a business concern qualifies as a small
			 business concern to establish additional requirements that ensure that no
			 publically traded business concern, subsidiary of a publically traded business
			 concern, foreign-owned business concern, or subsidiary of a foreign-owned
			 business concern is considered a small business concern for the purpose of
			 Federal Government contracting and subcontracting, including for procurement
			 goals.
				1304.Definition of
			 small business concern and status reviewSection 3(a) of the Small Business Act (15
			 U.S.C. 632(a)) is amended by adding at the end the following:
					
						(6)Independently owned and
				operated
							(A)In generalIn this
				subsection, the term independently owned and operated does not
				include a business concern—
								(i)that is—
									(I)an issuer of a class of securities
				registered or that is required to be registered pursuant to section 12 of the
				Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file
				reports pursuant to section 15(d) of that Act (15 U.S.C. 78o(d)); or
									(II)owned by an entity that is an issuer of
				a class of securities registered or that is required to be registered pursuant
				to section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is
				required to file reports pursuant to section 15(d) of that Act (15 U.S.C.
				78o(d)); or
									(ii)more than 50 percent of which is
				owned, directly or indirectly, by one or more individuals that are not United
				States citizens.
								(B)EntitiesIn
				determining ownership of a business concern, any interest in the business
				concern that is owned by a person that is not an individual (including a
				corporation, partnership, estate, or trust) shall be considered owned
				proportionately by or for the individuals that own that
				person.
							.
				
				1305.Notification
					(a)In
			 generalNot later than 6 months after the date of enactment of
			 this subtitle, the Administrator shall notify the head of each Federal
			 department or agency regarding this subtitle and the amendments made by this
			 subtitle.
					(b)To
			 contractorsNot later than 6 months after receiving notice under
			 subsection (a), the head of a Federal department or agency shall notify any
			 contractor of that department or agency regarding this subtitle and the
			 amendments made by this subtitle.
					1306.Reporting
					(a)In
			 generalNot later than 6 months after the end of each fiscal
			 year, the Administrator shall publish a report regarding prime contracts with
			 the Federal Government awarded to business concerns that were identified as
			 small business concerns for the purposes of achieving the small business
			 contracting goals of the Federal Government during the previous fiscal
			 year.
					(b)Contents
						(1)In
			 generalEach report under subsection (a) shall, for the fiscal
			 year before the year in which that report is published, include—
							(A)the name of each
			 small business concern, small business concern owned and controlled by socially
			 and economically disadvantaged individuals, small business concern owned and
			 controlled by women, small business concern owned and controlled by veterans,
			 and small business concern owned and controlled by service-disabled veterans
			 that was awarded a prime contract with the Federal Government; and
							(B)for each small
			 business concern described in subparagraph (A), the total dollar amount of
			 prime contracts with the Federal Government awarded to that small business
			 concern in descending order.
							(2)Parent
			 companiesIf a small business concern described in paragraph
			 (1)(A) has a parent company, the Administrator shall report information
			 relating to any prime contract with the Federal Government of that small
			 business concern under the name of that parent company.
						(c)AvailabilityThe
			 Administrator shall make each report under subsection (a) available on the Web
			 site of the Administration in a manner that is easily accessible by members of
			 the public.
					1307.List of
			 contractors
					(a)In
			 generalEach Federal
			 department and agency shall publish on the Web site of that department or
			 agency a list of each business concern that received a contract award because
			 that business concern was identified as a small business concern.
					(b)List
			 contentsA list published
			 under subsection (a) shall—
						(1)list business concerns in the order of the
			 total amount in dollars of contracts between the Federal Government and that
			 business concern, beginning with the largest total value;
						(2)include the total
			 amount in dollars of contracts between the Federal Government and each business
			 concern on such list; and
						(3)include the name of any parent company of a
			 business concern on such list.
						1308.Contracting
			 databasesThe Administrator
			 shall, by regulation, establish procedures to ensure that the Central
			 Contractor Registration database and any successor database provide an adequate
			 warning regarding criminal penalties established under section 16(d) of the
			 Small Business Act (15 U.S.C. 645(d)) for misrepresenting the status of a
			 business concern or person in order to obtain certain contracts with the
			 Federal Government.
				1309.Enforcement
					(a)Complaints
						(1)In
			 generalAny person may file a complaint with the Administrator
			 and the head of the affected department or agency about the classification of a
			 business concern as a small business concern and the Administrator and the head
			 of the affected department or agency shall resolve any complaint filed under
			 this paragraph in a timely manner.
						(2)ReportsThe
			 Administrator shall annually submit to Congress a report describing any
			 complaints described in paragraph (1) that were filed during the relevant year
			 and the resolution of any such complaint.
						(b)DebarmentThe
			 head of each Federal department or agency shall issue or amend the contracting
			 rules and regulations for that department or agency to ensure that a business
			 concern shall be debarred from receiving a Federal contract for a period of not
			 less than 5 years if that business concern—
						(1)fraudulently
			 represents that it is a small business concern as part of a bid for a small
			 business contract with that department or agency; or
						(2)violates this
			 subtitle or an amendment made by this subtitle.
						DNational
			 Infrastructure Development Bank Act of 2011
				1401.Short
			 titleThis subtitle may be
			 cited as the National Infrastructure
			 Development Bank Act of 2011.
				1402.FindingsCongress finds the following:
					(1)According to the American Society of Civil
			 Engineers, the current condition of the infrastructure in the United States
			 earns a grade point average of D, and an estimated $2,200,000,000,000
			 investment is needed over the next 5 years to meet adequate conditions.
					(2)According to the
			 National Surface Transportation Policy and Revenue Study Commission,
			 $225,000,000,000 is needed annually from all sources for the next 50 years to
			 upgrade our surface transportation system to a state of good repair and create
			 a more advanced system.
					(3)The Environmental
			 Protection Agency projects that—
						(A)$334,000,000,000
			 is needed to invest in infrastructure improvements over 20 years to ensure the
			 provision of safe water; and
						(B)$202,500,000,000
			 is needed for publicly owned wastewater systems-related infrastructure needs
			 over 20 years.
						(4)According to the
			 Edison Electric Institute, the electric power industry will need to invest
			 $298,000,000,000 in the Nation’s transmission system by 2030 in order to
			 maintain reliable service.
					(5)According to the
			 American Council on Renewable Energy, renewable energy could provide up to 635
			 gigawatts of new electricity generating capacity by 2025, a substantial
			 contribution and potentially more than the Nation's need for new capacity,
			 according to the United States Energy Information Administration.
					(6)According to the
			 United States Green Building Council, United States buildings account for
			 nearly 39 percent of primary energy use and 38 percent of carbon
			 emissions.
					(7)According to the Organization for Economic
			 Cooperation and Development (OECD), the United States ranks 14th among OECD
			 nations in broadband access per 100 inhabitants.
					(8)Although grant
			 programs of the Government must continue to play a central role in financing
			 the transportation, environment, energy, and telecommunications infrastructure
			 needs of the United States, current and foreseeable demands on existing
			 Federal, State, and local funding for infrastructure expansion exceed the
			 resources to support these programs by margins wide enough to prompt serious
			 concerns about the United States’ ability to sustain long-term economic
			 development, productivity, and international competitiveness.
					(9)The capital
			 markets, including central banks, pension funds, financial institutions,
			 sovereign wealth funds, and insurance companies, have a growing interest in
			 infrastructure investment. The establishment of a United States
			 Government-owned institution that would provide this investment opportunity
			 through high-quality bond issues that would be used to finance qualifying
			 infrastructure projects would attract needed capital for United States
			 infrastructure development.
					1403.DefinitionsFor purposes of this subtitle, the following
			 definitions apply unless the context requires otherwise:
					(1)BankThe
			 term Bank means the National Infrastructure Development Bank
			 established under section 1404(a).
					(2)BoardThe
			 term Board means the National Infrastructure Development Bank
			 Board.
					(3)Chief asset and
			 liability management officerThe term chief asset and
			 liability management officer means the chief individual responsible for
			 coordinating the management of assets and liabilities of the Bank.
					(4)Chief compliance
			 officerThe term chief compliance officer or CCO
			 means the chief individual responsible for overseeing and managing the
			 compliance and regulatory affairs issues of the Bank.
					(5)Chief financial
			 officerThe term chief financial officer or CFO
			 means the chief individual responsible for managing the financial risks,
			 planning, and reporting of the Bank.
					(6)Chief loan
			 origination officerThe term chief loan origination
			 officer means the chief individual responsible for the processing of
			 new loans provided by the Bank.
					(7)Chief operations
			 officerThe term chief operations officer or COO
			 means the chief individual responsible for information technology and the day
			 to day operations of the Bank.
					(8)Chief risk
			 officerThe term chief risk officer or CRO means
			 the chief individual responsible for managing operational and
			 compliance-related risks of the Bank.
					(9)Chief treasury
			 officerThe term chief treasury officer means the
			 chief individual responsible for managing the Bank’s treasury
			 operations.
					(10)DevelopmentThe
			 terms development and develop mean, with respect
			 to an infrastructure project, any—
						(A)preconstruction
			 planning, feasibility review, permitting, design work, and other
			 preconstruction activities; and
						(B)construction,
			 reconstruction, rehabilitation, replacement, or expansion.
						(11)Disadvantaged
			 communityThe term disadvantaged community means a
			 community with a median household income of less than 80 percent of the
			 statewide median household income for the State in which the community is
			 located.
					(12)Energy
			 infrastructure projectThe term energy infrastructure
			 project means any project for energy transmission, energy efficiency
			 enhancement for buildings, public housing, and schools, renewable energy, and
			 energy storage.
					(13)EntityThe term entity means an
			 individual, corporation, partnership (including a public-private partnership),
			 joint venture, trust, and a State or other governmental entity, including a
			 political subdivision or any other instrumentality of a State or a revolving
			 fund.
					(14)Environmental
			 infrastructure projectThe term environmental
			 infrastructure project means any project for the establishment,
			 maintenance, or enhancement of any drinking water and wastewater treatment
			 facility, storm water management system, dam, levee, open space management
			 system, solid waste disposal facility, hazardous waste facility, or industrial
			 site cleanup.
					(15)Executive
			 directorThe term executive director means the
			 individual serving as the chief executive officer of the Bank.
					(16)General
			 counselThe term general counsel means the
			 individual who serves as the chief lawyer for the Bank.
					(17)Infrastructure
			 projectThe term infrastructure project means any
			 energy, environmental, telecommunications, or transportation infrastructure
			 project.
					(18)Public benefit
			 bondThe term public
			 benefit bond means a bond issued with respect to an infrastructure
			 project in accordance with this subtitle if—
						(A)the net spendable proceeds from the sale of
			 the issue may be used for expenditures incurred after the date of issuance with
			 respect to the project, subject to the rules of the Bank;
						(B)the bond issued by the Bank is in
			 registered form and meets the requirements of this subtitle and otherwise
			 applicable law; and
						(C)the payment of principal with respect to
			 the bond is the obligation of the Bank.
						(19)Public-private
			 partnershipThe term
			 public-private partnership means any entity—
						(A)(i)which is undertaking the
			 development of all or part of an infrastructure project, which will have a
			 public benefit, pursuant to requirements established in one or more contracts
			 between the entity and a State or an instrumentality of a State; or
							(ii)the activities of which, with
			 respect to such an infrastructure project, are subject to regulation by a State
			 or any instrumentality of a State; and
							(B)which owns,
			 leases, or operates, or will own, lease, or operate, the project in whole or in
			 part, and at least one of the participants in the entity is a nongovernmental
			 entity.
						(20)Revolving
			 fundThe term revolving fund means a fund or
			 program established by a State or a political subdivision or other
			 instrumentality of a State, the principal activity of which is to make loans,
			 commitments, or other financial accommodation available for the development of
			 one or more categories of infrastructure projects.
					(21)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 designee of the Secretary.
					(22)Smart
			 gridThe term smart grid means a system that
			 provides for any of the smart grid functions set forth in section 1306(d) of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)).
					(23)StateThe
			 term State includes the District of Columbia, Puerto Rico, Guam,
			 American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana
			 Islands, and any other territory of the United States.
					(24)Telecommunications
			 infrastructure projectThe term telecommunications
			 infrastructure project means any project involving infrastructure
			 required to provide communications by wire or radio.
					(25)Transportation
			 infrastructure projectThe term transportation
			 infrastructure project means any project for the construction,
			 maintenance, or enhancement of highways, roads, bridges, transit and intermodal
			 systems, inland waterways, commercial ports, airports, high speed rail and
			 freight rail systems.
					1404.Establishment
			 of national infrastructure development bank
					(a)Establishment of
			 national infrastructure development bankThe National
			 Infrastructure Development Bank is established as a wholly owned Government
			 corporation subject to chapter 91 of title 31, United States Code (commonly
			 known as the Government Corporation Control Act), except as
			 otherwise provided in this subtitle.
					(b)Responsibility
			 of the secretaryThe Secretary shall take such action as may be
			 necessary to assist in implementing the establishment of the bank in accordance
			 with this subtitle.
					(c)Conforming
			 amendmentSection 9101(3) of title 31, United States Code, is
			 amended by inserting after subparagraph (N) the following:
						
							(O)the National Infrastructure Development
				Bank.
							.
					1405.Board of
			 directors
					(a)In
			 generalThe Bank shall have a
			 Board of Directors consisting of 5 members appointed by the President by and
			 with the advice and consent of the Senate.
					(b)QualificationsThe
			 directors of the Board shall include individuals representing different regions
			 of the United States and—
						(1)2
			 of the directors shall have public sector experience; and
						(2)3
			 of the directors shall have private sector experience.
						(c)Chairperson and
			 vice chairpersonAs designated at the time of appointment, one of
			 the directors of the Board shall be designated chairperson of the Board by the
			 President and one shall be designated as vice chairperson of the Board by the
			 President.
					(d)Terms
						(1)In
			 generalExcept as provided in paragraph (2) and subsection (f),
			 each director shall be appointed for a term of 6 years.
						(2)Initial
			 staggered termsOf the initial members of the Board—
							(A)the chairperson
			 and vice chairperson shall be appointed for terms of 6 years;
							(B)1 shall be
			 appointed for a term of 5 years;
							(C)1 shall be
			 appointed for a term of 4 years; and
							(D)1 shall be
			 appointed for a term of 3 years.
							(e)Date of initial
			 nominationsThe initial nominations by the President for
			 appointment of directors to the Board shall be made not later than 60 days
			 after the date of enactment of this Act.
					(f)Vacancies
						(1)In
			 generalA vacancy on the
			 Board shall be filled in the manner in which the original appointment was
			 made.
						(2)Appointment to
			 replace during termAny
			 director appointed to fill a vacancy occurring before the expiration of the
			 term for which the director’s predecessor was appointed shall be appointed only
			 for the remainder of the term.
						(3)DurationA
			 director may serve after the expiration of that director’s term until a
			 successor has taken office.
						(g)QuorumThree
			 directors shall constitute a quorum.
					(h)ReappointmentA
			 director of the Board appointed by the President may be reappointed by the
			 President in accordance with this section.
					(i)Per diem
			 reimbursementDirectors of the Board shall serve on a part-time
			 basis and shall receive a per diem when engaged in the actual performance of
			 Bank business, plus reasonable reimbursement for travel, subsistence, and other
			 necessary expenses incurred in the performance of their duties.
					(j)LimitationsA director of the Board may not participate
			 in any review or decision affecting a project under consideration for
			 assistance under this subtitle if the director has or is affiliated with a
			 person who has an interest in such project.
					(k)Powers and
			 limitations of the board
						(1)PowersIn
			 order to carry out the purposes of the Bank as set forth in this subtitle, the
			 Board shall be responsible for monitoring and overseeing infrastructure
			 projects and have the following powers:
							(A)To make senior and
			 subordinated loans and purchase senior and subordinated debt securities and
			 enter into a binding commitment to make any such loan or purchase any such
			 security, on such terms as the Board may determine, in the Board’s discretion,
			 to be appropriate, the proceeds of which are used to assist in the financing or
			 refinancing of the development of one or more infrastructure projects.
							(B)To issue and sell
			 debt securities of the Bank on such terms as the Board shall determine from
			 time to time.
							(C)To issue public benefit bonds and to
			 provide financing to infrastructure projects from amounts made available from
			 the issuance of such bonds.
							(D)To make loan
			 guarantees.
							(E)To make agreements
			 and contracts with any entity in furtherance of the business of the
			 Bank.
							(F)To borrow on the
			 global capital market and lend to regional, State, and local entities, and
			 commercial banks for the purpose of funding infrastructure projects.
							(G)To purchase in the open market any of the
			 Bank’s outstanding obligations at any time and at any price.
							(H)To monitor and oversee infrastructure
			 projects financed, in whole or in part, by the Bank.
							(I)To acquire, lease,
			 pledge, exchange, and dispose of real and personal property and otherwise
			 exercise all the usual incidents of ownership of property to the extent the
			 exercise of such powers are appropriate to and consistent with the purposes of
			 the Bank.
							(J)To sue and be sued
			 in the Bank’s corporate capacity in any court of competent jurisdiction, except
			 that no attachment, injunction, or similar process, may be issued against the
			 property of the Bank or against the Bank with respect to such property.
							(K)To indemnify the
			 directors and officers of the Bank for liabilities arising out of the actions
			 of the directors and officers in such capacity, in accordance with, and subject
			 to the limitations contained in, this subtitle.
							(L)To serve as the
			 primary liaison between the Bank, Congress, the executive branch, and State and
			 local governments and to represent the Bank’s interests.
							(M)To exercise all
			 other lawful powers which are necessary or appropriate to carry out, and are
			 consistent with, the purposes of the Bank.
							(2)Limitations
							(A)Issuance of debt
			 securityThe Board may not issue any debt security without the
			 prior consent of the Secretary.
							(B)Issuance of
			 voting securityThe Board may not issue any voting security in
			 the Bank to any entity other than the Secretary.
							(3)Actions
			 consistent with self-supporting entity statusThe Board shall
			 conduct its business in a manner consistent with the requirements of this
			 section.
						(4)Coordination
			 with state and local regulatory authorityThe provision of
			 financial assistance by the Board pursuant to this subtitle shall not be
			 construed as—
							(A)limiting the right
			 of any State or political subdivision or other instrumentality of a State to
			 approve or regulate rates of return on private equity invested in a project;
			 or
							(B)otherwise
			 superseding any State law or regulation applicable to a project.
							(5)Federal
			 personnel requestsThe Board
			 shall have the power to request the detail, on a reimbursable basis, of
			 personnel from other Federal agencies with specific expertise not available
			 from within the Bank or elsewhere. The head of any Federal agency may detail,
			 on a reimbursable basis, any personnel of such agency requested by the Board
			 and shall not withhold unreasonably the detail of any personnel requested by
			 the Board.
						(l)Meetings
						(1)Open to the
			 public; noticeAll meetings
			 of the Board held to conduct the business of the Bank shall be open to the
			 public and shall be preceded by reasonable notice.
						(2)Initial
			 meetingThe Board shall meet
			 not later than 90 days after the date on which all directors of the Board are
			 first appointed and otherwise at the call of the Chairperson.
						(3)Exception for
			 closed meetingsPursuant to such rules as the Board may establish
			 through their bylaws, the directors may close a meeting of the Board if, at the
			 meeting, there is likely to be disclosed information which could adversely
			 affect or lead to speculation relating to an infrastructure project under
			 consideration for assistance under this subtitle or in financial or securities
			 or commodities markets or institutions, utilities, or real estate. The
			 determination to close any meeting of the Board shall be made in a meeting of
			 the Board, open to the public, and preceded by reasonable notice. The Board
			 shall prepare minutes of any meeting which is closed to the public and make
			 such minutes available as soon as the considerations necessitating closing such
			 meeting no longer apply.
						1406.Executive
			 committee
					(a)In
			 generalThe Board shall have
			 an executive committee consisting of 9 members, headed by the executive
			 director of the Bank.
					(b)Executive
			 DirectorA majority of the Board shall have the authority to
			 appoint and reappoint the executive director.
					(c)CEOThe
			 executive director shall be the chief executive officer of the Bank, with such
			 executive functions, powers, and duties as may be prescribed by this subtitle,
			 the bylaws of the Bank, or the Board.
					(d)Other executive
			 officersThe Board shall appoint, remove, fix the compensation,
			 and define duties of 8 other executive officers to serve on the Executive
			 Committee as the—
						(1)chief compliance officer;
						(2)chief financial
			 officer;
						(3)chief asset and
			 liability management officer;
						(4)chief loan
			 origination officer;
						(5)chief operations
			 officer;
						(6)chief risk
			 officer;
						(7)chief treasury
			 officer; and
						(8)general
			 counsel.
						(e)QualificationsThe
			 executive director and other executive officers shall have demonstrated
			 experience and expertise in one or more of the following:
						(1)Transportation
			 infrastructure.
						(2)Environmental
			 infrastructure.
						(3)Energy
			 infrastructure.
						(4)Telecommunications
			 infrastructure.
						(5)Economic
			 development.
						(6)Workforce
			 development.
						(7)Public
			 health.
						(8)Private or public
			 finance.
						(f)DutiesIn
			 order to carry out the purposes of the Bank as set forth in this subtitle, the
			 executive committee shall—
						(1)establish
			 disclosure and application procedures for entities nominating projects for
			 assistance under this subtitle;
						(2)accept, for
			 consideration, project proposals relating to the development of infrastructure
			 projects, which meet the basic criteria established by the Board, and which are
			 submitted by an entity;
						(3)provide
			 recommendations to the Board and place project proposals accepted by the
			 executive committee on a list for consideration for financial assistance from
			 the Board; and
						(4)provide technical
			 assistance to entities receiving financing from the Bank and otherwise
			 implement decisions of the Board.
						(g)VacancyA
			 vacancy in the position of executive director shall be filled in the manner in
			 which the original appointment was made.
					(h)CompensationThe compensation of the executive director
			 and other executive officers of the executive committee shall be determined by
			 the Board.
					(i)RemovalThe executive director and other executive
			 officers may be removed at the discretion of a majority of the Board.
					(j)TermThe executive director and other executive
			 officers shall serve a 6-year term and may be reappointed in accordance with
			 this section.
					(k)LimitationsThe executive director and other executive
			 officers shall not—
						(1)hold any other
			 public office;
						(2)have any interest
			 in an infrastructure project considered by the Board;
						(3)have any interest
			 in an investment institution, commercial bank, or other entity seeking
			 financial assistance for any infrastructure project from the Bank; and
						(4)have any such
			 interest during the 2-year period beginning on the date such officer ceases to
			 serve in such capacity.
						1407.Risk
			 management committee
					(a)Establishment of
			 risk management committeeThe
			 Bank shall establish a risk management committee consisting of 5 members,
			 headed by the chief risk officer.
					(b)AppointmentsA majority of the Board shall have the
			 authority to appoint and reappoint the CRO of the Bank.
					(c)Functions;
			 duties
						(1)In
			 generalThe CRO shall have
			 such functions, powers, and duties as may be prescribed by one or more of the
			 following: This subtitle, the bylaws of the Bank, and the Board. The CRO shall
			 report directly to the Board.
						(2)Risk management
			 dutiesIn order to carry out the purposes of this subtitle, the
			 risk management committee shall—
							(A)create financial, credit, and operational
			 risk management guidelines and policies to be adhered to by the Bank;
							(B)set guidelines to ensure diversification of
			 lending activities by both region and infrastructure project type;
							(C)create conforming standards for
			 infrastructure finance securities;
							(D)monitor financial,
			 credit and operational exposure of the Bank; and
							(E)provide financial
			 recommendations to the Board.
							(d)Other risk
			 management officersThe Board
			 shall appoint, remove, fix the compensation, and define the duties of 4 other
			 risk management officers to serve on the risk management committee.
					(e)QualificationsThe
			 CRO and other risk management officers shall have demonstrated experience and
			 expertise in one or more of the following:
						(1)Treasury and asset
			 and liability management.
						(2)Investment
			 regulations.
						(3)Insurance.
						(4)Credit risk
			 management and credit evaluations.
						(5)Related
			 disciplines.
						(f)VacancyA
			 vacancy in the position of CRO or any other risk management officer shall be
			 filled in the manner in which the original appointment was made.
					(g)CompensationThe compensation of the CRO and other risk
			 management officers shall be determined by the Board.
					(h)RemovalThe
			 CRO and any other risk management officers may be removed at the discretion of
			 a majority of the Board.
					(i)TermThe
			 CRO and other risk management officers shall serve a 6-year term and may be
			 reappointed in accordance with this section.
					(j)LimitationsThe
			 CRO and other risk management officers shall not—
						(1)hold any other public office;
						(2)have any interest
			 in an infrastructure project considered by the Board;
						(3)have any interest in an investment
			 institution, commercial bank, or other entity seeking financial assistance for
			 any infrastructure project from the Bank; and
						(4)have any such
			 interest during the 2-year period beginning on the date such officer ceases to
			 serve in such capacity.
						1408.Audit
			 Committee
					(a)In
			 generalThe Bank shall have an audit committee consisting of 5
			 members, headed by the chief compliance officer of the Bank.
					(b)AppointmentsA
			 majority of the Board shall have the authority to appoint and reappoint the CCO
			 of the Bank.
					(c)Functions;
			 dutiesThe CCO shall have such functions, powers, and duties as
			 may be prescribed by one or more of the following: This subtitle, the bylaws of
			 the Bank, and the Board. The CCO shall report directly to the Board.
					(d)Audit
			 dutiesIn order to carry out the purposes of the Bank under this
			 subtitle, the audit committee shall—
						(1)provide internal
			 controls and internal auditing activities for the Bank;
						(2)maintain
			 responsibility for the accounting activities of the Bank;
						(3)issue financial
			 reports of the Bank; and
						(4)complete reports
			 with outside auditors and public accountants appointed by the Board.
						(e)Other audit
			 officersThe Board shall
			 appoint, remove, fix the compensation, and define the duties of 4 other audit
			 officers to serve on the audit committee.
					(f)QualificationsThe
			 CCO and other audit officers shall have demonstrated experience and expertise
			 in one or more of the following:
						(1)Internal
			 auditing.
						(2)Internal
			 investigations.
						(3)Accounting
			 practices.
						(4)Financing
			 practices.
						(g)VacancyA
			 vacancy in the position of CCO or any other audit officer shall be filled in
			 the manner in which the original appointment was made.
					(h)CompensationThe
			 compensation of the CCO and other audit officers shall be determined by the
			 Board.
					(i)RemovalThe
			 CCO and other audit officers may be removed at the discretion of a majority of
			 the Board.
					(j)TermThe
			 CCO and other audit officers shall serve a 6-year term and may be reappointed
			 in accordance with this section.
					(k)LimitationsThe
			 CCO and other audit officers shall not—
						(1)hold any other
			 public office;
						(2)have any interest
			 in an infrastructure project considered by the Board;
						(3)have any interest in an investment
			 institution, commercial bank, or other entity seeking financial assistance for
			 any infrastructure project from the Bank; and
						(4)have any such
			 interest during the 2-year period beginning on the date such officer ceases to
			 serve in such capacity.
						1409.PersonnelThe chairperson of the Board, executive
			 director, chief risk officer, and chief compliance officer shall appoint,
			 remove, fix the compensation of, and define the duties of such qualified
			 personnel to serve under the Board, executive committee, risk management
			 committee, or audit committee, as the case may be, as necessary and prescribed
			 by one or more of the following: This subtitle, the bylaws of the Bank, and the
			 Board.
				1410.Eligibility
			 criteria for assistance from Bank
					(a)In
			 generalNo financial assistance shall be available under this
			 subtitle from the Bank unless the applicant for such assistance has
			 demonstrated to the satisfaction of the Board that the project for which such
			 assistance is being sought meets—
						(1)the requirements
			 of this subtitle; and
						(2)any criteria
			 established in accordance with this subtitle by the Board.
						(b)Establishment of
			 project criteria
						(1)In
			 generalConsistent with the requirements of subsections (c) and
			 (d), the Board shall establish—
							(A)criteria for
			 determining eligibility for financial assistance under this subtitle;
							(B)disclosure and
			 application procedures to be followed by entities to nominate projects for
			 assistance under this subtitle; and
							(C)such other
			 criteria as the Board may consider to be appropriate for purposes of carrying
			 out this subtitle.
							(2)Factors to be
			 taken into account
							(A)In
			 generalThe Bank shall
			 conduct an analysis that takes into account the economic, environmental, social
			 benefits, and costs of each project under consideration for financial
			 assistance under this subtitle, prioritizing projects that contribute to
			 economic growth, lead to job creation, and are of regional or national
			 significance.
							(B)CriteriaThe
			 criteria established pursuant to paragraph (1)(A) shall provide for the
			 consideration of the following factors in considering eligibility for financial
			 assistance under this subtitle:
								(i)The
			 means by which development of the infrastructure project under consideration is
			 being financed, including—
									(I)the terms and
			 conditions and financial structure of the proposed financing;
									(II)the financial
			 assumptions and projections on which the project is based; and
									(III)the extent to
			 which the infrastructure project maximizes investment from other
			 sources.
									(ii)The
			 likelihood that the provision of assistance by the Bank will cause such
			 development to proceed more promptly and with lower costs for financing than
			 would be the case without such assistance.
								(iii)The extent to
			 which the provision of assistance by the Bank maximizes the level of private
			 investment in the infrastructure project while providing a public
			 benefit.
								(c)Factors for
			 specific types of projects
						(1)Transportation
			 infrastructure projectsFor
			 any transportation infrastructure project, the Board shall consider the
			 following:
							(A)Job creation, including workforce
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
							(B)Reduction in
			 carbon emissions.
							(C)Reduction in
			 surface and air traffic congestion.
							(D)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
							(E)Use of smart
			 tolling, such as vehicle miles traveled and congestion pricing, for highway,
			 road, and bridge projects.
							(F)Public health
			 benefits.
							(2)Environmental
			 infrastructure projectFor any environmental infrastructure
			 project, the Board shall consider the following:
							(A)Public health
			 benefits.
							(B)Pollution
			 reductions.
							(C)Job creation, including workforce
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
							(D)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
							(3)Energy
			 infrastructure projectFor any energy infrastructure project, the
			 Board shall consider the following:
							(A)Job creation, including workforce
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
							(B)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
							(C)Reduction in
			 carbon emissions.
							(D)Expanded use of
			 renewable energy.
							(E)Development of a
			 smart grid.
							(F)Energy efficient
			 building, housing, and school modernization.
							(G)In any case in
			 which the project is also a public housing project—
								(i)improvement of the
			 physical shape and layout;
								(ii)environmental
			 improvement; and
								(iii)mobility
			 improvements for residents.
								(H)Public health
			 benefits.
							(4)TelecommunicationsFor
			 any telecommunications project, the Board shall consider the following:
							(A)The extent to
			 which assistance expands or improves broadband and wireless services in rural
			 and disadvantaged communities.
							(B)Poverty and inequality reduction through
			 targeted training and employment opportunities for low-income workers.
							(C)Job creation, including work force
			 development for women and minorities, responsible employment practices, and
			 quality job training opportunities.
							(d)Consideration of
			 project proposals
						(1)Participation by
			 other agency personnelConsideration of projects by the executive
			 committee and the Board shall be conducted with personnel on detail to the Bank
			 from relevant Federal agencies from among individuals who are familiar with and
			 experienced in the selection criteria for competitive projects.
						(2)FeesA
			 fee may be charged for the review of any project proposal in such amount as
			 maybe considered appropriate by the executive committee to cover the cost of
			 such review.
						(e)Discretion of
			 boardConsistent with other provisions of this subtitle, any
			 determination of the Board to provide assistance to any project, and the manner
			 in which such assistance is provided, including the terms, conditions, fees,
			 and charges shall be at the sole discretion of the Board.
					(f)State and local
			 permits requiredThe provision of assistance by the Board in
			 accordance with this subtitle shall not be deemed to relieve any recipient of
			 assistance or the related project of any obligation to obtain required State
			 and local permits and approvals.
					(g)Annual
			 reportAn entity receiving assistance from the Board shall make
			 annual reports to the Board on the use of any such assistance, compliance with
			 the criteria set forth in this section, and a disclosure of all entities with a
			 development, ownership, or operational interest in a project assisted or
			 proposed to be assisted under this subtitle.
					1411.Exemption from
			 local taxationAll notes,
			 debentures, bonds or other such obligations issued by the Bank, and the
			 interest on or credits with respect to such bonds or other obligations, shall
			 not be subject to taxation by any State, county, municipality, or local taxing
			 authority.
				1412.Status and
			 applicability of certain Federal laws; no full faith and credit
					(a)Budgeting and
			 auditors practicesThe Bank shall comply with all Federal laws
			 regulating the budgetary and auditing practices of a government corporation,
			 except as otherwise provided in this subtitle.
					(b)No full faith
			 and credit of the United StatesObligations of the Bank shall not be
			 obligations of, or guaranteed as to principal or interest by, the United States
			 or any agency of the United States and the obligations shall so plainly
			 state.
					(c)Effect of and
			 exemptions from other laws
						(1)Exempt
			 securitiesAll debt securities and other obligations issued by
			 the Bank pursuant to this subtitle shall be deemed to be exempt securities
			 within the meaning of laws administered by the Securities and Exchange
			 Commission to the same extent as securities which are direct obligations of, or
			 obligations fully guaranteed as to principal or interest by, the United
			 States.
						(2)Open market
			 operations and state tax exempt statusThe obligations of the
			 Bank shall be deemed to be obligations of the United States for the purposes of
			 the provision designated as (b)(2) of the 2nd undesignated paragraph of section
			 14 of the Federal Reserve Act (12 U.S.C. 355) and section 3124 of title 31,
			 United States Code.
						(3)No priority as a
			 federal claimThe priority established in favor of the United
			 States by section 3713 of title 31, United States Code, shall not apply with
			 respect to any indebtedness of the Bank.
						(d)Federal reserve
			 banks as depositories, custodians, and fiscal agentsThe Federal
			 reserve banks may act as depositories for, or custodians or fiscal agents of,
			 the Bank.
					(e)Access to
			 book-Entry systemThe Secretary may authorize the Bank to use the
			 book-entry system of the Federal reserve system.
					1413.Compliance
			 with Davis-Bacon ActAll
			 laborers and mechanics employed by contractors and subcontractors on projects
			 funded directly by or assisted in whole or in part by and through the Bank
			 pursuant to this subtitle shall be paid wages at rates not less than those
			 prevailing on projects of a character similar in the locality as determined by
			 the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A
			 of title 40, United States Code. With respect to the labor standards specified
			 in this section, the Secretary of Labor shall have the authority and functions
			 set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C.
			 App.) and section 3145 of title 40, United States Code.
				1414.Applicability
			 of certain State lawsThe
			 receipt by any entity of any assistance under this subtitle, directly or
			 indirectly, and any financial assistance provided by any governmental entity in
			 connection with such assistance under this subtitle shall be valid and lawful
			 notwithstanding any State or local restrictions regarding extensions of credit
			 or other benefits to private persons or entities, or other similar
			 restrictions.
				1415.Audits;
			 Reports to President and Congress
					(a)AccountingThe
			 books of account of the Bank shall be maintained in accordance with generally
			 accepted accounting principles and shall be subject to an annual audit by
			 independent public accountants appointed by the Board and of nationally
			 recognized standing.
					(b)Reports
						(1)BoardThe
			 Board shall submit to the President and Congress, within 90 days after the last
			 day of each fiscal year, a complete and detailed report with respect to the
			 preceding fiscal year, setting forth—
							(A)a summary of the
			 Bank’s operations, for such preceding fiscal year;
							(B)a schedule of the Bank’s obligations and
			 capital securities outstanding at the end of such preceding fiscal year, with a
			 statement of the amounts issued and redeemed or paid during such preceding
			 fiscal year; and
							(C)the status of
			 projects receiving funding or other assistance pursuant to this subtitle,
			 including disclosure of all entities with a development, ownership, or
			 operational interest in such projects.
							(2)GAONot later than 5 years after the date of
			 enactment of this subtitle, the Comptroller General of the United States shall
			 submit to Congress a report evaluating activities of the Bank for the fiscal
			 years covered by the report that includes an assessment of the impact and
			 benefits of each funded project, including a review of how effectively each
			 project accomplished the goals prioritized by the Bank’s project
			 criteria.
						(c)Books and
			 records
						(1)In
			 generalThe Bank shall maintain adequate books and records to
			 support the financial transactions of the Bank with a description of financial
			 transactions and infrastructure projects receiving funding, and the amount of
			 funding for each project maintained on a publically accessible database.
						(2)Audits by the
			 secretary and GAOThe books and records of the Bank shall be
			 maintained in accordance with recommended accounting practices and shall be
			 open to inspection by the Secretary and the Comptroller General of the United
			 States.
						1416.Capitalization
			 of bank
					(a)Authorization of
			 appropriationThere is authorized to be appropriated to the
			 Secretary for purchase of the shares of the Bank $5,000,000,000 for each of
			 fiscal years 2012, 2013, 2014, 2015, and 2016 with the aggregate representing
			 10 percent of the total subscribed capital of the Bank.
					(b)Callable
			 capitalOf the total subscribed capital of the Bank, 90 percent
			 shall be callable capital subject to call from the Secretary only as and when
			 required by the Bank to meet its obligations on borrowing of funds for
			 inclusion in its ordinary capital resources or guarantees chargeable to such
			 resources.
					(c)Outstanding
			 loansAt any time, the aggregate amount outstanding of bonds
			 issued by the Bank shall not exceed 250 percent of its total subscribed
			 capital.
					1417.SunsetThe Bank shall cease to exist 15 years after
			 the date of enactment of this subtitle.
				EWounded Veteran
			 Job Security Act
				1501.Short
			 titleThis subtitle may be
			 cited as the Wounded Veteran Job
			 Security Act.
				1502.Expansion of
			 definition of service in uniformed services for purposes of
			 USERRASection 4303(13) of
			 title 38, United States Code, is amended to read as follows:
					
						(13)The term
				service in the uniformed services means the performance of duty
				on a voluntary or involuntary basis in a uniformed service under competent
				authority and includes active duty, active duty for training, initial active
				duty for training, inactive duty training, full-time National Guard duty, a
				period for which a person is absent from a position of employment for the
				purpose of an examination to determine the fitness of the person to perform any
				such duty, a period for which a person is absent from employment for the
				purpose of performing funeral honors duty as authorized by section 12503 of
				title 10 or section 115 of title 32, and a period for which a person is absent
				from a position of employment for the purpose of obtaining medical treatment
				for an injury or illness recognized by the Secretary of Veterans Affairs as a
				service-connected, or for which a line of duty document has been
				granted by the Secretary of
				Defense.
						.
				1503.Documentation
			 of treatment for purposes of reemployment under USERRASection 4312(f) of such title is
			 amended—
					(1)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5);
					(2)by inserting after
			 paragraph (1) the following new paragraph (2):
						
							(2)A person who submits an application
				for reemployment due to an absence for the purpose of obtaining medical
				treatment for an injury or illness referred to in section 4303(13) of this
				title shall provide to the person’s employer (upon the request of such
				employer) documentation to establish the individual’s eligibility for
				reemployment on that basis. Such an application shall include sufficient
				documentation to establish a link between the injury or illness and the medical
				treatment the person
				obtained.
							;
					(3)in paragraph (3),
			 as so redesignated, by striking paragraph (1) and inserting
			 paragraph (1) or paragraph (2); and
					(4)in paragraph
			 (4)(A), as so redesignated—
						(A)by striking
			 paragraph (2) and inserting paragraph (3);
			 and
						(B)by striking
			 paragraph (1) and inserting paragraph (1) or should be
			 deemed ineligible for reemployment on the grounds of paragraph
			 (2).
						1504.Notification
			 of employer of intent to return to a position of employmentSection 4312(e)(1)(A) of such title is
			 amended by inserting after 31 days the following: or a
			 person who was absent from a position of employment for the purpose of
			 obtaining medical treatment for an injury or illness recognized by the
			 Secretary of Veterans Affairs as a service-connected, or for which a ‘line of
			 duty’ document has been granted by the Secretary of Defense.
				1505.Effective
			 dateThe amendments made by
			 this subtitle shall take effect on the date that is 90 days after the date of
			 the enactment of this subtitle.
				FEmergency
			 Unemployment Compensation Extension Act of 2011
				1601.Short
			 titleThis subtitle may be
			 cited as the Emergency Unemployment
			 Compensation Extension Act of 2011.
				1602.Extension of
			 emergency unemployment compensation program
					(a)In
			 generalSection 4007 of the Supplemental Appropriations Act, 2008
			 (Public Law 110–252; 26 U.S.C. 3304 note) is amended—
						(1)by striking
			 January 3, 2012 each place it appears and inserting
			 January 3, 2013;
						(2)in the heading for
			 subsection (b)(2), by striking january 3, 2012 and inserting
			 January 3,
			 2013; and
						(3)in subsection
			 (b)(3), by striking June 9, 2012 and inserting June 8,
			 2013.
						(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
						(1)in subparagraph
			 (F), by striking and at the end; and
						(2)by inserting after
			 subparagraph (G) the following:
							
								(H)the amendments
				made by section 1602(a) of the Emergency
				Unemployment Compensation Extension Act of 2011;
				and
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010
			 (Public Law 111–312; 26 U.S.C. 3304 note).
					1603.Temporary
			 extension of extended benefit provisions
					(a)In
			 generalSection 2005 of the Assistance for Unemployed Workers and
			 Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304
			 note), is amended—
						(1)by striking
			 January 4, 2012 each place it appears and inserting
			 January 4, 2013; and
						(2)in subsection (c),
			 by striking June 11, 2012 and inserting June 11,
			 2013.
						(b)Extension of
			 matching for States with no waiting weekSection 5 of the
			 Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C.
			 3304 note) is amended by striking June 10, 2012 and inserting
			 June 9, 2013.
					(c)Extension of
			 modification of indicators under the extended benefit programSection 203 of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
						(1)in subsection (d),
			 by striking December 31, 2011 and inserting December 31,
			 2012; and
						(2)in subsection
			 (f)(2), by striking December 31, 2011 and inserting
			 December 31, 2012.
						(d)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the Tax
			 Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010
			 (Public Law 111–312; 26 U.S.C. 3304 note).
					GEmergency
			 Unemployment Compensation Expansion Act of 2011
				1701.Short
			 titleThis subtitle may be
			 cited as the Emergency Unemployment
			 Compensation Expansion Act of 2011.
				1702.Additional
			 first-tier emergency unemployment compensation
					(a)In
			 generalSection 4002(b)(1) of
			 the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304
			 note) is amended—
						(1)in subparagraph
			 (A), by striking 80 and inserting 131; and
						(2)in subparagraph
			 (B), by striking 20 and inserting 34.
						(b)Coordination
			 ruleSection 4002(f) of such Act is amended by adding at the end
			 the following:
						
							(3)Rules relating
				to additional weeks of first-tier emergency unemployment compensation
								(A)In
				generalIf a State determines that implementation of the
				increased entitlement to first-tier emergency unemployment compensation by
				reason of the amendments made by section 1702(a) of the
				Emergency Unemployment Compensation Expansion
				Act of 2011 would unduly delay the prompt payment of emergency
				unemployment compensation under this title, such State may elect to pay
				second-tier, third-tier, or fourth-tier emergency unemployment compensation (or
				a combination of those tiers) prior to the payment of such increased first-tier
				emergency unemployment compensation until such time as such State determines
				that such increased first-tier emergency unemployment compensation may be paid
				without undue delay.
								(B)Special
				rulesIf a State makes an election under subparagraph (A) which
				results in—
									(i)the payment of
				second-tier (but not third-tier) emergency unemployment compensation prior to
				the payment of increased first-tier emergency unemployment compensation, then,
				for purposes of determining whether an account may be augmented for third-tier
				emergency unemployment compensation under subsection (d), such State shall
				treat the date of exhaustion of such increased first-tier emergency
				unemployment compensation as the date of exhaustion of second-tier emergency
				unemployment compensation, if such date is later than the date of exhaustion of
				the second-tier emergency unemployment compensation; or
									(ii)the payment of
				third-tier emergency unemployment compensation prior to the payment of
				increased first-tier emergency unemployment compensation, then, for purposes of
				determining whether an account may be augmented for fourth-tier emergency
				unemployment compensation under subsection (e), such State shall treat the date
				of exhaustion of such increased first-tier emergency unemployment compensation
				as the date of exhaustion of third-tier emergency unemployment compensation, if
				such date is later than the date of exhaustion of the third-tier emergency
				unemployment compensation.
									(4)Coordination of
				modifications (relating to additional first-tier emergency unemployment
				compensation) with extended compensationNotwithstanding an election under section
				4001(e) by a State to provide for the payment of emergency unemployment
				compensation prior to extended compensation, such State may pay extended
				compensation to an otherwise eligible individual prior to any additional
				emergency unemployment compensation under subsection (b) (payable by reason of
				the amendments made by section 1702(a) of the Emergency Unemployment Compensation Expansion Act of
				2011), if such individual claimed extended compensation for at
				least 1 week of unemployment after the exhaustion of emergency unemployment
				compensation under subsection (b) (as such subsection was in effect on the day
				before the date of the enactment of this paragraph), (c), (d), or
				(e).
							.
					(c)FundingSection 4004(e)(1) of such Act, as amended
			 by section 1602(b) of the Emergency
			 Unemployment Compensation Extension Act of 2011, is further
			 amended—
						(1)in subparagraph
			 (G), by striking and at the end; and
						(2)by inserting after
			 subparagraph (H) the following:
							
								(I)the amendments made by section 1702(a) of
				the Emergency Unemployment Compensation
				Expansion Act of 2011;
				and
								.
						1703.RegulationsThe Secretary of Labor may prescribe any
			 operating instructions or regulations necessary to carry out this subtitle and
			 the amendments made by this subtitle.
				1704.Effective
			 dateThe amendments made by
			 this subtitle shall take effect as if included in the enactment of the
			 Unemployment Compensation Extension Act of 2010 (Public Law 111–205), except
			 that no additional first-tier emergency unemployment compensation shall be
			 payable by virtue of the amendments made by section 1702(a) with respect to any
			 week of unemployment commencing before the date of the enactment of this
			 subtitle.
				HCurrency Reform
			 for Fair Trade Act
				1801.Short
			 titleThis subtitle may be
			 cited as the Currency Reform for Fair
			 Trade Act.
				1802.Clarification
			 regarding definition of countervailable subsidy
					(a)Benefit
			 conferredSection 771(5)(E) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended—
						(1)in clause (iii),
			 by striking and at the end;
						(2)in clause (iv), by
			 striking the period at the end and inserting , and; and
						(3)by inserting after
			 clause (iv) the following new clause:
							
								(v)in
				the case in which the currency of a country in which the subject merchandise is
				produced is exchanged for foreign currency obtained from export transactions,
				and the currency of such country is a fundamentally undervalued currency, as
				defined in paragraph (37), the difference between the amount of the currency of
				such country provided and the amount of the currency of such country that would
				have been provided if the real effective exchange rate of the currency of such
				country were not undervalued, as determined pursuant to paragraph
				(38).
								.
						(b)Export
			 subsidySection 771(5A)(B) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5A)(B)) is amended by adding at the end the following new sentence:
			 In the case of a subsidy relating to a fundamentally undervalued
			 currency, the fact that the subsidy may also be provided in circumstances not
			 involving export shall not, for that reason alone, mean that the subsidy cannot
			 be considered contingent upon export performance..
					(c)Definition of
			 fundamentally undervalued currencySection 771 of the Tariff Act
			 of 1930 (19 U.S.C. 1677) is amended by adding at the end the following new
			 paragraph:
						
							(37)Fundamentally
				undervalued currencyThe administering authority shall determine
				that the currency of a country in which the subject merchandise is produced is
				a fundamentally undervalued currency if—
								(A)the government of the country (including
				any public entity within the territory of the country) engages in protracted,
				large-scale intervention in one or more foreign exchange markets during part or
				all of the 18-month period that represents the most recent 18 months for which
				the information required under paragraph (38) is reasonably available, but that
				does not include any period of time later than the final month in the period of
				investigation or the period of review, as applicable;
								(B)the real effective exchange rate of the
				currency is undervalued by at least 5 percent, on average and as calculated
				under paragraph (38), relative to the equilibrium real effective exchange rate
				for the country’s currency during the 18-month period;
								(C)during the
				18-month period, the country has experienced significant and persistent global
				current account surpluses; and
								(D)during the
				18-month period, the foreign asset reserves held by the government of the
				country exceed—
									(i)the amount
				necessary to repay all debt obligations of the government falling due within
				the coming 12 months;
									(ii)20 percent of the
				country’s money supply, using standard measures of M2; and
									(iii)the value of the
				country’s imports during the previous 4
				months.
									.
					(d)Definition of
			 real effective exchange rate undervaluationSection 771 of the Tariff Act of 1930 (19
			 U.S.C. 1677), as amended by subsection (c) of this section, is further amended
			 by adding at the end the following new paragraph:
						
							(38)Real effective
				exchange rate undervaluationThe calculation of real effective exchange
				rate undervaluation, for purposes of paragraph (5)(E)(v) and paragraph (37),
				shall—
								(A)(i)rely upon, and where
				appropriate be the simple average of, the results yielded from application of
				the approaches described in the guidelines of the International Monetary Fund’s
				Consultative Group on Exchange Rate Issues; or
									(ii)if the guidelines of the
				International Monetary Fund’s Consultative Group on Exchange Rate Issues are
				not available, be based on generally accepted economic and econometric
				techniques and methodologies to measure the level of undervaluation;
									(B)rely upon data
				that are publicly available, reliable, and compiled and maintained by the
				International Monetary Fund or, if the International Monetary Fund cannot
				provide the data, by other international organizations or by national
				governments; and
								(C)use
				inflation-adjusted, trade-weighted exchange
				rates.
								.
					1803.Report on
			 implementation of subtitle
					(a)In
			 generalNot later than 9
			 months after the date of the enactment of this subtitle, the Comptroller
			 General of the United States shall submit to Congress a report on the
			 implementation of the amendments made by this subtitle.
					(b)Matters To be
			 includedThe report required by subsection (a) shall include a
			 description of the extent to which United States industries that have been
			 materially injured by reason of imports of subject merchandise produced in
			 foreign countries with fundamentally undervalued currencies have received
			 relief under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), as
			 amended by this subtitle.
					1804.Application to
			 goods from Canada and MexicoPursuant to article 1902 of the North
			 American Free Trade Agreement and section 408 of the North American Free Trade
			 Agreement Implementation Act of 1993 (19 U.S.C. 3438), the amendments made by
			 section 1802 shall apply to goods from Canada and Mexico.
				IPrioritize
			 Emergency Job Creation Act
				1851.Short
			 titleThis subtitle may be
			 cited as the Prioritize Emergency Job
			 Creation Act.
				1852.Emergency job
			 creationSection 251(b)(2) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 adding at the end the following new subparagraph:
					
						(E)Emergency job
				creationIf, for fiscal years
				2012 through 2021, appropriations for discretionary accounts are enacted that
				Congress designates and the President subsequently so designates as being for
				emergency job creation in statute, the adjustment for a fiscal year shall be
				the total of such appropriations for the fiscal year in discretionary accounts
				designated as being for emergency job
				creation.
						.
				JFair Employment
			 Opportunity Act of 2011
				1901.Short
			 titleThis subtitle may be
			 cited as the Fair Employment
			 Opportunity Act of 2011.
				1902.Findings and
			 purpose
					(a)FindingsCongress finds that denial of employment
			 opportunities to individuals because they are or have been unemployed is
			 discriminatory and burdens commerce by—
						(1)reducing personal
			 consumption and undermining economic stability and growth;
						(2)squandering human
			 capital essential to the Nation’s economic vibrancy and growth;
						(3)increasing demands
			 for State and Federal unemployment insurance benefits, reducing trust fund
			 assets, and leading to higher payroll taxes for employers, cuts in benefits for
			 jobless workers, or both;
						(4)imposing
			 additional burdens on publicly funded health and welfare programs; and
						(5)depressing income,
			 property, and other tax revenues that states, localities and the Federal
			 Government rely on to support operations and institutions essential to
			 commerce.
						(b)PurposeThe purpose of this subtitle is to prohibit
			 consideration of an individual’s status as unemployed in screening for or
			 filling positions except where a requirement related to employment status is a
			 bona fide occupational qualification reasonably necessary to successful
			 performance in the job and to eliminate the burdens imposed on commerce by
			 excluding such individuals from employment.
					1903.DefinitionsAs used in this subtitle—
					(1)the term
			 employer means any person engaged in commerce or any industry or
			 activity affecting commerce who has 15 or more employees for each working day
			 in each of 20 or more calendar weeks in the current or preceding calendar year,
			 and includes—
						(A)any person who
			 acts, directly or indirectly, in the interest of an employer with respect to
			 employing individuals to work for the employer; and
						(B)any successor in
			 interest of an employer;
						(2)the term employment agency
			 means any person regularly undertaking with or without compensation to procure
			 employees for an employer or to procure for individuals opportunities to work
			 for an employer and includes an agent of such a person, and includes any person
			 who maintains an Internet website that publishes advertisements or
			 announcements of job openings;
					(3)the term affected individual
			 means any person who was refused consideration for employment or was not hired
			 by an employer because of the person’s current employment status, or any person
			 who was not considered, screened, or referred for employment opportunities by
			 an employment agency because of the person’s current employment status;
					(4)the term
			 status as unemployed means an individual’s present or past
			 unemployment regardless of the length of time such individual was unemployed;
			 and
					(5)the term
			 Secretary means the Secretary of Labor.
					1904.Prohibited
			 acts
					(a)EmployersIt
			 shall be an unlawful practice for an employer to—
						(1)refuse to consider
			 for employment or refuse to offer employment to an individual because of the
			 individual’s status as unemployed;
						(2)publish in print,
			 on the Internet, or in any other medium, an advertisement or announcement for
			 any job that includes—
							(A)any provision stating or indicating that an
			 individual’s status as unemployed disqualifies the individual for a job;
			 and
							(B)any provision stating or indicating that an
			 employer will not consider an applicant for employment based on that
			 individual’s status as unemployed; and
							(3)direct or request that an employment agency
			 take an individual’s status as unemployed into account in screening or
			 referring applicants for employment.
						(b)Employment
			 agenciesIt shall be an unlawful practice for an employment
			 agency to—
						(1)refuse to consider or refer an individual
			 for employment based on the individual’s status as unemployed;
						(2)limit, segregate, or classify individuals
			 in any manner that may limit their access to information about jobs or referral
			 for consideration of jobs because of their status as unemployed; or
						(3)publish, in print
			 or on the Internet or in any other medium, an advertisement or announcement for
			 any job vacancy that includes—
							(A)any provision stating or indicating that an
			 individual’s status as unemployed disqualifies the individual for a job;
			 and
							(B)any provision stating or indicating that an
			 employer will not consider individuals for employment based on that
			 individual’s status as unemployed.
							(c)Interference
			 with rights, proceedings or inquiriesIt shall be unlawful for any employer or
			 employment agency to—
						(1)interfere with, restrain, or deny the
			 exercise of or the attempt to exercise, any right provided under this subtitle;
			 or
						(2)refuse to hire, to discharge, or in any
			 other manner to discriminate against any individual because such
			 individual—
							(A)opposed any practice made unlawful by this
			 subtitle;
							(B)has filed any charge, or has instituted or
			 caused to be instituted any proceeding, under or related to this
			 subtitle;
							(C)has given, or is about to give, any
			 information in connection with any inquiry or proceeding relating to any right
			 provided under this subtitle; or
							(D)has testified, or is about to testify, in
			 any inquiry or proceeding relating to any right provided under this
			 subtitle.
							(d)Bona fide
			 occupational qualificationNotwithstanding any other provision of this
			 subtitle, consideration by an employer or employment agency of an individual’s
			 status as unemployed shall not be an unlawful employment practice where an
			 individual’s employment in a similar or related job for a period of time
			 reasonably proximate to the hiring of such individual is a bona fide
			 occupational qualification reasonably necessary to successful performance of
			 the job that is being filled.
					1905.Enforcement
					(a)Civil action by
			 individual
						(1)Liability for
			 employers and employment agenciesAny employer or employment
			 agency that violates section 1904(a) or (b) shall be liable to any affected
			 individual—
							(A)for actual damages
			 equal to—
								(i)the
			 amount of—
									(I)any wages, salary,
			 employment benefits, or other compensation denied or lost to such individual by
			 reason of the violation; or
									(II)in a case in
			 which wages, salary, employment benefits, or other compensation have not been
			 denied or lost to the individual, any actual monetary losses sustained by the
			 individual as a direct result of the violation or a civil penalty of $1,000 per
			 violation per day, whichever is greater;
									(ii)the
			 interest on the amount described in clause (i) calculated at the prevailing
			 rate; and
								(iii)an
			 additional amount as liquidated damages equal to the sum of the amount
			 described in clause (i) and the interest described in clause (ii), except that
			 if an employer or employment agency that has violated section 1904 proves to
			 the satisfaction of the court that the act or omission that violated section
			 1904 was in good faith and that the employer had reasonable grounds for
			 believing that the act or omission was not a violation of section 1904, such
			 court may, in its discretion, reduce the amount of the liability to the amount
			 and interest determined under clauses (i) and (ii), respectively; and
								(B)for such equitable
			 relief as may be appropriate, including employment and compensatory and
			 punitive damages.
							(2)Right of
			 actionAn action to recover the damages or equitable relief
			 prescribed in paragraph (1) of this subsection may be maintained against any
			 employer or employment agency in any Federal or State court of competent
			 jurisdiction by any one or more persons for and in behalf of—
							(A)the affected
			 individual; or
							(B)the affected
			 individual and other individuals similarly situated.
							(3)Fees and
			 costsThe court in such an action shall, in addition to any
			 judgment awarded to the plaintiff, allow a reasonable attorney’s fee,
			 reasonable expert witness fees, and other costs of the action to be paid by the
			 defendant.
						(4)LimitationsThe
			 right provided by paragraph (2) of this subsection to bring an action by or on
			 behalf of any affected individual shall terminate—
							(A)on the filing of a
			 complaint by the Secretary in an action under subsection (d) in which restraint
			 is sought of any violation of section 1904; or
							(B)on the filing of a
			 complaint by the Secretary in an action under subsection (b) in which a
			 recovery is sought of the damages described in paragraph (1)(A) owing to an
			 affected individual by an employer or employment agency liable under paragraph
			 (1), unless the action described in subparagraph (A) or (B) is dismissed
			 without prejudice on motion of the Secretary.
							(b)Action by the
			 Secretary
						(1)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of section 1904 in the same manner that the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206 and 207).
						(2)Civil
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction—
							(A)to enjoin violations of this subtitle and
			 seek other relief going forward necessary to prevent future violations;
							(B)to recover—
								(i)the
			 damages described in subsection (a)(1)(A);
								(ii)in
			 the case of a violation of section 1904(c), a civil penalty of not less than
			 $250 per violation; or
								(iii)such other
			 equitable relief the Court deems appropriate.
								(3)Sums
			 recoveredAny sums recovered by the Secretary pursuant to
			 paragraph (2)(A) shall be held in a special deposit account and shall be paid,
			 on order of the Secretary, directly to each affected individual. Any such sums
			 recovered pursuant to paragraph (2)(A) that are not paid to an affected
			 individual because of inability to do so within a period of 3 years and any
			 sums recovered pursuant to paragraph (2)(B) shall be deposited into the
			 Treasury of the United States as miscellaneous receipts.
						(c)Limitation
						(1)In
			 generalExcept as provided in paragraph (2), an action under
			 subsection (a) may be brought not later than 2 years after the date of the last
			 event constituting the alleged violation for which the action is brought,
			 provided that the limitations for filing an action shall be tolled during the
			 period that the Secretary is considering a complaint against any defendant
			 named in a complaint filed with the Secretary under subsection (b)(1)
			 above.
						(2)Willful
			 violationIn the case of such action brought for a willful
			 violation of section 1904, such action may be brought within 3 years of the
			 date of the last event constituting the alleged violation for which such action
			 is brought, provided that the limitations for filing an action by an individual
			 shall be tolled during the period that the Secretary is considering a complaint
			 pursuant to subsection (b)(1).
						(3)CommencementIn
			 determining when an action is commenced by the Secretary under this section for
			 the purposes of this subsection, it shall be considered to be commenced on the
			 date when the Secretary files a complaint in a court of competent
			 jurisdiction.
						(d)Action for
			 injunction by SecretaryThe district courts of the United States
			 shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
						(1)to restrain
			 violations of section 1904; and
						(2)to award such
			 other equitable relief as may be appropriate, including employment and monetary
			 damages.
						(e)Solicitor of
			 LaborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this section.
					KNew Jobs for
			 America Act of 2011
				1951.Short
			 titleThis subtitle may be
			 cited as the New Jobs for America Act
			 of 2011.
				1952.Compensated
			 employment training grants
					(a)AuthorizationSubject to the availability of
			 appropriations for such funds, the Secretary of Labor shall make grants to
			 States, units of local government, and Indian tribes to carry out the
			 activities described in subsection (b).
					(b)Use of
			 fundsA recipient of a grant under this subtitle shall use the
			 grant for the following purposes:
						(1)To seek out
			 unemployed individuals struggling financially whose prior training consisted of
			 skills necessary for a faltering or dying industry.
						(2)To create
			 compensated training programs that offer training in emerging markets and
			 industries (such as green technologies).
						(3)To partner with
			 historically Black colleges and universities and Hispanic serving colleges and
			 universities along with local community college systems to create innovative
			 retraining programs for minorities focused on retooling workers for jobs in the
			 growth sectors of healthcare, biotech, and information technology.
						(4)To partner with
			 cities and non-profit organizations to provide apprenticeships and
			 internships.
						(5)To provide
			 compensation to participants in training programs to temporarily aide in their
			 financial distress.
						(6)To provide access
			 to public healthcare programs for participants.
						(7)To create training
			 programs for ex-offenders in an effort to reduce recidivism.
						(8)To aide newly
			 trained participants in securing employment within the field of their newly
			 acquired expertise.
						(c)ConditionsAs
			 a condition of receiving a grant under this subtitle, a grant recipient
			 shall—
						(1)comply with
			 nondiscrimination standards of the Civil Rights Act;
						(2)allocate not less
			 than 80 percent of the funding allocated under the grant to wages, benefits,
			 and support activities, including child care services to individuals receiving
			 compensated training under such a grant; and
						(3)institute a
			 program to aide newly trained participants in securing employment in their new
			 area of expertise.
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this subtitle.
					LTransportation
			 infrastructure investment
				1961.Transportation
			 infrastructure investment
					(a)Highway
			 infrastructure investment
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $45,000,000,000 for restoration, repair, construction, and other
			 activities eligible under section 133(b) of title 23, United States Code, and
			 for passenger and freight rail transportation and port infrastructure projects
			 eligible for assistance under section 601(a)(8) of title 23, United States
			 Code.
						(2)Federal share;
			 limitation on obligationsThe Federal share payable on account of
			 any project or activity carried out with funds made available under this
			 subsection shall be, at the option of the recipient, up to 100 percent of the
			 total cost thereof. The amount made available under this subsection shall not
			 be subject to any limitation on obligations for Federal-aid highways and
			 highway safety construction programs set forth in any Act or in title 23,
			 United States Code.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this Act.
			 The Secretary shall obligate amounts totaling not less than 50 percent of the
			 funds made available within one year of enactment and obligate remaining
			 amounts not later than two years after enactment.
						(4)Distribution of
			 fundsOf the funds provided in this subsection, after making the
			 set-asides required by paragraphs (9), (10), (11), (12), and (15), 50 percent
			 of the funds shall be apportioned to States using the formula set forth in
			 section 104(b)(3) of title 23, United States Code, and the remaining funds
			 shall be apportioned to States in the same ratio as the obligation limitation
			 for fiscal year 2010 was distributed among the States in accordance with the
			 formula specified in section 120(a)(6) of division A of Public Law
			 111–117.
						(5)ApportionmentApportionments
			 under paragraph (4) shall be made not later than 30 days after the date of the
			 enactment of this subtitle.
						(6)Redistribution
							(A)The Secretary
			 shall, 180 days following the date of apportionment, withdraw from each State
			 an amount equal to 50 percent of the funds apportioned under paragraph (4) to
			 that State (excluding funds suballocated within the State) less the amount of
			 funding obligated (excluding funds suballocated within the State), and the
			 Secretary shall redistribute such amounts to other States that have had no
			 funds withdrawn under this subparagraph in the manner described in section
			 120(c) of division A of Public Law 111–117.
							(B)One year following
			 the date of apportionment, the Secretary shall withdraw from each recipient of
			 funds apportioned under paragraph (4) any unobligated funds, and the Secretary
			 shall redistribute such amounts to States that have had no funds withdrawn
			 under this paragraph (excluding funds suballocated within the State) in the
			 manner described in section 120(c) of division A of Public Law 111–117.
							(C)At the request of a State, the Secretary
			 may provide an extension of the one-year period only to the extent that the
			 Secretary determines that the State has encountered extreme conditions that
			 create an unworkable bidding environment or other extenuating circumstances.
			 Before granting an extension, the Secretary shall notify in writing the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate, providing a
			 thorough justification for the extension.
							(7)Transportation
			 enhancementsThree percent of the funds apportioned to a State
			 under paragraph (4) shall be set aside for the purposes described in section
			 133(d)(2) of title 23, United States Code (without regard to the comparison to
			 fiscal year 2005).
						(8)SuballocationThirty
			 percent of the funds apportioned to a State under this subsection shall be
			 suballocated within the State in the manner and for the purposes described in
			 the first sentence of sections 133(d)(3)(A), 133(d)(3)(B), and 133(d)(3)(D) of
			 title 23, United States Code. Such suballocation shall be conducted in every
			 State. Funds suballocated within a State to urbanized areas and other areas
			 shall not be subject to the redistribution of amounts required 180 days
			 following the date of apportionment of funds provided by paragraph
			 (6)(A).
						(9)Puerto Rico and
			 territorial highway programsOf the funds provided under this
			 subsection, $105,000,000 shall be set aside for the Puerto Rico highway program
			 authorized under section 165 of title 23, United States Code, and $45,000,000
			 shall be for the territorial highway program authorized under section 215 of
			 title 23, United States Code.
						(10)Federal lands
			 and Indian reservationsOf the funds provided under this
			 subsection, $750,000,000 shall be set aside for investments in transportation
			 at Indian reservations and Federal lands in accordance with the
			 following:
							(A)Of the funds set
			 aside by this paragraph, $410,000,000 shall be for the Indian Reservation Roads
			 program, $270,000,000 shall be for the Park Roads and Parkways program,
			 $60,000,000 shall be for the Forest Highway Program, and $10,000,000 shall be
			 for the Refuge Roads program.
							(B)For investments at
			 Indian reservations and Federal lands, priority shall be given to capital
			 investments, and to projects and activities that can be completed within 2
			 years of enactment of this Act.
							(C)One year following
			 the enactment of this subtitle, to ensure the prompt use of the funding
			 provided for investments at Indian reservations and Federal lands, the
			 Secretary shall have the authority to redistribute unobligated funds within the
			 respective program for which the funds were appropriated.
							(D)Up to four percent
			 of the funding provided for Indian Reservation Roads may be used by the
			 Secretary of the Interior for program management and oversight and
			 project-related administrative expenses.
							(E)Section
			 134(f)(3)(C)(ii)(II) of title 23, United States Code, shall not apply to funds
			 set aside by this paragraph.
							(11)Job
			 trainingOf the funds provided under this subsection,
			 $100,000,000 shall be set aside for the development and administration of
			 transportation training programs under section 140(b) of title 23, United
			 States Code, in accordance with the following:
							(A)Funds set aside
			 under this paragraph shall be competitively awarded and used for the purpose of
			 providing training, apprenticeship (including Registered Apprenticeship), skill
			 development, and skill improvement programs, as well as summer transportation
			 institutes, may be transferred to, or administered in partnership with, the
			 Secretary of Labor, and shall be used for programs that demonstrate to the
			 Secretary of Transportation program outcomes, including with respect to—
								(i)impact on areas
			 with transportation workforce shortages;
								(ii)diversity of
			 training participants;
								(iii)number of
			 participants obtaining certifications or credentials required for specific
			 types of employment;
								(iv)employment
			 outcome metrics, such as job placement and job retention rates, established in
			 consultation with the Secretary of Labor and consistent with metrics used by
			 programs under the Workforce Investment Act of 1998 (Public Law
			 105–220);
								(v)to
			 the extent practical, evidence that the program did not preclude workers that
			 participate in training or apprenticeship activities under the program from
			 being referred to, or hired on, projects funded under this chapter; and
								(vi)identification of
			 areas of collaboration with the Department of Labor programs, including
			 co-enrollment.
								(B)To be eligible to
			 receive a competitively awarded grant under this paragraph, a State must
			 certify that at least 0.1 percent of the amounts apportioned under the Surface
			 Transportation Program and Bridge Program will be obligated in the first fiscal
			 year after enactment of this Act for job training activities consistent with
			 section 140(b) of title 23, United States Code.
							(12)Disadvantaged
			 business enterprisesOf the funds provided under this subsection,
			 $10,000,000 shall be set aside for training programs and assistance programs
			 under section 140(c) of title 23, United States Code. Funds set aside under
			 this paragraph should be allocated to businesses that have proven success in
			 adding staff while effectively completing projects.
						(13)State planning
			 and oversight expensesOf amounts apportioned under paragraph (4)
			 of this subsection, a State may use up to 0.5 percent for activities related to
			 projects funded under this subsection, including activities eligible under
			 sections 134 and 135 of title 23, United States Code, State administration of
			 subgrants, and State oversight of subrecipients.
						(14)Conditions
							(A)Funds made
			 available under this subsection shall be administered as if apportioned under
			 chapter 1 of title 23, United States Code, except for funds made available for
			 investments in transportation at Indian reservations and Federal lands, and for
			 the territorial highway program, which shall be administered in accordance with
			 chapter 2 of title 23, United States Code, and except for funds made available
			 for disadvantaged business enterprises bonding assistance, which shall be
			 administered in accordance with chapter 3 of title 49, United States
			 Code.
							(B)Funds made
			 available under this subsection shall not be obligated for the purposes
			 authorized under section 115(b) of title 23, United States Code.
							(C)Funding provided
			 under this subsection shall be in addition to any and all funds provided for
			 fiscal years 2012 and 2013 in any other Act for Federal-aid
			 Highways and shall not affect the distribution of funds provided for
			 Federal-aid Highways in any other Act.
							(D)Section 1101(b) of
			 Public Law 109–59 shall apply to funds apportioned under this
			 subsection.
							(15)OversightThe
			 Administrator of the Federal Highway Administration may set aside up to 0.15
			 percent of the funds provided under this subsection to fund the oversight by
			 the Administrator of projects and activities carried out with funds made
			 available to the Federal Highway Administration in this Act, and such funds
			 shall be available through September 30, 2015.
						(b)Transportation
			 infrastructure grants and financing
						(1)In
			 generalThere is made available to the Secretary of
			 Transportation $5,000,000,000 for capital investments in surface transportation
			 infrastructure. The Secretary shall distribute funds provided under this
			 subsection as discretionary grants to be awarded to State and local governments
			 or transit agencies on a competitive basis for projects that will have a
			 significant impact on the Nation, a metropolitan area, or a region.
						(2)Federal share;
			 Limitation on obligationsThe Federal share payable of the costs
			 for which a grant is made under this subsection shall be 100 percent.
						(3)AvailabilityThe
			 amounts made available under this subsection shall be available for obligation
			 until the date that is two years after the date of the enactment of this
			 subtitle. The Secretary shall obligate amounts totaling not less than 50
			 percent of the funds made available within one year of enactment and obligate
			 remaining amounts not later than two years after enactment.
						(4)Project
			 eligibilityProjects eligible for funding provided under this
			 subsection include—
							(A)highway or bridge
			 projects eligible under title 23, United States Code, including interstate
			 rehabilitation, improvements to the rural collector road system, the
			 reconstruction of overpasses and interchanges, bridge replacements, seismic
			 retrofit projects for bridges, and road realignments;
							(B)public
			 transportation projects eligible under chapter 53 of title 49, United States
			 Code, including investments in projects participating in the New Starts or
			 Small Starts programs that will expedite the completion of those projects and
			 their entry into revenue service;
							(C)passenger and
			 freight rail transportation projects; and
							(D)port
			 infrastructure investments, including projects that connect ports to other
			 modes of transportation and improve the efficiency of freight movement.
							(5)TIFIA
			 programThe Secretary may transfer to the Federal Highway
			 Administration funds made available under this subsection for the purpose of
			 paying the subsidy and administrative costs of projects eligible for Federal
			 credit assistance under chapter 6 of title 23, United States Code, if the
			 Secretary finds that such use of the funds would advance the purposes of this
			 subsection.
						(6)Project
			 priorityThe Secretary shall give priority to projects that are
			 expected to be completed within 3 years of the date of the enactment of this
			 subtitle.
						(7)Deadline for
			 issuance of competition criteriaThe Secretary shall publish
			 criteria on which to base the competition for any grants awarded under this
			 subsection not later than 90 days after enactment of this subtitle. The
			 Secretary shall require applications for funding provided under this subsection
			 to be submitted not later than 180 days after the publication of the criteria
			 and announce all projects selected to be funded from such funding not later
			 than one year after the date of the enactment of this subtitle.
						(8)Applicability of
			 title 40Each project conducted using funds provided under this
			 subsection shall comply with the requirements of subchapter IV of chapter 31 of
			 title 40, United States Code.
						(9)Administrative
			 expensesThe Secretary may retain up to one half of one percent
			 of the funds provided under this subsection, and may transfer portions of those
			 funds to the Administrators of the Federal Highway Administration, the Federal
			 Transit Administration, the Federal Railroad Administration, and the Maritime
			 Administration, to fund the award and oversight of grants made under this
			 subsection. Funds retained shall remain available for obligation until
			 September 30, 2015.
						MJobs NOW
			 Act
				1971.Short
			 titleThis subtitle may be
			 cited as the Jobs NOW Act.
				1972.Restoration of
			 TANF Emergency Contingency Fund
					(a)In
			 generalSection 403 of the
			 Social Security Act (42 U.S.C. 603) is amended by adding at the end the
			 following:
						
							(c)Emergency
				fund
								(1)EstablishmentThere
				is established in the Treasury of the United States a fund which shall be known
				as the Emergency Contingency Fund for State Temporary Assistance for
				Needy Families Programs (in this subsection referred to as the
				Emergency Fund).
								(2)Deposits into
				fund
									(A)In
				generalOut of any money in the Treasury of the United States not
				otherwise appropriated, there are appropriated $5,000,000 for each of fiscal
				years 2012 and 2013, for payment to the Emergency Fund.
									(B)Availability and
				use of fundsThe amounts appropriated to the Emergency Fund under
				subparagraph (A) for fiscal year 2012 shall be available for the 1st 12 months
				of the program period, and the amounts so appropriated for fiscal year 2013
				shall be available for the 2nd 12 months of the program period, and all such
				amounts shall be used to make grants to States in accordance with paragraph
				(3).
									(C)LimitationIn
				no case may the Secretary make a grant from the Emergency Fund for a fiscal
				year after the end of the program period.
									(D)Program period
				definedIn this subsection, the term program
				period means the 2-year period that begins with the 1st day of the 1st
				calendar quarter that begins after the effective date of this
				subsection.
									(3)Grants
									(A)In
				generalFor each calendar quarter in the program period, the
				Secretary shall make a grant from the Emergency Fund to each State that—
										(i)requests a grant
				under this subparagraph for the quarter; and
										(ii)meets the
				requirement of clause (ii) for the quarter.
										(B)RequirementA State meets the requirement of this
				clause for a quarter if the unemployment rate of the State (as determined by
				the Secretary of Commerce in consultation with the Secretary of Labor) was not
				less than 6 percent for each month in the most recent 6-month period for which
				such information is available.
									(C)Amount of
				grantThe amount of the grant
				to be made to a State under this subparagraph for a quarter shall be an amount
				equal to 75 percent of the State family assistance grant.
									(4)Limitations on
				use of fundsA State to which an amount is paid under this
				subsection may use the amount only as authorized by section 404.
								(5)Timing of
				implementationThe Secretary shall implement this subsection as
				quickly as reasonably possible, pursuant to appropriate guidance to
				States.
								(6)Application to
				Indian tribesThis subsection shall apply to an Indian tribe with
				an approved tribal family assistance plan under section 412 in the same manner
				as this subsection applies to a
				State.
								.
					(b)Disregard from
			 limitation on total payments to territoriesSection 1108(a)(2) of
			 such Act (42 U.S.C. 1308(a)(2)) is amended by inserting
			 403(c)(3), after 403(a)(5),.
					(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of the enactment of this subtitle.
					NDiscretionary
			 spending limits
				1981.Repeal of new
			 discretionary spending limits
					(a)In
			 generalSection 251A of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) is
			 hereby repealed.
					(b)Conforming
			 amendmentThe Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended—
						(1)in section 250(a), by amending the table of
			 contents by striking the item relating to section 251A; and
						(2)by amending section 251(c) to read as
			 follows:
							
								(c)Discretionary
				Spending LimitAs used in this part, the term discretionary
				spending limit means—
									(1)with respect to
				fiscal year 2012—
										(A)for the security
				category, $684,000,000,000 in new budget authority; and
										(B)for the
				nonsecurity category, $359,000,000,000 in new budget authority;
										(2)with respect to
				fiscal year 2013—
										(A)for the security
				category, $686,000,000,000 in new budget authority; and
										(B)for the
				nonsecurity category, $361,000,000,000 in new budget authority;
										(3)with respect to
				fiscal year 2014, for the discretionary category, $1,066,000,000,000 in new
				budget authority;
									(4)with respect to
				fiscal year 2015, for the discretionary category, $1,086,000,000,000 in new
				budget authority;
									(5)with respect to
				fiscal year 2016, for the discretionary category, $1,107,000,000,000 in new
				budget authority;
									(6)with respect to
				fiscal year 2017, for the discretionary category, $1,131,000,000,000 in new
				budget authority;
									(7)with respect to
				fiscal year 2018, for the discretionary category, $1,156,000,000,000 in new
				budget authority;
									(8)with respect to
				fiscal year 2019, for the discretionary category, $1,182,000,000,000 in new
				budget authority;
									(9)with respect to
				fiscal year 2020, for the discretionary category, $1,208,000,000,000 in new
				budget authority; and
									(10)with respect to
				fiscal year 2021, for the discretionary category, $1,234,000,000,000 in new
				budget authority;
									as adjusted in strict conformance
				with subsection
				(b)..
						OEmergency job
			 creation designation
				1991.Congressional
			 DesignationFor purposes of
			 section 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of
			 1985 (2 U.S.C. 901(b)(2)), the Congress hereby designates all appropriations
			 made under this title, and amendments made by this title, as being for the
			 purpose of emergency job creation.
				IIResponsible
			 savings and fair taxation
			AResponsible End to
			 the War in Afghanistan Act
				2001.Short
			 titleThis subtitle may be
			 cited as the Responsible End to the
			 War in Afghanistan Act.
				2002.Statement of
			 policyIt is the policy of the
			 United States to ensure that funds made available for operations of the Armed
			 Forces in Afghanistan are to be used only for purposes of providing for the
			 safe and orderly withdrawal from Afghanistan of all members of the Armed Forces
			 and Department of Defense contractor personnel who are in Afghanistan.
				2003.Limitation on use
			 of funds for operations of the Armed Forces in Afghanistan
					(a)LimitationFunds appropriated or otherwise made
			 available under any provision of law for operations of the Armed Forces in
			 Afghanistan shall be obligated and expended only for purposes of providing for
			 the safe and orderly withdrawal from Afghanistan of all members of the Armed
			 Forces and Department of Defense contractor personnel who are in
			 Afghanistan.
					(b)Rule of
			 constructionNothing in this
			 subtitle shall be construed—
						(1)to authorize the use of funds for the
			 continuation of combat operations in Afghanistan while carrying out the safe
			 and orderly withdrawal from Afghanistan of all members of the Armed Forces and
			 Department of Defense contractor personnel who are in Afghanistan; and
						(2)to prohibit or
			 otherwise restrict the use of funds available to any department or agency of
			 the United States to carry out diplomatic efforts or humanitarian, development,
			 or general reconstruction activities in Afghanistan.
						BDefense and
			 Deficit Reduction Act
				2101.Short
			 titleThis subtitle may be
			 cited as the Defense and Deficit
			 Reduction Act.
				2102.FindingsCongress finds the following:
					(1)Under H. Res. 38,
			 the Chair of the Committee on the Budget shall include in the Congressional
			 Record an allocation for the remainder of fiscal year 2011 that assumes
			 nonsecurity spending at fiscal year 2008 levels.
					(2)Reductions in
			 defense spending should be included in any effort to reduce Federal outlays and
			 reduce the national deficit.
					(3)In fiscal year
			 2010, defense spending comprised 58 percent of discretionary spending.
					(4)If defense
			 spending continued at fiscal year 2010 levels for the next 5 years, it would
			 total $3,600,000,000,000.
					(5)Reducing defense
			 spending to fiscal year 2008 levels would save approximately $182,000,000,000
			 over 5 years compared to current levels.
					(6)In January 2011
			 Secretary of Defense Gates stated that the Administration is seeking
			 $78,000,000,000 in cuts to the defense budget over the next five years on top
			 of $100,000,000,000 in efficiencies. This savings should be used to decrease
			 the deficit.
					(7)President Obama
			 has pledged to begin drawing down forces in Afghanistan in July 2011 with a
			 goal of full withdrawal in 2014. With a decrease in troops abroad, our defense
			 spending should decrease.
					(8)In a CBS News Poll
			 from January 2011, over 50 percent of Americans questioned would reduce defense
			 spending to decrease the Federal deficit.
					(9)The United States
			 currently spends more on its military and defense than the next 19 biggest
			 spending nations combined.
					(10)Making reasonable
			 reductions to the defense budget can help to solve the Nation’s long-term
			 fiscal problems.
					2103.Reduction and
			 freeze in budget of Department of Defense
					(a)Reduction and
			 freezeThe aggregate amount
			 of funds appropriated or otherwise made available for military functions
			 administered by the Department of Defense (other than the functions excluded by
			 subsection (b)) for a fiscal year may not exceed—
						(1)in the case of fiscal year 2011, the
			 aggregate amount of funds appropriated or otherwise made available for military
			 functions administered by the Department of Defense (other than the functions
			 excluded by subsection (b)) for fiscal year 2008; and
						(2)in the case of
			 fiscal years 2012 through 2016, the aggregate amount of funds appropriated or
			 otherwise made available for such functions for the previous fiscal
			 year.
						(b)Exclusion of
			 military personnel pay and benefitsIn determining the aggregate amount of
			 funds appropriated or otherwise made available for military functions
			 administered by the Department of Defense for fiscal year 2008 or any
			 subsequent fiscal year for purposes of subsection (a), there shall be excluded
			 all amounts appropriated or otherwise made available in general and
			 supplemental appropriations Acts for—
						(1)military
			 personnel, reserve personnel, and National Guard personnel accounts of the
			 Department of Defense, generally title I of the annual Department of Defense
			 appropriations Act;
						(2)the Defense Health
			 Program; and
						(3)drug interdiction
			 and counter-drug activities of the Department of Defense, but only to the
			 extent the amounts were transferred to personnel accounts referred to in
			 paragraph (1).
						(c)Use of
			 savingsAll funds saved by the implementation of this section
			 shall be used for deficit reduction.
					CReduction in
			 Military End Strength Level in Europe
				2201.Reduction in
			 end strength level of members of the United States Armed Forces assigned to
			 permanent duty in Europe and corresponding general end strength
			 reductions
					(a)European end
			 strength levelEffective
			 September 30, 2012, the end strength level of members of the Armed Forces of
			 the United States assigned to permanent duty ashore in Europe may not exceed a
			 permanent ceiling of 30,000 in any fiscal year.
					(b)Exclusion of
			 certain membersFor purposes
			 of this section, the following members of the Armed Forces are excluded in
			 calculating the end strength level of members of the Armed Forces of the United
			 States assigned to permanent duty ashore in Europe:
						(1)Members assigned
			 to permanent duty ashore in Iceland, Greenland, and the Azores.
						(2)Members performing
			 duties in Europe for more than 179 days under a military-to-military contact
			 program under section 168 of title 10, United States Code.
						(c)Exceptions;
			 WaiverThis section shall not
			 apply in the event of a declaration of war or an armed attack on any European
			 member nation of the North Atlantic Treaty Organization. The President may
			 waive operation of this section if the President declares an emergency and
			 immediately informs the Congress of the waiver band the reasons
			 therefor.
					(d)Repeal of
			 superceded end strength limitationSection 1002 of the Department
			 of Defense Authorization Act, 1985 (22 U.S.C. 1928 note) is repealed.
					2202.Conforming
			 changes to Armed Forces end strength levels
					(a)End strengths
			 for active forces for fiscal year 2012Notwithstanding section
			 401, the Armed Forces are authorized strengths for active duty personnel as of
			 September 30, 2012, as follows:
						(1)The Army, 556,600.
						(2)The Navy, 325,239.
						(3)The Marine Corps, 202,000.
						(4)The Air Force, 328,800.
						(b)Continuation of
			 reductions in subsequent fiscal yearsFor each of fiscal years 2013 through 2016,
			 the end strength numbers shall be reduced by an additional 10,000 a year, as
			 follows:
						(1)5,400 a year from
			 the Army.
						(2)4,000 a year from
			 the Air Force.
						(3)500 a year from the Navy.
						(4)100 a year from
			 the Marine Corps.
						(c)Revision in
			 permanent active duty end strength minimum levelsSection 691(b)
			 of title 10, United States Code, as amended by section 402, is amended by
			 striking paragraphs (1) through (4) and inserting the following new
			 paragraphs:
						
							(1)For the Army,
				535,000.
							(2)For the Navy,
				323,239.
							(3)For the Marine
				Corps, 201,600.
							(4)For the Air Force,
				312,800.
							.
					DV–22 Osprey
			 aircraft program
				2401.Termination of
			 V–22 Osprey aircraft programNotwithstanding any other provision of law,
			 none of the funds authorized to be appropriated or otherwise made available for
			 fiscal year 2012 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended for the procurement of V–22 Osprey
			 aircraft.
				EFairness in
			 Taxation
				2501.Increased tax
			 rates for taxpayers with more than $1,000,000 taxable income
					(a)In
			 general
						(1)Married
			 individuals filing joint returns and surviving spousesThe table contained in subsection (a) of
			 section 1 of the Internal Revenue Code of 1986 is amended to read as
			 follows:
							
								
									
										If taxable income is:The tax is:
										
									
									
										Not over
					 $69,00015% of taxable
					 income.
										
										Over
					 $69,000 but not over $139,350$10,350, plus 28% of the excess over $69,000.
										
										Over
					 $139,350 but not over $212,300$30,048, plus 31% of the excess over $139,350.
										
										Over
					 $212,300 but not over $379,150$52,662.50, plus 36% of the excess over $212,300. 
										
										Over
					 $379,150 but not over $1,000,000$112,728.50, plus 39.6% of the excess over $379,150.
										
										Over
					 $1,000,000 but not over $10,000,000$358,585.10, plus 45% of the excess over
					 $1,000,000.
										
										Over
					 $10,000,000 but not over $20,000,000$4,408,585.10, plus 46% of the excess over
					 $10,000,000.
										
										Over
					 $20,000,000 but not over $100,000,000$9,008,585.10, plus 47% of the excess over
					 $20,000,000.
										
										Over
					 $100,000,000 but not over $1,000,000,000$46,608,585.10, plus 48% of the excess over
					 $100,000,000. 
										
										Over
					 $1,000,000,000$478,608,585.10, plus 49% over the excess over
					 $1,000,000,000.
										
									
								
							
						(2)Heads of
			 householdThe table contained in subsection (b) of section 1 of
			 such Code is amended to read as follows:
							
								
									
										If taxable income is:The tax is:
										
									
									
										Not over $46,25015% of taxable income.
										
										Over $46,250 but not over $119,400$6,937.50, plus 28% of the excess
					 over $46,250. 
										
										Over $119,400 but not over $193,350$27,419.50, plus 31% of the excess
					 over $119,400.
										
										Over $193,350 but not over $379,150$50,344, plus 36% of the excess over
					 $193,350. 
										
										Over $379,150 but not over $1,000,000$117,232, plus 39.6% of the excess
					 over $379,150.
										
										Over $1,000,000 but not over
					 $10,000,000$363,088.60, plus 45% of the excess over $1,000,000.
										
										Over $10,000,000 but not over
					 $20,000,000$4,413,088.60, plus 46% of the excess over $10,000,000.
										
										Over $20,000,000 but not over
					 $100,000,000$9,013,088.60, plus 47% of the excess over $20,000,000.
										
										Over $100,000,000 but not over
					 $1,000,000,000$46,613,088.60, plus 48% of the excess over $100,000,000.
										
										Over $1,000,000,000$478,613,088.60, plus 49% of the excess over
					 $1,000,000,000.
										
									
								
							
						(3)Unmarried
			 individuals (other than surviving spouses and heads of
			 households)The table contained in subsection (c) of section 1 of
			 such Code is amended to read as follows:
							
								
									
										If taxable income is:The tax is:
										
									
									
										Not over $34,50015% of taxable income. 
										
										Over
					 $34,500 but not over $83,600$5,175, plus 28% of the excess over $34,500. 
										
										Over $83,600 but not over $174,400$18,923, plus 31% of the excess over
					 $83,600.
										
										Over $174,400 but not over $379,150$47,071, plus 36% of the excess over
					 $174,400. 
										
										Over $379,150 but not over $1,000,000$120,781, plus 39.6% of the excess
					 over $379,150.
										
										Over $1,000,000 but not over
					 $10,000,000$366,637.60, plus 45% of the excess over $1,000,000.
										
										Over $10,000,000 but not over
					 $20,000,000$4,416,637.60, plus 46% of the excess over $10,000,000.
										
										Over $20,000,000 but not over
					 $100,000,000$9,016,637.60, plus 47% of the excess over $20,000,000.
										
										Over $100,000,000 but not over
					 $1,000,000,000$46,616,637.60, plus 48% of the excess over $100,000,000.
										
										Over $1,000,000,000$478,616,637.60, plus 49% of the excess over
					 $1,000,000,000.
										
									
								
							
						(4)Married
			 individuals filing separate returnsThe table contained in
			 subsection (d) of section 1 of such Code is amended to read as follows:
							
								
									
										If taxable income is:The tax is:
										
									
									
										Not over $34,500plus 15% of taxable income.
										
										Over
					 $34,500 but not over $69,675$5,175, plus 28% of the excess over $34,500.
										
										Over $69,675 but not over $106,150$15,024, plus 31% of the excess over
					 $69,675.
										
										Over $106,150 but not over $189,575$26,331.25, plus 35% of the excess
					 over $106,150.
										
										Over $189,575 but not over $500,000 $55,530, plus 39.6% of the excess
					 over $189,575.
										
										Over $500,000 but not over $5,000,000$178,458.30, plus 45% of the excess
					 over $500,000.
										
										Over $5,000,000 but not over
					 $10,000,000$2,203,458.30, plus 46% of the excess over $5,000,000. 
										
										Over $10,000,000 but not over
					 $50,000,000$4,503,458.30, plus 47% of the excess over $10,000,000.
										
										Over $50,000,000 but not over
					 $500,000,000$23,303,458.30, plus 48% of the excess over $50,000,000.
										
										Over $500,000,000$239,303,458.30, plus 49% of the
					 excess over $500,000,000.
										
									
								
							
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					2502.Recapture of
			 lower capital gains rates for individuals subject to added rate
			 brackets
					(a)In
			 generalSection 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new subsection:
						
							(j)Special rule for
				capital gains in case of taxable income subject to at least 45-Percent rate
				bracketIf for the taxable
				year a taxpayer has taxable income in excess of the minimum dollar amount for
				the 45-percent rate bracket and has a net capital gain, then—
								(1)the tax imposed by
				this section for the taxable year with respect to such excess shall be
				determined without regard to subsection (h), and
								(2)the amount of net
				capital gain of the taxpayer taken into account for the taxable year under
				subsection (h) shall be reduced by the lesser of—
									(A)such excess,
				or
									(B)the net capital
				gain for the taxable year.
									Any
				reduction in net capital gain under the preceding sentence shall be allocated
				between adjusted net capital gain, unrecaptured 1250 gain, and section 1202
				gain in amounts proportionate to the amounts of each such
				gain..
					(b)Conforming
			 amendmentParagraph (1) of section 1(h) of such Code is amended
			 by striking If a taxpayer has and inserting Except to the
			 extent provided in subsection (j), if a taxpayer has.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					FEnd Big Oil Tax
			 Subsidies Act of 2011
				2601.Short
			 titleThis subtitle may be
			 cited as the End Big Oil Tax Subsidies
			 Act of 2011.
				2602.Amortization of
			 geological and geophysical expenditures
					(a)In
			 generalSubparagraph (A) of
			 section 167(h)(5) of the Internal Revenue Code of 1986 is amended by striking
			 major integrated oil company and inserting covered large
			 oil company.
					(b)Covered large
			 oil companyParagraph (5) of section 167(h) of such Code is
			 amended by redesignating subparagraph (B) as subparagraph (C) and by inserting
			 after subparagraph (A) the following new subparagraph:
						
							(B)Covered large
				oil companyFor purposes of
				this paragraph, the term covered large oil company means a
				taxpayer which—
								(i)is
				a major integrated oil company, or
								(ii)has gross
				receipts in excess of $50,000,000 for the taxable year.
								For
				purposes of clause (ii), all persons treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as 1
				person..
					(c)Conforming
			 amendmentThe heading for paragraph (5) of section 167(h) of such
			 Code is amended by inserting and other large taxpayers.
					(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2011.
					2603.Producing oil
			 and gas from marginal wells
					(a)In
			 generalSection 45I of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(e)Exception for
				taxpayer who is not small, independent oil and gas company
								(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which is not a small, independent oil and gas company
				for the taxable year.
								(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
								.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to credits determined for taxable years beginning
			 after December 31, 2011.
					2604.Enhanced oil
			 recovery credit
					(a)In
			 generalSection 43 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(f)Exception for
				taxpayer who is not small, independent oil and gas company
								(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which is not a small, independent oil and gas company
				for the taxable year.
								(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
					2605.Intangible
			 drilling and development costs in the case of oil and gas wells
					(a)In
			 generalSubsection (c) of
			 section 263 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: This subsection shall not apply to
			 amounts paid or incurred by a taxpayer in any taxable year in which such
			 taxpayer is not a small, independent oil and gas company, determined by deeming
			 all persons treated as a single employer under subsections (a) and (b) of
			 section 52 as 1 person..
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2011.
					2606.Percentage
			 depletion
					(a)In
			 generalSection 613A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(f)Exception for
				taxpayer who is not small, independent oil and gas company
								(1)In
				generalThis section and
				section 611 shall not apply to any taxpayer which is not a small, independent
				oil and gas company for the taxable year.
								(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
								.
					(b)Conforming
			 amendmentSection 613A(c)(1) of such Code is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
					(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
					2607.Tertiary
			 injectants
					(a)In
			 generalSection 193 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(d)Exception for
				taxpayer who is not small, independent oil and gas company
								(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which is not a small, independent oil and gas company
				for the taxable year.
								(2)Exception for
				qualified carbon dioxide disposed in secure geological
				storageParagraph (1) shall not apply in the case of any
				qualified tertiary injectant expense paid or incurred for any tertiary
				injectant is qualified carbon dioxide (as defined in section 45Q(b)) which is
				disposed of by the taxpayer in secure geological storage (as defined by section
				45Q(d)).
								(3)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses incurred after December 31, 2011.
					2608.Passive
			 activity losses and credits limited
					(a)In
			 generalParagraph (3) of
			 section 469(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
						
							(C)Exception for
				taxpayer who is not small, independent oil and gas company
								(i)In
				generalSubparagraph (A)
				shall not apply to any taxpayer which is not a small, independent oil and gas
				company for the taxable year.
								(ii)Aggregation
				ruleFor purposes of clause
				(i), all persons treated as a single employer under subsections (a) and (b) of
				section 52 shall be treated as 1
				person.
								.
					2609.Income
			 attributable to domestic production activities
					(a)In
			 generalSection 199 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(e)Exception for
				taxpayer who is not small, independent oil and gas companySubsection (a) shall not apply to the
				income derived from the production, transportation, or distribution of oil,
				natural gas, or any primary product (within the meaning of subsection (d)(9))
				thereof by any taxpayer which for the taxable year is an oil and gas company
				which is not a small, independent oil and gas
				company.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
					2610.Prohibition on
			 using last-in, first-out accounting for major integrated oil companies
					(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(h)Major integrated
				oil companiesNotwithstanding
				any other provision of this section, a major integrated oil company (as defined
				in section 167(h)) may not use the method provided in subsection (b) in
				inventorying of any
				goods.
							.
					(b)Effective date
			 and special rule
						(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after December 31, 2011.
						(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendment made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this subtitle—
							(A)such change shall
			 be treated as initiated by the taxpayer,
							(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
							(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
							2611.Modifications
			 of foreign tax credit rules applicable to dual capacity taxpayers
					(a)In
			 generalSection 901 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
						
							(n)Special rules
				relating to dual capacity taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer to a foreign country or
				possession of the United States for any period with respect to combined foreign
				oil and gas income (as defined in section 907(b)(1)) shall not be considered a
				tax to the extent such amount exceeds the amount (determined in accordance with
				regulations) which would have been required to be paid if the taxpayer were not
				a dual capacity taxpayer.
								(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or
				possession.
									.
					(b)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after December 31, 2011.
						(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
						GSuperfund
			 Reinvestment Act
				2701.Short
			 titleThis subtitle may be
			 cited as the Superfund Reinvestment
			 Act.
				2702.Use of
			 Hazardous Substance Superfund for cleanup
					(a)Availability of
			 amountsSection 111 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—
						(1)in subsection (a)
			 by striking For the purposes specified and all that follows
			 through for the following purposes: and inserting the following:
			 The amount in the Hazardous Substance Superfund established under
			 section 9507 of the Internal Revenue Code of 1986 shall be available, without
			 further appropriation, to be used for the purposes specified in this section.
			 The President shall use such amount for the following purposes:;
			 and
						(2)in subsection
			 (c)—
							(A)by striking
			 Subject to such amounts as are provided in appropriations Acts,
			 the each place it appears and inserting The; and
							(B)in paragraph (12)
			 by striking to the extent that such costs and all that follows
			 through and 1994.
							(b)Amendment to the
			 Internal Revenue CodeSection 9507 of the Internal Revenue Code
			 of 1986 is amended—
						(1)by striking
			 appropriated to in subsection (a)(1) and inserting made
			 available for,
						(2)by striking
			 appropriated in subsection (b) and inserting
			 transferred,
						(3)by striking
			 , as provided in appropriations Acts, in subsection (c)(1),
			 and
						(4)by striking
			 1995 in subsection (d)(3)(B) and inserting
			 2021.
						2703.Budgetary
			 treatment of Hazardous Substance SuperfundNotwithstanding any other provision of law,
			 the receipts and disbursements of the Hazardous Substance Superfund established
			 in section 9507 of the Internal Revenue Code of 1986—
					(1)shall not be
			 counted as new budget authority, outlays, receipts, or deficit or surplus for
			 purposes of—
						(A)the budget of the
			 United States Government as submitted by the President;
						(B)the congressional
			 budget (including allocations of budget authority and outlays provided
			 therein);
						(C)the Balanced
			 Budget and Emergency Deficit Control Act of 1985; or
						(D)the Statutory
			 Pay-As-You-Go Act of 2010;
						(2)shall be exempt
			 from any general budget limitation imposed by statute on expenditures and net
			 lending (budget outlays) of the United States Government; and
					(3)shall be available
			 only for the purposes specified in section 111 of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9611).
					2704.Extension of
			 Superfund taxes
					(a)Excise
			 taxesSubsection (e) of section 4611 of the Internal Revenue Code
			 of 1986 is amended to read as follows:
						
							(e)Application of
				hazardous substance superfund financing rateThe Hazardous
				Substance Superfund financing rate under this section shall apply after
				December 31, 1986, and before January 1, 1996, and after the date of the
				enactment of the Superfund Reinvestment
				Act and before January 1,
				2019.
							.
					(b)Corporate
			 environmental income taxSubsection (e) of section 59A of such
			 Code is amended to read as follows:
						
							(e)Application of
				taxThe tax imposed by this section shall apply to taxable years
				beginning after December 31, 1986, and before January 1, 1996, and to taxable
				years beginning after the date of the enactment of the
				Superfund Reinvestment Act and
				before January 1,
				2019.
							.
					(c)Technical
			 amendments
						(1)Subsection (b) of
			 section 4611 of such Code is amended—
							(A)by striking
			 or exported from in paragraph (1)(A),
							(B)by striking
			 or exportation in paragraph (1)(B), and
							(C)by striking
			 and
			 exportation in the heading thereof.
							(2)Paragraph (3) of
			 section 4611(d) of such Code is amended—
							(A)by striking
			 or exporting the crude oil, as the case may be and inserting
			 the crude oil, and
							(B)by striking
			 or
			 exports in the heading thereof.
							2705.Applicability
					(a)In
			 generalExcept as provided in subsections (b) and (c), this
			 subtitle (including the amendments made by this subtitle) shall apply to fiscal
			 years beginning after September 30, 2011.
					(b)Excise
			 taxesThe amendments made by sections 2704(a) and 2704(c) shall
			 take effect on the date of the enactment of this subtitle.
					(c)Income
			 taxThe amendment made by section 2704(b) shall apply to taxable
			 years beginning after the date of the enactment of this subtitle.
					HWall Street
			 Trading and Speculators Tax Act
				2801.Short
			 titleThis subtitle may be
			 cited as the Wall Street Trading and
			 Speculators Tax Act.
				2802.Transaction
			 tax
					(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
						
							CTax on Trading
				Transactions
								
									Sec. 4475. Tax on trading transactions.
								
								4475.Tax on trading
				transactions
									(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered transaction with respect to any security.
									(b)Rate of
				taxThe tax imposed under
				subsection (a) with respect to any covered transaction shall be 0.03 percent of
				the specified base amount with respect to such covered transaction.
									(c)Specified base
				amountFor purposes of this section, the term specified
				base amount means—
										(1)except as provided
				in paragraph (2), the fair market value of the security (determined as of the
				time of the covered transaction), and
										(2)in the case of any
				payment described in subsection (h), the amount of such payment.
										(d)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
										(1)except as provided
				in paragraph (2), any purchase if—
											(A)such purchase
				occurs or is cleared on a facility located in the United States, or
											(B)the purchaser or
				seller is a United States person, and
											(2)any transaction
				with respect to a security described in subparagraph (D), (E), or (F) of
				subsection (e)(1), if—
											(A)such security is
				traded or cleared on a facility located in the United States, or
											(B)any party with
				rights under such security is a United States person.
											(e)Security and
				other definitionsFor purposes of this section—
										(1)In
				generalThe term security means—
											(A)any share of stock
				in a corporation,
											(B)any partnership or
				beneficial ownership interest in a partnership or trust,
											(C)any note, bond,
				debenture, or other evidence of indebtedness,
											(D)any evidence of an
				interest in, or a derivative financial instrument with respect to, any security
				or securities described in subparagraph (A), (B), or (C),
											(E)any derivative
				financial instrument with respect to any currency or commodity, and
											(F)any other
				derivative financial instrument any payment with respect to which is calculated
				by reference to any specified index.
											(2)Derivative
				financial instrumentThe term derivative financial
				instrument includes any option, forward contract, futures contract,
				notional principal contract, or any similar financial instrument.
										(3)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
											(A)a fixed rate,
				price, or amount, or
											(B)a variable rate,
				price, or amount,  
											which is
				based on any current objectively determinable information which is not within
				the control of any of the parties to the contract or instrument and is not
				unique to any of the parties’ circumstances.(4)Treatment of
				exchanges
											(A)In
				generalAn exchange shall be
				treated as the sale of the property transferred and a purchase of the property
				received by each party to the exchange.
											(B)Certain deemed
				exchangesIn the case of a distribution treated as an exchange
				for stock under section 302 or 331, the corporation making such distribution
				shall be treated as having purchased such stock for purposes of this
				section.
											(f)Exceptions
										(1)Exception for
				initial issuesNo tax shall
				be imposed under subsection (a) on any covered transaction with respect to the
				initial issuance of any security described in subparagraph (A), (B), or (C) of
				subsection (e)(1).
										(2)Exception for
				certain traded short-term indebtednessA note, bond, debenture,
				or other evidence of indebtedness which—
											(A)is traded on a
				trading facility located in the United States, and
											(B)has a fixed
				maturity of not more than 100 days,
											shall not
				be treated as described in subsection (e)(1)(C).(3)Exception for
				securities lending arrangementsNo tax shall be imposed under
				subsection (a) on any covered transaction with respect to which gain or loss is
				not recognized by reason of section 1058.
										(g)By whom
				paid
										(1)In
				generalThe tax imposed by
				this section shall be paid by—
											(A)in the case of a
				transaction which occurs or is cleared on a facility located in the United
				States, such facility, and
											(B)in the case of a
				purchase not described in subparagraph (A) which is executed by a broker (as
				defined in section 6045(c)(1)) which is a United States person, such
				broker.
											(2)Special rules
				for direct, etc., transactionsIn the case of any transaction to
				which paragraph (1) does not apply, the tax imposed by this section shall be
				paid by—
											(A)in the case of a
				transaction described in subsection (d)(1)—
												(i)the purchaser if
				the purchaser is a United States person, and
												(ii)the seller if the
				purchaser is not a United States person, and
												(B)in the case of a
				transaction described in subsection (d)(2)—
												(i)the payor if the
				payor is a United States person, and
												(ii)the payee if the
				payor is not a United States person.
												(h)Certain payments
				treated as separate transactionsExcept as otherwise provided by the
				Secretary, any payment with respect to a security described in subparagraph
				(D), (E), or (F) of subsection (e)(1) shall be treated as a separate
				transaction for purposes of this section, including—
										(1)any net initial
				payment, net final or terminating payment, or net periodical payment with
				respect to a notional principal contract (or similar financial
				instrument),
										(2)any payment with
				respect to any forward contract (or similar financial instrument), and
										(3)any premium paid
				with respect to any option (or similar financial instrument).
										(i)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
									(j)Guidance;
				regulationsThe Secretary shall—
										(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, and
										(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such
				transactions.
										.
					(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 subchapter B the following new item:
						
							
								Subchapter C. Tax on trading
				transactions.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2012.
					IMaking Work Pay
			 tax credit
				2901.Two-year
			 extension of making work pay credit
					(a)In
			 generalSubsection (e) of
			 section 36A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2012.
					(b)Treatment of
			 possessionsParagraph (1) of section 1001(b) of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended by striking 2009
			 and 2010 both places it appears and inserting 2009, 2010, 2011,
			 and 2012.
					(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
					JEmployee
			 Misclassification Prevention Act
				2951Short
			 titleThis subtitle may be
			 cited as the Employee
			 Misclassification Prevention Act.
				2952.Classification
			 of employees and non-employees
					(a)Recordkeeping
			 and notice requirementsSection 11(c) of the Fair Labor Standards
			 Act of 1938 (29
			 U.S.C. 211(c)) is amended—
						(1)by striking
			 (c) Every employer subject to any provision of this Act or of any order
			 issued under this Act and inserting the following:
							
								(c)Recordkeeping
				and notice requirements
									(1)In
				generalEvery person subject to any provision of this Act or of
				any order issued under this
				Act
									;
						(2)by striking
			 of the persons employed by him and inserting the following:
			 “of—
							
								(A)each individual
				employed by such
				person
								;
						(3)by striking
			 employment maintained by him, and shall and inserting the
			 following:
							
								employment;(B)subject to
				paragraph (2), each individual—
									(i)who is not an
				employee within the meaning given the term in section 3(e) (referred to in this
				subsection as a non-employee);
									(ii)whom the person
				has engaged, in the course of the person’s trade or business, for the
				performance of labor or services; and
									(iii)(I)with respect to whom the
				person is required to file an information return under section 6041A(a) of the
				Internal Revenue Code of 1986; or
										(II)who is providing labor or services to
				the person through an entity that is a trust, estate, partnership, association,
				company, or corporation (as such terms are used in section 7701(a)(1) of the
				Internal Revenue Code of 1986) if—
											(aa)such individual has an ownership
				interest in the entity;
											(bb)creation or maintenance of such
				entity is a condition for the provision of such labor or services to the
				person; and
											(cc)the person would be required to file
				an information return for the entity under section 6041A(a) of the Internal
				Revenue Code of 1986 if the entity were an individual; and
											(C)the remuneration
				and hours relating to the performance of labor or services by each individual
				described in subparagraph (B); and
								(D)the notices
				required under paragraph (5),
								and
				shall;
				and
						(4)by adding at the
			 end the following:
							
								(2)Recordkeeping
				limitationA person otherwise subject to the requirements of
				paragraph (1) shall have no responsibility for making, keeping, or preserving
				records, including the records described in such paragraph and paragraph (4),
				concerning the employees of any individual described in paragraph (1)(B) or the
				non-employees with whom such individual has engaged for the performance of
				labor or services for such person, unless such records are provided during the
				course of the trade or business to the person.
								(3)Presumption
									(A)In
				generalFor purposes of this
				Act and the regulations or orders issued under this Act, an individual who is
				employed, or who is remunerated for the performance of labor or services, by a
				person, shall be presumed to be an employee of the person if—
										(i)the person has not
				made, kept, and preserved records in accordance with subparagraphs (B) and (C)
				of paragraph (1) regarding the individual; or
										(ii)the person has
				not provided the individual with the notice required under paragraph
				(5).
										(B)RebuttalThe
				presumption under subparagraph (A) shall be rebutted only through the
				presentation of clear and convincing evidence that an individual described in
				such subparagraph is not an employee (within the meaning of section 3(e)) of
				the person.
									(4)Accurate
				classificationAn accurate
				classification of the status of each individual described in paragraph (1) as
				either an employee (within the meaning of section 3(e)) of the person
				maintaining the records or a non-employee of such person shall be included
				within the records under this subsection.
								(5)Notice
									(A)In
				generalEvery person subject
				to any provision of this Act or of any order issued under this Act shall
				provide the notice described in subparagraph (C) to each employee of the person
				and each individual classified by the person as a non-employee under paragraph
				(1)(B).
									(B)Timing of
				notice
										(i)In
				generalSuch notice shall be
				provided, at a minimum, not later than 6 months after the date of enactment of
				the Employee Misclassification Prevention
				Act, and thereafter—
											(I)for new employees, upon employment;
				and
											(II)for new non-employees who are classified
				under paragraph (1)(B), upon commencement of the labor or services described in
				such paragraph.
											(ii)Change in
				statusEach person required
				to provide notice under subparagraph (A) to an individual shall also provide
				such notice to such individual upon changing such individual's status as an
				employee or non-employee under paragraph (1).
										(C)Contents of
				noticeThe notice required
				under this paragraph shall be in writing and shall—
										(i)inform the individual of the individual's
				classification, by the person submitting the notice, as an employee or a
				non-employee under paragraph (1);
										(ii)include a
				statement directing such individual to a Department of Labor website
				established for the purpose of providing further information about the rights
				of employees under the law;
										(iii)include the
				address and telephone number for the applicable local office of the United
				States Department of Labor;
										(iv)include for each individual classified as a
				non-employee under paragraph (1)(B) by the person submitting the notice, the
				following statement: Your rights to wage, hour, and other labor
				protections depend upon your proper classification as an employee or
				non-employee. If you have any questions or concerns about how you have been
				classified or suspect that you may have been misclassified, contact the U.S.
				Department of Labor.; and
										(v)include such additional information as the
				Secretary shall prescribe by
				regulation.
										.
						(b)Special
			 prohibited actsSection 15(a) of the Fair Labor Standards Act of
			 1938 (29 U.S.C.
			 215(a)) is amended—
						(1)by striking
			 paragraph (3) and inserting the following:
							
								(3)to discharge or in
				any other manner discriminate against any individual (including an employee)
				because such individual has—
									(A)opposed any
				practice, or filed a petition or complaint or instituted or caused to be
				instituted any proceeding—
										(i)under or related
				to this Act (including concerning an individual's status as an employee or
				non-employee for purposes of this Act); or
										(ii)concerning an
				individual's status as an employee or non-employee for employment tax purposes
				within the meaning of subtitle C of the Internal Revenue Code of 1986;
										(B)testified or is
				about to testify in any proceeding described in subparagraph (A); or
									(C)served, or is
				about to serve, on an industry
				committee;
									;
				
						(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(6)to fail to accurately classify an
				individual as an
				employee.
								.
						(c)Special penalty
			 for certain misclassification, recordkeeping, and notice
			 violationsSection 16 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 216) is amended—
						(1)in subsection
			 (b)—
							(A)in the sixth
			 sentence, by striking any employee each place the term occurs
			 and inserting any employee or individual;
							(B)in the fourth
			 sentence, by striking employee and inserting employee or
			 individual;
							(C)in the third
			 sentence—
								(i)by
			 striking either of the preceding sentences and inserting
			 any of the preceding sentences;
								(ii)by
			 striking one or more employees and inserting one or more
			 employees or individuals; and
								(iii)by
			 striking other employees and inserting other employees or
			 individuals, respectively,; and
								(D)by inserting after
			 the first sentence the following: Such liquidated damages are doubled
			 (subject to section 11 of the Portal-to-Portal Pay Act of 1947 (29 U.S.C. 260))
			 where, in addition to violating the provisions of section 6 or 7, the employer
			 has violated the provisions of section 15(a)(6) with respect to such employee
			 or employees.; and
							(2)in subsection (e),
			 by striking paragraph (2) and inserting the following:
							
								(2)Any person who violates section 6, 7,
				11(c), or 15(a)(6) shall be subject to a civil penalty, for each employee or
				other individual who was the subject of such a violation, in an amount—
									(A)not to exceed $1,100; or
									(B)in the case of a person who has
				repeatedly or willfully committed such violation, not to exceed
				$5,000.
									.
						(d)Employee rights
			 website
						(1)In
			 generalNot later than 180
			 days after the date of enactment of this subtitle, the Secretary of Labor shall
			 establish, for purposes of section 11(c)(5)(C)(ii) of the Fair Labor Standards
			 Act of 1938 (as added by this subtitle), a single webpage on the Department of
			 Labor website that summarizes in plain language the rights of employees as
			 described in the amendments made by subsection (a) and other information
			 considered appropriate by the Secretary, including appropriate links to
			 additional information on the Department of Labor website or other Federal
			 agency websites. In addition, such webpage—
							(A)shall include a statement explaining that
			 employees may have additional or greater rights under State or local laws and
			 how employees may obtain additional information about their rights under State
			 or local laws;
							(B)shall be made available in English and any
			 other languages that the Secretary determines to be prevalent among individuals
			 likely to access the webpage; and
							(C)may provide a link to permit individuals to
			 file complaints online.
							(2)Coordination
			 with other Federal websitesThe Secretary shall coordinate with other
			 relevant Federal agencies in order to provide information similar to the
			 information described in paragraph (1) (or a link to the Department of Labor
			 webpage required by this subsection) on the websites of such other
			 agencies.
						2953.Misclassification
			 of employees for unemployment compensation purposes
					(a)In
			 generalSection 303(a) of the
			 Social Security Act (42 U.S.C. 503(a)) is amended—
						(1)in paragraph (10),
			 by striking the period and inserting ; and; and
						(2)by adding after
			 paragraph (10) the following:
							
								(11)(A)Such auditing and investigative procedures
				as may be necessary to identify employers that have not registered under the
				State law or that are paying unreported wages, where these actions or omissions
				by the employers have the effect of excluding employees from unemployment
				compensation coverage; and
									(B)The making of quarterly reports to the
				Secretary of Labor (in such form as the Secretary of Labor may require)
				describing the results of the procedures under subparagraph (A); and
									(12)The establishment
				of administrative penalties for misclassifying employees, or paying unreported
				wages to employees without proper recordkeeping, for unemployment compensation
				purposes.
								.
						(b)Review of
			 auditing programsThe Secretary of Labor shall include, in the
			 Department of Labor’s system for measuring States’ performance in conducting
			 unemployment compensation tax audits, a specific measure of their effectiveness
			 in identifying the underreporting of wages and the underpayment of unemployment
			 compensation contributions (including their effectiveness in identifying
			 instances of such underreporting or underpayments despite the absence of
			 cancelled checks, original time sheets, or other similar documentation).
					(c)Effective
			 date
						(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by subsection (a) shall take effect 12
			 months after the date of the enactment of this subtitle.
						(2)ExceptionIf
			 the Secretary of Labor finds that legislation is necessary in order for the
			 unemployment compensation law of a State to comply with the amendments made by
			 subsection (a), such amendments shall not apply with respect to such law until
			 the later of—
							(A)the day after the close of the first
			 regular session of the legislature of such State which begins after the date of
			 the enactment of this subtitle; or
							(B)12 months after the date of the enactment
			 of this subtitle.
							(d)Definition of
			 StateFor purposes of this section, the term State
			 has the meaning given such term by section 3306(j) of the Internal Revenue Code
			 of 1986.
					2954.Department of
			 Labor coordination, referral, and regulations
					(a)Coordination and
			 referralNotwithstanding any
			 other provision of law, any office, administration, or division of the
			 Department of Labor that, while in the performance of its official duties,
			 obtains information regarding the misclassification by a person subject to the
			 provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
			 seq.) or any order issued under such Act of any individual
			 regarding whether such individual is an employee or a non-employee contracted
			 for the performance of labor or services for purposes of section 6 or 7 of such
			 Act (29 U.S.C.
			 206, 207) or in records required under section 11(c) of such
			 Act (29 U.S.C.
			 211(c)), shall report such information to the Wage and Hour
			 Division of the Department. The Wage and Hour Division may report such
			 information to the Internal Revenue Service as the Division considers
			 appropriate.
					(b)RegulationsThe Secretary of Labor shall promulgate
			 regulations to carry out this Act and the amendments made by this Act.
					2955.Targeted
			 auditsThe audits of employers
			 subject to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) that are
			 conducted by the Wage and Hour Division of the Department of Labor shall
			 include certain industries with frequent incidence of misclassifying employees
			 as non-employees, as determined by the Secretary of Labor.
				KCorporate Assets
			 Should be used to Hire Act
				2961.Short
			 titleThis subtitle may be
			 cited as the Corporate Assets Should
			 be used to Hire Act.
				2962.Temporary
			 surtax on increases in retained earnings of domestic corporations
					(a)In
			 generalPart II of subchapter
			 A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating section 12 as section 13 and
			 by inserting after section 11 the following new section:
						
							12.Temporary surtax
				on increases in retained earnings of domestic corporations
								(a)In
				generalIn the case of a
				domestic corporation for any taxable year beginning during 2011 or 2012, there
				is hereby imposed (in addition to any other tax imposed by this part) a tax
				equal to 40 percent of the excess (if any) of—
									(1)the retained earnings of such corporation
				for such taxable year, over
									(2)the average
				retained earnings of such corporation for the 3 taxable years immediately
				preceding such taxable year.
									(b)Exceptions
									(1)Retained
				earnings required by lawSubsection (a) shall not apply to so
				much of the excess described in such subsection as is attributable to any
				increase in retained earnings which is required by Federal law or
				regulation.
									(2)Small business
				exceptionSubsection (a)
				shall not apply to any corporation for any taxable year with respect to which
				the retained earnings of such corporation for such taxable year is less than
				$5,000,000. For purposes of this paragraph, all persons treated as a single
				employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of
				section 414, shall be treated as one person.
									(3)Corporations not
				in existence for entire base periodSubsection (a) shall not
				apply to any corporation if such corporation was not in existence for the
				entire 3 taxable year period referred to in subsection (a)(2).
									(c)Retained
				earningsFor purposes of this
				section, the term retained earnings means, with respect to any
				taxable year, the excess (if any) of—
									(1)the retained earnings of such corporation
				as of the end of such taxable year, over
									(2)the retained
				earnings of such corporation as of the beginning of such taxable year.
									Appropriated and unappropriated
				retained earnings shall be taken into account under paragraphs (1) and
				(2).(d)Treatment of
				predecessorsAny reference in this section to a corporation shall
				include a reference to any predecessor of such
				corporation.
								.
					(b)Clerical
			 amendmentThe table of
			 sections for part II of subchapter A of chapter 1 of such Code is amended by
			 redesignating the item relating to section 12 as an item relating to section 13
			 and by inserting after the item relating to section 11 the following new
			 item:
						
							
								Sec. 12. Temporary surtax on increases in retained earnings of
				domestic
				corporations.
							
							.
					(c)Deficit
			 reductionThe increase in
			 Federal revenue resulting from the amendments made by this section shall be
			 deposited in the Treasury and used for Federal budget deficit reduction or, if
			 there is no Federal budget deficit, for reducing the Federal debt in such
			 manner as the Secretary of the Treasury considers appropriate.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
					IIIProtect and
			 strengthen Social Security, Medicare, and Medicaid
			APublic Option
			 Deficit Reduction Act 
				3001.Short
			 titleThis subtitle may be
			 cited as the Public Option Deficit Reduction Act.
				3002.Public health
			 insurance option
					(a)In
			 GeneralPart III of subtitle D of title I of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) is amended by adding at
			 the end the following new section:
						
							1325.Public health
				insurance option
								(a)Establishment
				and Administration of a Public Health Insurance Option
									(1)EstablishmentFor
				years beginning with 2014, the Secretary of Health and Human Services (in this
				subtitle referred to as the Secretary) shall provide for the
				offering through Exchanges established under this title of a health benefits
				plan (in this Act referred to as the public health insurance
				option) that ensures choice, competition, and stability of affordable,
				high-quality coverage throughout the United States in accordance with this
				section. In designing the option, the Secretary’s primary responsibility is to
				create a low-cost plan without compromising quality or access to care.
									(2)Offering through
				exchanges
										(A)Exclusive to
				exchangesThe public health insurance option shall only be made
				available through Exchanges established under this title.
										(B)Ensuring a level
				playing fieldConsistent with this section, the public health
				insurance option shall comply with requirements that are applicable under this
				title to health benefits plans offered through such Exchanges, including
				requirements related to benefits, benefit levels, provider networks, notices,
				consumer protections, and cost sharing.
										(C)Provision of
				benefit levelsThe public health insurance option—
											(i)shall offer
				bronze, silver, and gold plans; and
											(ii)may offer
				platinum plans.
											(3)Administrative
				contractingThe Secretary may enter into contracts for the
				purpose of performing administrative functions (including functions described
				in subsection (a)(4) of section 1874A of the Social Security Act) with respect
				to the public health insurance option in the same manner as the Secretary may
				enter into contracts under subsection (a)(1) of such section. The Secretary has
				the same authority with respect to the public health insurance option as the
				Secretary has under subsections (a)(1) and (b) of section 1874A of the Social
				Security Act with respect to title XVIII of such Act. Contracts under this
				subsection shall not involve the transfer of insurance risk to such
				entity.
									(4)OmbudsmanThe
				Secretary shall establish an office of the ombudsman for the public health
				insurance option which shall have duties with respect to the public health
				insurance option similar to the duties of the Medicare Beneficiary Ombudsman
				under section 1808(c)(2) of the Social Security Act. In addition, such office
				shall work with States to ensure that information and notice is provided that
				the public health insurance option is one of the health plans available through
				an Exchange.
									(5)Data
				collectionThe Secretary shall collect such data as may be
				required to establish premiums and payment rates for the public health
				insurance option and for other purposes under this section, including to
				improve quality and to reduce racial, ethnic, and other disparities in health
				and health care.
									(6)Access to
				federal courtsThe provisions of Medicare (and related provisions
				of title II of the Social Security Act) relating to access of Medicare
				beneficiaries to Federal courts for the enforcement of rights under Medicare,
				including with respect to amounts in controversy, shall apply to the public
				health insurance option and individuals enrolled under such option under this
				title in the same manner as such provisions apply to Medicare and Medicare
				beneficiaries.
									(b)Premiums and
				Financing
									(1)Establishment of
				premiums
										(A)In
				generalThe Secretary shall establish geographically adjusted
				premium rates for the public health insurance option—
											(i)in
				a manner that complies with the premium rules under paragraph (3); and
											(ii)at a level
				sufficient to fully finance the costs of—
												(I)health benefits
				provided by the public health insurance option; and
												(II)administrative
				costs related to operating the public health insurance option.
												(B)Contingency
				marginIn establishing premium rates under subparagraph (A), the
				Secretary shall include an appropriate amount for a contingency margin.
										(2)Account
										(A)EstablishmentThere
				is established in the Treasury of the United States an account for the receipts
				and disbursements attributable to the operation of the public health insurance
				option, including the start-up funding under subparagraph (B). Section 1854(g)
				of the Social Security Act shall apply to receipts described in the previous
				sentence in the same manner as such section applies to payments or premiums
				described in such section.
										(B)Start-up
				funding
											(i)In
				generalIn order to provide for the establishment of the public
				health insurance option there is hereby appropriated to the Secretary, out of
				any funds in the Treasury not otherwise appropriated, $2,000,000,000. In order
				to provide for initial claims reserves before the collection of premiums, there
				is hereby appropriated to the Secretary, out of any funds in the Treasury not
				otherwise appropriated, such sums as necessary to cover 90 days worth of claims
				reserves based on projected enrollment.
											(ii)Amortization of
				start-up fundingThe Secretary shall provide for the repayment of
				the startup funding provided under clause (i) to the Treasury in an amortized
				manner over the 10-year period beginning with 2014.
											(iii)Limitation on
				fundingNothing in this subsection shall be construed as
				authorizing any additional appropriations to the account, other than such
				amounts as are otherwise provided with respect to other health benefits plans
				participating under the Exchange involved.
											(3)Insurance rating
				rulesThe premium rate charged for the public health insurance
				option may not vary except as provided under section 2701 of the Public Health
				Service Act.
									(c)Payment Rates
				for Items and Services
									(1)Rates
				established by secretary
										(A)In
				generalThe Secretary shall establish payment rates for the
				public health insurance option for services and health care providers
				consistent with this subsection and may change such payment rates in accordance
				with subsection (d).
										(B)Initial payment
				rules
											(i)In
				generalDuring 2014, 2015, and 2016, the Secretary shall set the
				payment rates under this subsection for services and providers described in
				subparagraph (A) equal to the payment rates for equivalent services and
				providers under parts A and B of Medicare, subject to clause (ii), paragraphs
				(2)(A) and (4), and subsection (d).
											(ii)Exceptions
												(I)Practitioners’
				servicesPayment rates for practitioners’ services otherwise
				established under the fee schedule under section 1848 of the Social Security
				Act shall be applied without regard to the provisions under subsection (f) of
				such section and the update under subsection (d)(4) under such section for a
				year as applied under this paragraph shall be not less than 1 percent.
												(II)AdjustmentsThe
				Secretary may determine the extent to which Medicare adjustments applicable to
				base payment rates under parts A and B of Medicare for graduate medical
				education and disproportionate share hospitals shall apply under this
				section.
												(C)For new
				servicesThe Secretary shall modify payment rates described in
				subparagraph (B) in order to accommodate payments for services, such as
				well-child visits, that are not otherwise covered under Medicare.
										(D)Prescription
				drugsPayment rates under this subsection for prescription drugs
				that are not paid for under part A or part B of Medicare shall be at rates
				negotiated by the Secretary.
										(2)Incentives for
				participating providers
										(A)Initial
				incentive period
											(i)In
				generalThe Secretary shall provide, in the case of services
				described in clause (ii) furnished during 2014, 2015, and 2016, for payment
				rates that are 5 percent greater than the rates established under paragraph
				(1).
											(ii)Services
				describedThe services described in this clause are items and
				professional services, under the public health insurance option by a physician
				or other health care practitioner who participates in both Medicare and the
				public health insurance option.
											(iii)Special
				rulesA pediatrician and any other health care practitioner who
				is a type of practitioner that does not typically participate in Medicare (as
				determined by the Secretary) shall also be eligible for the increased payment
				rates under clause (i).
											(B)Subsequent
				periodsBeginning with 2017 and for subsequent years, the
				Secretary shall continue to use an administrative process to set such rates in
				order to promote payment accuracy, to ensure adequate beneficiary access to
				providers, and to promote affordability and the efficient delivery of medical
				care consistent with subsection (a)(1). Such rates shall not be set at levels
				expected to increase average medical costs per enrollee covered under the
				public health insurance option beyond what would be expected if the process
				under paragraph (1)(B) and subparagraph (A) were continued, as certified by the
				Office of the Actuary of the Centers for Medicare & Medicaid
				Services.
										(C)Establishment of
				a provider networkHealth care providers participating under
				Medicare are participating providers in the public health insurance option
				unless they opt out in a process established by the Secretary.
										(3)Administrative
				process for setting ratesChapter 5 of title 5, United States
				Code shall apply to the process for the initial establishment of payment rates
				under this subsection but not to the specific methodology for establishing such
				rates or the calculation of such rates.
									(4)ConstructionNothing
				in this section shall be construed as limiting the Secretary’s authority to
				correct for payments that are excessive or deficient, taking into account the
				provisions of subsection (a)(1) and any appropriate adjustments based on the
				demographic characteristics of enrollees covered under the public health
				insurance option, but in no case shall the correction of payments under this
				paragraph result in a level of expenditures per enrollee that exceeds the level
				of expenditures that would have occurred under paragraphs (1)(B) and (2)(A), as
				certified by the Office of the Actuary of the Centers for Medicare &
				Medicaid Services.
									(5)ConstructionNothing
				in this section shall be construed as affecting the authority of the Secretary
				to establish payment rates, including payments to provide for the more
				efficient delivery of services, such as the initiatives provided for under
				subsection (d).
									(6)Limitations on
				reviewThere shall be no administrative or judicial review of a
				payment rate or methodology established under this subsection or under
				subsection (d).
									(d)Modernized
				Payment Initiatives and Delivery System Reform
									(1)In
				generalFor plan years beginning with 2014, the Secretary may
				utilize innovative payment mechanisms and policies to determine payments for
				items and services under the public health insurance option. The payment
				mechanisms and policies under this subsection may include patient-centered
				medical home and other care management payments, accountable care
				organizations, value-based purchasing, bundling of services, differential
				payment rates, performance or utilization based payments, partial capitation,
				and direct contracting with providers. Payment rates under such payment
				mechanisms and policies shall not be set at levels expected to increase average
				medical costs per enrollee covered under the public health insurance option
				beyond what would be expected if the process under paragraphs (1)(B) and (2)(A)
				of subsection (c) were continued, as certified by the Office of the Actuary of
				the Centers for Medicare & Medicaid Services.
									(2)Requirements for
				innovative paymentsThe Secretary shall design and implement the
				payment mechanisms and policies under this subsection in a manner that—
										(A)seeks to—
											(i)improve health
				outcomes;
											(ii)reduce health
				disparities (including racial, ethnic, and other disparities);
											(iii)provide
				efficient and affordable care;
											(iv)address
				geographic variation in the provision of health services; or
											(v)prevent or manage
				chronic illness; and
											(B)promotes care that
				is integrated, patient-centered, high-quality, and efficient.
										(3)Encouraging the
				use of high value servicesTo the extent allowed by the benefit
				standards applied to all health benefits plans participating under the Exchange
				involved, the public health insurance option may modify cost sharing and
				payment rates to encourage the use of services that promote health and
				value.
									(4)Non-uniformity
				permittedNothing in this subtitle shall prevent the Secretary
				from varying payments based on different payment structure models (such as
				accountable care organizations and medical homes) under the public health
				insurance option for different geographic areas.
									(e)Provider
				Participation
									(1)In
				generalThe Secretary shall establish conditions of participation
				for health care providers under the public health insurance option.
									(2)Licensure or
				certificationThe Secretary shall not allow a health care
				provider to participate in the public health insurance option unless such
				provider is appropriately licensed or certified under State law.
									(3)Payment terms
				for providers
										(A)PhysiciansThe
				Secretary shall provide for the annual participation of physicians under the
				public health insurance option, for which payment may be made for services
				furnished during the year, in one of 2 classes:
											(i)Preferred
				physiciansThose physicians who agree to accept the payment rate
				established under this section (without regard to cost-sharing) as the payment
				in full.
											(ii)Participating,
				non-preferred physiciansThose physicians who agree not to impose
				charges (in relation to the payment rate described in subsection (c) for such
				physicians) that exceed the ratio permitted under section 1848(g)(2)(C) of the
				Social Security Act.
											(B)Other
				providersThe Secretary shall provide for the participation (on
				an annual or other basis specified by the Secretary) of health care providers
				(other than physicians) under the public health insurance option under which
				payment shall only be available if the provider agrees to accept the payment
				rate established under subsection (c) (without regard to cost-sharing) as the
				payment in full.
										(4)Exclusion of
				certain providersThe Secretary shall exclude from participation
				under the public health insurance option a health care provider that is
				excluded from participation in a Federal health care program (as defined in
				section 1128B(f) of the Social Security Act).
									(f)Application of
				Fraud and Abuse ProvisionsProvisions of law (other than criminal
				law provisions) identified by the Secretary by regulation, in consultation with
				the Inspector General of the Department of Health and Human Services, that
				impose sanctions with respect to waste, fraud, and abuse under Medicare, such
				as the False Claims Act (31 U.S.C. 3729 et seq.), shall also apply to the
				public health insurance option.
								(g)Medicare
				DefinedFor purposes of this section, the term
				Medicare means the health insurance programs under title XVIII
				of the Social Security
				Act.
								.
					(b)Conforming
			 Amendments
						(1)Treatment as
			 qualified health planSection 1301(a)(2) of the Patient
			 Protection and Affordable Care Act, as amended by section 10104(a) of such Act,
			 is amended—
							(A)in the heading, by
			 inserting , The public
			 health insurance option, before and; and
							(B)by inserting
			 the public health insurance option under section 1325, before
			 and a multi-State plan.
							(2)Level playing
			 fieldSection 1324(a) of such Act, as amended by section 10104(n)
			 of such Act, is amended by inserting the public health insurance option
			 under section 1325, before or a multi-State qualified health
			 plan.
						BMedicare
			 Prescription Drug Price Negotiation Act of 2011
				3101.Short
			 titleThis subtitle may be
			 cited as the Medicare Prescription Drug Price Negotiation Act of
			 2011.
				3102.Negotiation of
			 lower covered part d drug prices on behalf of medicare beneficiaries
					(a)Negotiation by
			 SecretarySection 1860D–11 of the Social Security Act (42 U.S.C.
			 1395w–111) is amended by striking subsection (i) (relating to noninterference)
			 and inserting the following:
						
							(i)Negotiation of
				Lower Drug Prices
								(1)In
				generalNotwithstanding any other provision of law, the Secretary
				shall negotiate with pharmaceutical manufacturers the prices (including
				discounts, rebates, and other price concessions) that may be charged to PDP
				sponsors and MA organizations for covered part D drugs for part D eligible
				individuals who are enrolled under a prescription drug plan or under an MA–PD
				plan.
								(2)No change in
				rules for formularies
									(A)In
				generalNothing in paragraph (1) shall be construed to authorize
				the Secretary to establish or require a particular formulary.
									(B)ConstructionSubparagraph
				(A) shall not be construed as affecting the Secretary’s authority to ensure
				appropriate and adequate access to covered part D drugs under prescription drug
				plans and under MA–PD plans, including compliance of such plans with formulary
				requirements under section 1860D–4(b)(3).
									(3)ConstructionNothing
				in this subsection shall be construed as preventing the sponsor of a
				prescription drug plan, or an organization offering an MA–PD plan, from
				obtaining a discount or reduction of the price for a covered part D drug below
				the price negotiated under paragraph (1).
								(4)Semi-annual
				reports to congressNot later than June 1, 2012, and every 6
				months thereafter, the Secretary shall submit to the Committees on Ways and
				Means, Energy and Commerce, and Oversight and Government Reform of the House of
				Representatives and the Committee on Finance of the Senate a report on
				negotiations conducted by the Secretary to achieve lower prices for Medicare
				beneficiaries, and the prices and price discounts achieved by the Secretary as
				a result of such
				negotiations.
								.
					(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this subtitle and shall first apply to
			 negotiations and prices for plan years beginning on January 1, 2012.
					CMedicaid
			 Enhancement and Emergency Job Creation Act of 2011
				3201.Short
			 titleThis subtitle may be
			 cited as the Medicaid Enhancement and Emergency Job Creation Act of
			 2011.
				3202.Extension of
			 ARRA increase in FMAP through fiscal year 2012
					(a)In
			 generalSection 5001 of
			 division B of the American Recovery and Reinvestment Act of 2009
			 (Public Law
			 111–5), as amended by section 201 of Public Law 111–226, is
			 amended—
						(1)in subsection (a)—
							(A)by striking
			 and at the end of paragraph (2);
							(B)in paragraph (3),
			 by striking , but only for the first 3 calendar quarters in fiscal year
			 2011. and inserting ; and; and
							(C)by adding at the
			 end the following new paragraph:
								
									(4)fiscal year 2011 is less than the FMAP as
				so determines for fiscal year 2008, fiscal year 2009 (after the application of
				paragraph (1)), fiscal year 2010 (after the application of paragraph (2), or
				fiscal year 2011 (after the application of paragraph (3)), the greatest of such
				FMAP for the State for fiscal year 2008, fiscal year 2009, fiscal year 2010, or
				fiscal year 2011, shall be substituted for the State’s FMAP for fiscal year
				2012 before the application of this
				section.
									;
							(2)in subsection
			 (b)(3), by adding at the end the following:
							
								(C)Fourth quarter
				of fiscal year 2011 and first and second quarters of fiscal year
				2012For each State, for the fourth quarter of fiscal year 2011
				and the first and second quarters of fiscal year 2012, the FMAP percentage
				increase for the State under paragraph (1) or (2) (as applicable) shall be 6.2
				percentage points.
								(D)Third quarter of
				fiscal year 2012For each State, for the third quarter of fiscal
				year 2012, the FMAP percentage increase for the State under paragraph (1) or
				(2) (as applicable) shall be 3.2 percentage points.
								(E)Fourth quarter
				of fiscal year 2011For each State, for the fourth quarter of
				fiscal year 2012, the FMAP percentage increase for the State under paragraph
				(1) or (2) (as applicable) shall be 1.2 percentage
				points.
								;
						(3)in subsection
			 (c)—
							(A)in paragraph
			 (2)(B), by striking January 1, 2011 and inserting April
			 1, 2012;
							(B)in paragraph
			 (3)(B)(i), by striking January 1, 2011 and inserting
			 April 1, 2012 each place it appears; and
							(C)in paragraph (4)(C)(ii), by striking
			 January 2011 and inserting April 2012;
							(4)in subsection
			 (f)(1)(A), by adding at the end the following: The previous sentence
			 shall apply for quarters beginning after the date of the enactment of this
			 sentence in the case of a State operating under a Statewide waiver as of such
			 date regardless of whether the waiver in effect on July 1, 2008, was renewed or
			 extended after such date;
						(5)in subsection
			 (g)(1), by striking March 31, 2012 and inserting
			 September 30, 2013; and
						(6)in subsection
			 (h)(3), by striking June 30, 2011 and inserting September
			 30, 2012.
						(b)Payment
			 adjustmentThe Secretary of Health and Human Services shall
			 provide, not later than 30 days after the date of the enactment of this
			 subtitle, for such adjustments of payments to States under title XIX of the
			 Social Security Act as may be necessary for calendar quarters ending before
			 such date to reflect the amendments made by subsection (a).
					DKeeping Our Social
			 Security Promises Act
				3301.Short
			 titleThis subtitle may be
			 cited as the Keeping Our Social
			 Security Promises Act.
				3302.Payroll tax on
			 remuneration up to contribution and benefit base and more than
			 $250,000
					(a)In
			 generalParagraph (1) of
			 section
			 3121(a) of the Internal Revenue Code of 1986 is amended by
			 inserting after such calendar year. the following: The
			 preceding sentence shall apply only to calendar years for which the
			 contribution and benefit base (as so determined) is less than $250,000, and,
			 for such calendar years, only to so much of the remuneration paid to such
			 employee by such employer with respect to employment as does not exceed
			 $250,000..
					(b)Conforming
			 amendmentParagraph (1) of section 3121 of the Internal Revenue
			 Code of 1986 is amended by striking Act) to and inserting
			 Act), or in excess of $250,000, to.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration paid after December 31, 2011.
					3303.Tax on net
			 earnings from self-employment up to contribution and benefit base and more than
			 $250,000
					(a)In
			 generalParagraph (1) of section 1402(b) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(1)in the case of the
				tax imposed by section 1401(a), the excess of—
								(A)that part of the
				net earnings from self-employment which is in excess of—
									(i)an
				amount equal to the contribution and benefit base (as determined under section
				230 of the Social Security Act) which is effective for the calendar year in
				which such taxable year begins, minus
									(ii)the amount of the
				wages paid to such individual during such taxable years; over
									(B)that part of the
				net earnings from self-employment which is in excess of the sum of—
									(i)the excess
				of—
										(I)the net earning
				from self-employment reduced by the excess (if any) of subparagraph (A)(i) over
				subparagraph (A)(ii), over
										(II)$250,000, reduced
				by such contribution and benefit base, plus
										(ii)the amount of the
				wages paid to such individual during such taxable year in excess of such
				contribution and benefit base and not in excess of $250,000;
				or
									.
					(b)PhaseoutSubsection
			 (b) of section
			 1402 of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following: Paragraph (1) shall apply only to taxable
			 years beginning in calendar years for which the contribution and benefit base
			 (as determined under section 230 of the Social Security Act) is less than
			 $250,000..
					(c)Effective
			 dateThe amendments made by this section shall apply to net
			 earnings from self-employment derived, and remuneration paid, after December
			 31, 2011.
					
